UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2013 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo – SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Registration Form – 2012 – CPFL ENERGIA S.A. Version: 2 Summary Registration data General information 2 Address 4 Marketable securities 5 Auditor 6 Share registrer 6 Investor Relations Officer or equivalent 7 Shareholders’ Department 8 Registration Form – 2013 – CPFL ENERGIA S.A. Version: 2 1 - General information Company Name: CPFL ENERGIA S.A. Initial Company name: 08/06/2002 Type of participant: Publicly quoted corporation Previous company name: Draft II Participações S.A Date of Incorporation: 03/20/1998 CNPJ (Federal Tax ID): 02.429.144/0001-93 CVM CODE: 1866-0 Registration Date CVM: 05/18/2000 State of CVM Registration: Active Starting date of situation: 05/18/2000 Country: Brasil Country in which the marketable securities are held in custody: Brasil Foreign countries in which the marketable securities are accepted for trading Country Date of admission United States 09/29/2004 Sector of activity: Holding ( Electric Energy) Description of activity: Holdings Issuer’s Category: Category A Registration Date on actual category: 01/01/2010 Issuer’s Situation: Operational Starting date of situation: 05/18/2000 Type of share control: Private Holding Date of last change of share control: 11/30/2009 2 Registration Form – 2013 – CPFL ENERGIA S.A. Version: 2 Date of last change of company year: Day/Month of year end: 12/31 Web address: www.cpfl.com.br Newspapers in which issuer discloses its information: Name of paper Jornal in which issuer discloses its information FU Valor Econômico SP 3 Registration Form – 2013 – CPFL ENERGIA S.A. Version: 2 2 - ADDRESS Company Address: Rua Gomes de Carvalho, 1510, 14º– Cj 2 Vila Olímpia, São Paulo, SP, Brazil, ZIP CODE: 04547-005, TELEPHONE: (019) 3756-6083, FAX: (019) 3756-6089, E-MAIL: ri@cpfl.com.br Company Mailing Address: Rodovia Engenheiro Miguel Noel Nascentes Burnier, 1755, Km 2,5, Parque São Quirino, Campinas, SP, Brasil, CEP 13088-140, Telephone (019) 3756-6083, Fax (019) 3756-6089, E-MAIL: ri@cpfl.com.br 4 Registration Form – 2013 – CPFL ENERGIA S.A. Version: 2 3 - MARKETABLE SECURITIES Shares Trading Listing Trading mkt Managing body Start date End Segment Start date End Bolsa BM&FBOVESPA 09/29/2004 Novo Mercado 9/29/2004 Debentures Trading Listing Trading mkt Managing body Start date End Segment Start date End Organized Market CETIP 05/18/2000 Traditional 05/19/2000 5 Registration Form – 2013 – CPFL ENERGIA S.A. Version: 2 4 - AUDITOR INFORMATION Is there an auditor? Yes CVM CODE: 385-9 Type of Auditor: Brazilian INDEPENDENT ACCOUNTANT: Deloitte Touche Tomatsu Auditores Independentes CNPJ: 49.928.567/0001-11 Service Provision Period: 03/12/2012 PARTNER IN CHARGE Service Provision Period CPF (INDIVIDUAL TAX ID) Marcelo Magalhães Fernandes 03/12/2012 110.931.498-17 6 Registration Form – 2013 – CPFL ENERGIA S.A. Version: 2 5 – SHARE REGISTRER Do you have service provider: Yes Corporate Name: Banco do Brasil CNPJ: 00.000.000/0001-91 Service Provision Period: 01/01/2011 Address: Rua Lélio Gama, 105 – 38º floor, Gecin, Centro, Rio de Janeiro, RJ, Brasil, ZIP CODE: 20031-080, Telephone (021) 38083551, FAX: (021) 38086088, e-mail: aescriturais@bb.com.br 7 Registration Form – 2013 – CPFL ENERGIA S.A. Version: 2 6 – INVESTOR RELATIONS OFFICER NAME: Gustavo Estrella Director of Investor Relations CPF/CNPJ: 037.234.097-09 Address: Rodovia Engenheiro Miguel Noel Nascentes Burnier, 1755, Km 2,5, Parque São Quirino, Campinas, SP, Brasil, CEP 13088-140, Telephone (019) 3756-6083, Fax (019) 3756-6089, e-mail: gustavoestrella@cpfl.com.br. Start date of activity: 02/27/2013 End date of activity: NAME: Lorival Nogueira Luz Júnior Director of Investor Relations CPF/CNPJ: 678.741.266-53 Address: Rodovia Engenheiro Miguel Noel Nascentes Burnier, 1755, Km 2,5, Parque São Quirino, Campinas, SP, Brasil, CEP 13088-140, Telephone (019) 3756-6083, Fax (019) 3756-6089, e-mail: lorival.luz@cpfl.com.br. Start date of activity: 03/21/2011 End date of activity: 02/26/2013 8 Registration Form – 2013 – CPFL ENERGIA S.A. Version: 2 7 – SHAREHOLDERS’ DEPARTMENT Contact Eduardo Atsushi Takeiti Start date of activity: 12/13/2011 End date of activity: Address: Rodovia Engenheiro Miguel Noel Nascentes Burnier, 1755, Km 2,5, Parque São Quirino, Campinas, SP, Brasil, CEP 13088-140, Telephone (019) 3756-6083, Fax (019) 3756-6089, e-mail: eduardot@cpfl.com.br 9 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A Table of Contents Identification of Company Capital Stock 1 Cash dividend 1 Parent Company Financial Statements Balance Sheet Assets 2 Balance Sheet Liabilities 3 Income Statement 4 Statement of Comprehensive Income 5 Cash Flow Statements 6 Statement of Changes in Shareholders´ Equity 01/01/2012 to 12/31/2012 7 01/01/2011 to 12/31/2011 8 01/01/2010 to 12/31/2010 9 Statements of Added Value 10 Consolidated Financial Statements Balance Sheet Assets 11 Balance Sheet Liabilities 12 Income Statement 13 Statement of Comprehensive Income 14 Cash Flow Statements 15 Statement of Changes in Shareholders’ Equity 01/01/2012 to 12/31/2012 16 01/01/2011 to 12/31/2011 17 01/01/2010 to 12/31/2010 18 Statements of Added Value 19 Management report 20 Notes to Financial Statements 34 Reports Independent Auditors’ Report Unqualified 124 Report of the Audit Committee 126 Management Declaration on Financial Statements 127 Management Declaration on Independent Auditors’ Report 128 10 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A Identification of Company / Capital Stock Number of Shares (in units) Closing date 12/31/2012 Paid in Capital Common Preferred 0 Total Treasury Stock Common 0 Preferred 0 Total 0 Identification of Company/ Cash dividend Event Approval Type Beginning of Payment Type of Share Class of share Amount per Share (Reais/share) RCA 02/12/2012 Dividend 04/27/2012 ON (Common shares) AGM 08/08/2012 Dividend 09/28/2012 ON (Common shares) RCA 03/13 /2013 Dividend ON (Common shares) 1 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A PARENT COMPANY INTERIM FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian reais – R$) Code Description Current Year 12/31/2012 Previous Year 12/31/2011 Previous Year 12/31/2010 1 Total assets 7,283,701 7,607,793 7,041,917 Current assets 574,911 764,388 601,635 Cash and cash equivalents 141,835 549,189 110,958 Financial Investments 3,939 45,668 42,533 Financial Investments at amortized cost 3,939 45,668 42,533 Held to maturity 3,939 45,668 42,533 Recoverable taxes 25,311 40,783 34,992 Current Recoverable taxes 25,311 40,783 34,992 Other current assets 403,826 128,748 413,152 Others 403,826 128,748 413,152 Other Credits 1,813 2,833 504 Dividends and interest on shareholders’ equity 401,473 125,913 412,648 Derivative 540 2 - Noncurrent assets 6,708,790 6,843,405 6,440,282 Noncurrent assets 203,481 228,060 272,798 Financial Investments at amortized cost - 2,854 39,216 Held to maturity - 2,854 39,216 Deferred taxes 177,411 193,874 177,729 Deferred taxes credits 177,411 193,874 177,729 Related parties - 2,610 14,875 Subsidiaries - 2,610 14,875 Other noncurrent assets 26,070 28,722 40,978 Escrow deposits 12,579 11,744 10,676 Noncurrent Recoverable taxes - - 2,787 Other credits 13,365 16,978 27,515 Derivatives 71 - - Advance for future capital increase 55 - - Investments 6,504,548 6,614,915 6,167,072 Permanent equity interests 6,504,548 6,614,915 6,167,072 Investments in subsidiares 6,504,548 6,614,915 6,167,072 Property, plant and equipment 687 312 157 Intangible assets 74 118 255 2 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A PARENT COMPANY INTERIM FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES (in thousands of Brazilian reais – R$) Code Description Current Year 12/31/2012 Previous Year 12/31/2011 Previous Year 12/31/2010 2 Total liabilities 7,283,701 7,607,793 7,041,917 Current liabilities 195,160 200,258 41,245 Social and Labor Obligations 29 7 204 Labor Obligations 29 7 204 Estimated Labor Obligation 29 7 204 Suppliers 1,283 1,618 1,768 National Suppliers 1,283 1,618 1,768 Tax Obligations 453 197 436 Federal Tax Obligations 453 197 436 Others 453 197 436 Loans and financing 157,082 166,403 15,529 Debentures 157,082 166,403 15,529 Interest on debentures 7,082 16,403 15,529 Debentures 150,000 150,000 - Other Current liabilities 36,313 32,033 23,308 Others 36,313 32,033 23,308 Dividends and interest on shareholders´ equity 16,856 15,575 16,360 Derivatives - - 123 Other payable 19,457 16,458 6,825 Noncurrent liabilities 191,882 340,378 506,964 Loans and financing 150,000 300,000 450,000 Debentures 150,000 300,000 450,000 Other Noncurrent liabilities 29,358 28,665 46,298 Others 29,358 28,665 46,298 Derivatives - 24 460 Other payable 29,358 28,641 45,838 Provisons 12,524 11,713 10,666 Civil, Labor, Social and Tax Provisions 12,524 11,713 10,666 Tax Provisions 12,524 11,713 10,666 Shareholders’ equity 6,896,659 7,067,157 6,493,708 Capital 4,793,424 4,793,424 4,793,424 Capital reserves 228,322 229,955 16 Profit reserves 1,339,286 1,253,655 904,705 Legal reserves 556,481 495,185 418,665 Reserve of retained earnings for investment 326,899 - - Additional Proposed dividend 455,906 758,470 486,040 Retained earnings - 227,118 185,831 Other Comprehensive Income 535,627 563,005 609,732 Accumulated Comprehensive Income 535,627 563,005 609,732 3 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A PARENT COMPANY FINANCIAL STATEMENTS - INCOME STATEMENT (in thousands of Brazilian reais – R$) Code Description Current Year Previous Year Previous Year 01/01/2012 to 12/31/2012 01/01/2011 to 12/31/2011 01/01/2010 to 12/31/2010 Net revenues 1,452 1,191 1,795 Operating income 1,452 1,191 1,795 Operating income (expense) 1,301,501 1,592,588 1,632,162 General and administrative Other Equity income 1,331,086 1,768,568 1,812,140 Income before financial income and taxes 1,302,953 1,593,779 1,633,957 Financial income / expense 585 Financial income 15,301 57,783 92,941 Financial expense Income before taxes 1,280,869 1,594,364 1,630,670 Income tax and social contribution Current Deferred 16,146 1,533 Net income from continuing operations 1,225,923 1,572,292 1,595,151 Net income 1,225,923 1,572,292 1,595,151 ON 1.27 1.63 1.66 4 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A PARENT COMPANY FINANCIAL STATEMENTS - STATEMENT OF COMPREHENSIVE INCOME (in thousands of Brazilian reais – R$) Code Description Current Year Previous Year Previous Year 01/01/2012 to 12/31/2012 01/01/2011 to 12/31/2012 01/01/2010 to 12/31/2010 Net income 1,225,924 1,572,292 1,595,101 Comprehensive income 1,225,924 1,572,292 1,595,101 5 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A PARENT COMPANY FINANCIAL STATEMENTS - STATEMENTS OF CASH FLOW – INDIRECT METHOD (in thousands of Brazilian reais – R$) Code Description current year 01/01/2012 to 12/31/2012 Previous Year 01/01/2011 to 12/31/2011 Previous Year 01/01/2011 to 12/31/2011 Net cash from operating activities 1,637,526 1,262,001 Cash generated (used) from operations 7,651 Net income, including income tax and social contribution 1,594,364 1,630,670 Depreciation and amortization 65 145,359 145,452 Reserve for contingencies 7 - - Interest and monetary and exchange restatement 36,496 21,532 Equity in subsidiaries Variation on assets and liabilities 1,629,875 1,276,487 Dividend and interest on shareholders’ equity received 1,692,403 1,317,799 Recoverable taxes 47,539 28,249 38,945 Escrow deposits - Other operating assets 4,747 7,762 Suppliers Income tax and social contribution paid Other taxes and social contributions 1,103 3,295 Interest on debts (paid) Other operating liabilities 3,738 545 Net cash in investing activities 30,394 53,579 Acquisition of property, plant and equipment 2 Financial investments 49,263 46,202 43,627 Seles of noncurrent assets - - Advance for future capital increase - - Intercompany loans with subsidiaries and associated companies 10,227 Capital increase in investments - Others - - Net cash in financing activities Payments of Loans, financing and debentures , net of derivatives Payments of dividend and interest on shareholders’ equity Increase (decrease) in cash and cash equivalents 438,231 Cash and cash equivalents at beginning of period 110,958 219,126 Cash and cash equivalents at end of period 549,189 110,958 6 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A PARENT COMPANY FINANCIAL STATEMENTS - STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM JANUARY 01, 2, 2012 (in thousands of Brazilian reais – R$) Code Description Capital Capital Reserves, options and treasury shares Profit Reserves Retained earnings Other comprehensive income Shareholders’ Equity Total Opening balance 4,793,424 229,956 1,253,655 - 790,122 7,067,158 Prior year profit or loss - - - 227,118 - Adjusted balance 4,793,424 229,956 1,253,655 227,118 563,005 7,067,158 Capital transactions within shareholders - - Interim Dividend - Prescribed dividend - - - 3,921 - 3,921 Dividend approved - Business combinations CPFL Renováveis - Dividend proposed - - 455,906 - - Total comprehensive income - - - 1,225,924 - 1,225,924 Net income / Loss for the period - - - 1,225,924 - 1,225,924 Internal changes in Shareholders' equity - - 388,196 - Formation of statutory reserve - - 388,196 - - Equity on comprehensive income of subsidiaries - - - 27,377 - Final balance 4,793,424 228,322 1,339,287 - 535,627 6,896,660 7 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A PARENT COMPANY FINANCIAL STATEMENTS - STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM JANUARY 01, 2, 2011 (in thousands of Brazilian reais – R$) Code Description Capital Capital Reserves, options and treasury shares Profit Reserves Retained earnings Other comprehensive income Shareholders’ Equity Total Opening balance 4,793,424 16 904,705 - 795,563 6,493,708 Prior Year profit or loss - - - 185,831 - Adjusted balance 4,793,424 16 904,705 185,831 609,732 6,493,708 Capital transactions within shareholders - 229,940 272,430 Dividend - Prescribed dividend - - - 4,967 - 4,967 Dividend approved - Business combinations CPFL Renováveis - 229,940 - 20,922 229,940 Dividend proposed - - 758,470 - - Total comprehensive income - - - 1,572,292 - 1,572,292 Net income / Loss for the period - - - 1,572,292 - 1,572,292 Internal changes in Shareholders' equity - - 76,520 - Formation of statutory reserve - - 76,520 - - Equity on comprehensive income of subsidiaries - - - 25,805 - Final balance 4,793,424 229,956 1,253,655 227,118 563,005 7,067,158 8 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A PARENT COMPANY FINANCIAL STATEMENTS - STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM DECEMBER 31, 2, 2010 (in thousands of Brazilian reais – R$) Code Description Capital Capital Reserves, options and treasury shares Profit Reserves Retained earnings Other comprehensive income Shareholders’ Equity Total Opening balance 4,741,175 16 996,768 765,667 6,269,348 Prior Year profit or loss - - - 129,796 - Adjusted balance 4,741,175 16 996,768 635,871 6,269,348 Capital transactions within shareholders 52,249 - - Capital increase 52,249 - 52,249 Dividend - Dividend proposed - - 486,040 - - Prescribed dividend - - - 6,406 - 6,406 Dividend approved - Total comprehensive income - - - 1,595,151 - 1,595,151 Net income / Loss for the period - - - 1,595,151 - 1,595,151 Internal changes in Shareholders' equity - - 76,914 - Formation of statutory reserve - - 76,914 - - Equity on comprehensive income of subsidiaries - - - 26,139 - Final balance 4,793,424 16 904,705 185,831 609,732 6,493,708 9 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A PARENT COMPANY FINANCIAL STATEMENTS - STATEMENTS OF ADDED VALUE (in thousands of Brazilian reais – R$) Code Description Current Year 01/01/2012 to 12/31/2012 Previous Year 01/01/2011 to 12/31/2011 Previous Year 31/12/2010 to 12/31/2010 7.01 Revenues 2,108 1,500 1,971 7.01.01 Sales of goods, products and services 1,600 1,312 1,971 7.01.03 Revenues related to the construction of own assets 508 188 - 7.02 Inputs 7.02.02 Material-Energy-Outsourced services-Other 7.02.04 Other 7.03 Gross added value 7.04 Retentions 7.04.01 Depreciation and amortization 7.04.02 Other - 7.04.02.01 Intangible concession asset - amortization - 7.05 Net added value generated 7.06 Added value received in transfer 1,365,481 1,845,141 1,923,346 7.06.01 Equity in subsidiaries 1,331,086 1,768,568 1,812,140 7.06.02 Financial income 34,395 76,573 111,206 7.07 Added Value to be Distributed 1,354,824 1,677,969 1,749,311 7.08 Distribution of Added Value 1,354,824 1,677,969 1,749,311 7.08.01 Personnel 14,713 6,314 3,293 7.08.01.01 Direct Remuneration 6,218 4,234 3,055 7.08.01.02 Benefits 8,005 1,839 131 7.08.01.03 Government severance indemnity fund for employees-F.G.T.S. 490 241 107 7.08.02 Taxes, Fees and Contributions 76,986 42,079 54,548 7.08.02.01 Federal 76,982 42,075 54,532 7.08.02.02 State 4 4 - 7.08.02.03 Municipal - - 16 7.08.03 Remuneration on third parties’ capital 37,202 57,284 96,319 7.08.03.01 Interest 37,081 57,181 96,195 7.08.03.02 Rental 121 103 124 7.08.04 Remuneration on own capital 1,225,923 1,572,292 1,595,151 7.08.04.02 Dividend 1,089,948 1,501,212 1,254,063 7.08.04.03 Retained profit / loss for the period 135,975 71,080 341,088 10 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A CONSOLIDATED INTERIM FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian reais – R$) Code Description Current Quarter 09/30/2012 Previous Year 12/31/2011 Previous Year 12/31/2010 1 Total assets 31,075,687 27,413,057 20,056,797 Current assets 5,630,196 5,363,055 3,898,190 Cash and cash equivalents 2,477,895 2,699,837 1,562,897 Financial Investments 6,100 47,521 42,533 Financial Investments at amortized cost 47,521 42,533 Held to maturity 6,100 47,521 42,533 Accounts receivable 2,268,601 1,874,280 1,816,073 Consumers 2,268,601 1,874,280 1,816,073 Materials and suppliers 49,346 44,872 25,223 Recoverable taxes 263,403 277,463 193,020 Current Recoverable taxes 263,403 277,463 193,020 Other current assets 564,851 419,082 258,444 Other 564,851 419,082 258,444 Other credits 516,903 409,938 253,446 Derivatives 870 3,733 244 Leases 9,740 4,581 4,754 Dividends and interest on shareholders’ equity 2,894 830 - Financial asset of concession 34,444 - - Noncurrent assets 25,445,491 22,050,002 16,158,607 Noncurrent assets 6,298,173 4,830,487 3,787,268 Financial Investments at amortized cost - 109,964 72,822 Held to maturity - 109,964 72,822 Accounts receivable 162,016 182,300 195,738 Consumers 162,016 182,300 195,738 Deferred taxes 1,318,618 1,176,535 1,183,460 Deferred taxes credits 1,318,618 1,176,535 1,183,460 Other noncurrent assets 4,817,539 3,361,688 2,335,248 Derivatives 486,438 215,642 82 Escrow deposits 1,184,554 1,128,616 890,685 Recoverable taxes 225,036 216,715 138,966 Leases 31,703 24,521 26,315 Financial asset of concession 2,342,796 1,376,664 934,646 Private pension fund 10,203 3,415 5,800 Investments at cost 116,654 116,654 116,654 Other credits 420,155 279,461 222,100 Property, plant and equipment 9,611,958 8,292,076 5,786,465 Fixed assets - in service 8,950,586 7,226,461 5,001,815 Fixed assets - in progress 661,372 1,065,615 784,650 Intangible assets 9,535,360 8,927,439 6,584,874 Intangible assets 9,535,360 8,927,439 6,584,874 11 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A CONSOLIDATED INTERIM FINANCIAL STATEMENTS - BALANCE SHEET -LIABILITIES (in thousands of Brazilian reais – R$) Code Description Current Quarter 09/30/2012 Previous Year 12/31/2011 Previous Year 12/31/2010 2 Total liabilities 31,075,687 27,413,057 20,056,797 Current liabilities 5,193,351 4,499,437 4,428,322 Social and Labor Obligations 72,535 70,771 58,688 Labor Obligations 72,535 70,771 58,688 Estimated Labor Obligation 72,535 70,771 58,688 Suppliers 1,691,002 1,240,143 1,047,385 National Suppliers 1,691,002 1,240,143 1,047,385 Tax Obligations 442,365 483,028 455,248 Federal Tax Obligations 270,693 182,510 207,357 Income tax and Social Contribution 90,120 109,133 PIS (Tax on Revenue) 14,153 12,446 13,563 COFINS (Tax on Revenue) 79,286 59,429 63,668 Others 34,859 20,515 20,993 State Tax Obligations 171,672 300,518 247,891 Loans and financing 2,133,170 1,653,053 2,247,407 Loans and financing 1,701,097 1,038,316 619,383 Brazilian currency 1,676,015 1,016,068 606,401 Foreign Currency 25,082 22,248 12,982 Debentures 432,073 614,737 1,628,024 Debentures 336,459 531,185 1,509,958 Interest on debentures 95,614 83,552 118,066 Other liabilities 854,279 1,052,442 619,594 Others 854,279 1,052,442 619,594 Dividends and interest on shareholders´ equity 24,525 23,815 Derivatives 109 - 3,981 Private pension fund 51,675 40,695 40,103 Regulatory charges 114,488 145,146 123,542 Charge for the use of Public Utilities 28,738 17,287 Other payable 631,043 813,338 410,866 Noncurrent liabilities 17,475,275 14,361,110 8,878,819 Loans and financing 14,992,948 11,954,734 7,159,311 Loans and financing 9,097,805 7,406,082 4,946,997 Brazilian currency 6,687,597 5,677,756 4,481,420 Foreign Currency 2,410,208 1,728,326 465,577 Debentures 5,895,143 4,548,652 2,212,314 Other payable 940,515 1,030,154 1,150,476 Other 940,515 1,030,154 1,150,476 Derivatives 336 24 7,883 Private pension fund 325,455 414,629 570,878 Taxes and Contributions - 165 959 Charge for the use of Public Utilities 440,926 429,631 Other payable 149,100 174,410 141,125 Suppliers 4,467 - - Deferred taxes 1,155,733 1,038,101 277,767 Deferred Income tax and Social Contribution 1,038,101 277,767 Provisions 386,079 338,121 291,265 Civil, Labor, Social and Tax Provisions 338,121 291,265 Tax Provisions 263,382 248,760 219,513 Labor and tax provisions 68,505 43,850 39,136 Civil provisions 27,130 28,484 27,843 Others 27,062 17,027 4,773 Shareholders´ equity - consolidated 8,407,061 8,552,510 6,749,656 Capital 4,793,424 4,793,424 4,793,424 Capital reserves 228,322 229,956 16 Profit reserves 1,339,286 1,253,655 904,705 Legal reserves 556,481 495,185 418,665 Reserve of retained earnings for investment - - Additional Proposed dividend 455,906 758,470 486,040 Retained earnings - 227,118 185,831 Other comprehensive income 535,628 563,005 609,732 Noncontrolling interest 1,510,401 1,485,352 255,948 12 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A CONSOLIDATED FINANCIAL STATEMENTS - INCOME STATEMENT (in thousands of Brazilian reais – R$) Code Description Current Year 01/01/2012 to 12/31/2012 Previous Year 01/01/2011 to 12/31/2011 Previous Year 01/01/2010 to 12/31/2010 Net revenues 15,055,147 12,764,028 12,023,729 Cost of electric energy services Cost of electric energy Operating cost Services rendered to third parties Operating income 4,353,182 4,246,463 3,682,766 Operating income (expense) Sales expenses General and administrative Others Income before financial income and taxes 3,050,547 2,739,315 Financial income / expense Financial income 720,332 761,400 565,751 Financial expense Income before taxes 2,003,481 2,425,169 2,468,008 Income tax and social contribution Current Deferred 180,521 Net income from continuing operations 1,624,273 1,614,577 Net income 1,256,734 1,624,273 1,614,577 Net income attributable to controlling shareholders 1,572,292 1,595,151 Net income attributable to noncontrolling shareholders 51,981 19,426 ON 1.27 1.63 1.66 13 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A CONSOLIDATED FINANCIAL STATEMENTS - STATEMENT OF COMPREHENSIVE INCOME (in thousands of Brazilian reais – R$) Code Description Current Year 01/01/2012 to 12/31/2012 Previous Year 01/01/2011 to 12/31/2011 Previous Year 01/01/2010 to 12/31/2010 Net income 1,256,734 1,624,274 1,614,577 Comprehensive income 1,256,734 1,624,274 1,614,577 Comprehensive income attributtable to controlling shareholders 1,572,293 1,595,151 Comprehensive income attributable to non controlling shareholders 51,981 19,426 14 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A CONSOLIDATED FINANCIAL STATEMENTS - STATEMENTS OF CASH FLOW – INDIRECT METHOD (in thousands of Brazilian reais – R$) Code Description YTD Current Year 01/01/2012 to 12/31/2012 YTD previous year 01/01/2011 to 12/31/2011 YTD previous year 01/01/2010 to 12/31/2010 Net cash from operating activities 2,144,084 2,488,652 2,029,213 Cash generated from operations 4,485,779 4,294,160 3,584,715 Net income, including income tax and social contribution 2,425,169 2,468,008 Depreciation and amortization 1,127,103 801,203 691,793 Reserve for tax, civil, labor and environmental risks 35,219 Interest and monetary and exchange restatement 1,105,405 531,310 Gain on pension plan Losses on disposal of noncurrent assets 3,688 1,142 Deferred taxes - PIS and COFINS 6,429 2,153 Other 21,919 - 536 Provision for doubtful accounts 163,903 - - Variation on assets and liabilities Consumers, Concessionaires and Licensees Recoverable Taxes 48,558 3,146 Leases Escrow deposits 8,305 Other operating assets Suppliers 435,014 122,783 Taxes and social contributions paid Other taxes and social contributions 54,230 Employee Pension Plans Interest paid on debt Regulator charges 21,596 59,792 Other operating liabilities 65,832 5,382 Reserve for tax, civil and labor risks paid - - Net cash in investing activities Acquisition of property, plant and equipment 17,777 Marketable Securities, Deposits and Escrow Deposits 18,688 Acquisition of intangible assets 828 Leases 8,314 Acquisition of subsidiaries net of cash acquired - Increase Cash for Business Combinations - 253,178 Other - - Payment of acquisition payables - Intercompany loans with subsidiaries and associated companies - - Increase on investments on subsidiaries - - Net cash in financing activities 1,135,819 Loans, financing and debentures obtained 5,536,932 2,571,002 Payments of Loans, financing and debentures , net of derivatives Dividend and interest on shareholders’ equity paid Cash increase due to increase of investment in subsidiaries - 1,118 - Others - Increase (decrease) in cash and cash equivalents 1,136,940 75,652 Cash and cash equivalents at beginning of period 1,562,897 1,487,245 Cash and cash equivalents at end of period 2,699,837 1,562,897 15 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A CONSOLIDATED FINANCIAL STATEMENTS - STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM JANUARY 1, 2, 2012 (in thousands of Brazilian reais – R$) Code Description Capital Capital Reserves, options and treasury shares Profit Reserves Retained earnings Other comprehensive income Shareholders’ Equity Total Noncontrolling Shareholders’ Equity Consolidated Shareholders’ Equity Opening balance 229,956 1,253,655 0 790,122 7,067,158 1,485,352 8,552,510 Prior Year profit or loss - - - 227,118 - - - Adjusted opening balance 4,793,424 229,956 1,253,655 227,118 563,005 7,067,158 1,485,352 8,552,510 Capital transactions within shareholders - - Dividend - Prescribed dividend - - - 3,921 - 3,921 - 3,921 Dividend proposed - - 455,906 - - Dividend approved - Business combinations CPFL Renováveis - 5,086 3,452 Capital Increase Noncontrolling shareholders - 3,563 3,563 Total comprehensive income - - - 1,225,924 - 1,225,924 30,810 1,256,734 Net income - - - 1,225,924 - 1,225,924 30,810 1,256,734 Internal changes of shareholders equity - - 388,196 - Formation of statutory reserve - - 388,196 - Realization of Comprehensive Income - Deemed cost - - - 41,482 - - - Taxes on the Realization of Comprehensive Income - Deemed cost - - - 14,104 - - - Other transactions within noncontrolling shareholders - Ending balance 4,793,424 228,322 1,339,287 - 535,627 6,896,660 1,510,401 8,407,061 16 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A CONSOLIDATED FINANCIAL STATEMENTS - STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM JANUARY 1, 2, 2011 (in thousands of Brazilian reais – R$) Code Description Capital Capital Reserves, options and treasury shares Profit Reserves Retained earnings Other comprehensive income Shareholders´ equity Noncontrolling Shareholders’ Equity Consolidated Shareholders’ Equity Opening balance 4,793,424 16 904,705 - 795,563 6,493,708 255,948 6,749,656 Prior Year profit or loss - - - 185,831 - - - Adjusted opening balance 4,793,424 16 904,705 185,831 609,732 6,493,708 255,948 6,749,656 Capital transactions within shareholders - 229,940 272,430 1,177,437 178,597 Dividend - Business combinations CPFL Renováveis - 229,940 - 20,922 229,940 1,184,531 1,414,473 Dividend approved - Prescribed dividend - - - 4,967 - 4,967 - 4,967 Dividend proposed - - 758,470 - Total comprehensive income - - - 1,572,292 - 1,572,292 51,981 1,624,271 Net income - - - 1,572,292 - 1,572,292 51,981 1,624,271 Internal changes of shareholders equity - - 76,520 - Formation of statutory reserve - - 76,520 - - - Realization of Comprehensive Income - Deemed cost - Taxes on the Realization of Comprehensive Income - Deemed cost - - - 13,293 - - Ending balance 4,793,424 229,956 1,253,655 227,118 563,005 7,067,158 1,485,352 8,552,510 17 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A CONSOLIDATED FINANCIAL STATEMENTS - STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FROM JANUARY 1, 2, 2010 (in thousands of Brazilian reais – R$) Code Description Capital Capital Reserves, options and treasury shares Profit Reserves Retained earnings Other comprehensive income Shareholders´ equity Noncontrolling Shareholders’ Equity Consolidated Shareholders’ Equity Opening balance 4,741,175 16 996,768 765,667 6,269,348 267,431 6,536,779 Prior Year profit or loss - - - 129,796 - - - Adjusted opening balance 4,741,175 16 996,768 635,871 6,269,348 267,431 6,536,779 Capital transactions within shareholders 52,249 - - Capital increase 52,249 - 52,249 - 52,249 Dividend - Dividend approved - Prescribed dividend - - - 6,406 - 6,406 - 6,406 Dividend proposed - - 486,040 - Total comprehensive income - - - 1,595,151 - 1,595,151 19,426 1,614,577 Net income - - - 1,595,151 - 1,595,151 19,426 1,614,577 Internal changes of shareholders equity - - 76,914 - Formation of statutory reserve - - 76,914 - Realization of Comprehensive Income - Deemed cost - - - 39,605 - - - Taxes on the Realization of Comprehensive Income - Deemed cost - - - 13,466 - - - Other transaction with noncontrolling shareholders' Ending balance 4,793,424 16 904,705 185,831 609,732 6,493,708 255,948 6,749,656 18 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS – DFP – Date: December 31, 2012 - CPFL Energia S. A CONSOLIDATED FINANCIAL STATEMENTS - STATEMENTS OF ADDED VALUE (in thousands of Brazilian reais – R$) Code Description Current Year 01/01/2012 to 12/31/2012 Previous Year 01/01/2011 to 12/31/2011 Previous Year 01/01/2010 to 12/31/2010 Revenues 22,353,535 19,267,606 18,421,036 Sales of goods, products and services 17,736,156 16,513,001 Other revenue 1,351,551 1,129,826 1,043,678 Revenue from construction of infrastructure distribution 1,129,826 1,043,678 Revenues related to the construction of own assets 472,298 916,026 Allowance for doubtful accounts Inputs Cost of sales Material-Energy-Outsourced services-Other Other Gross added value 10,116,989 9,892,337 8,885,619 Retentions Depreciation and amortization Other Intangible concession asset - amortization Net added value generated 8,989,607 9,046,518 8,165,091 Added value received in transfer 785,967 603,720 Financial income 739,531 785,967 603,720 Added Value to be Distributed 9,832,485 8,768,811 Distribution of Added Value 9,729,138 9,832,485 8,768,811 Personnel 659,595 595,433 498,110 Direct Remuneration 437,223 417,848 379,198 Benefits 178,647 146,586 89,235 Government severance indemnity fund for employees- F.G.T.S. 30,999 29,677 Taxes, Fees and Contributions 6,276,188 6,184,300 5,709,743 Federal 3,081,294 3,204,456 2,968,855 State 3,183,205 2,970,299 2,731,991 Municipal 11,689 9,545 8,897 Remuneration on third parties’ capital 1,428,479 946,381 Interest 1,493,141 1,401,428 931,649 Rental 29,641 27,051 14,732 Others 13,839 - - Remuneration on own capital 1,256,734 1,624,273 1,614,577 Dividend 1,093,869 1,504,710 1,260,244 Retained profit / loss for the period 119,563 354,333 19 Management Report Dear Shareholders, In accordance with the legal and statutory provisions, the Management of CPFL Energia S.A. (CPFL Energia) submits for your examination the company’s Management Report and financial statements, including the report of the independent auditors and the Fiscal Council for the fiscal year ended December 31, 2012. All comparisons in this Report are based on consolidated data for the same period a year earlier, except when otherwise stated . 1. Initial considerations The year 2012 was a milestone in the history of the Brazilian electric sector: the treatment given by the Federal Government to the concessions of generation, transmission and distribution of electric energy, through the proposal of anticipated extension of these concessions, was an important step toward the goal to reduce electric energy tariffs. Considered one of the world's most expensive tariffs, Brazilian society had expected a few years ago, for the government action to reduce the electric energy tariff, thereby helping to increase the competitiveness of the economy and provide better living conditions for the population. Government measures, contained in the Provisional Measure No. 579/2012 and later converted into Law No. 12,783, certainly will give, in the coming years, a new impetus to economic growth and social development of the country, supporting from now, the effort of Brazilian authorities to control inflation. The proposal of anticipated extension of the concessions made ​​ earlier by the Government, changed significantly the tariffs of power generation and transmission and its benefits were shared directly with consumers, through the reduction of the final tariff, announced in the end of January 2013. In the specific case of CPFL Energia, were affected by government measures five small concessions of power distribution, corresponding to 2,575 GWh (4.5% of the concession area of CPFL Energia) and small hydroelectric power plants totaling 24 MW (less than 1% of total installed capacity of the Group). Even in this adverse scenario, the CPFL Energia Group grew. The total energy sales increased 8.0 % to 57,090 GWh (52,851 GWh in 2011). In the distribution segment, sales to the captive market increased 1.8% to 40,645 GWh, whereas the volume of energy corresponding to the consumption of free consumers in the concession areas of the group’s distributors, invoiced in the form of the Tariff for the Use of the Distribution System (TUSD), increased 8.0% to 15,855 GWh. Thus, energy consumption in the concession area of the CPFL Energia’s group was 56,500 GWh, an increase of 3.5% over 2011. The subsidiary CPFL Renováveis remained at the leadership of the power generation segment from alternative sources, completing several acquisitions, such as Bons Ventos and Atlântica wind farms and Ester cogeneration plant, fueled by sugarcane bagasse. Additionally, we had the beginning of commercial operation of Santa Clara wind farm and Salto Góes SHPP. CPFL Energia also maintained its excellence in the management of hydroelectric power plants through its subsidiary CPFL Geração and continued its leadership in energy trading in the free market through CPFL Brasil. Thus, commercialization and generation sales outside the Group reached 16,445 GWh, an increase of 27 .1% compared to 2011. In other business segment, that of Value Added Services, the Group also showed growth, increasing its Net Revenue by 34.7%, reflecting an expansion in the volume of transactions and services sold to customers throughout Brazil. Regulatory requirements have been extended every tariff cycle and continue to challenge companies to increase operational efficiency and quality of services provided to customers. The Group prepared itself for this new cycle, investing in innovation, through the incorporation of new technologies, especially smart grid, in addition to investments in the expansion and strengthening of networks to meet the strong growth in consumption in the distributors’ concession area. Thus, the volume of investments of the eight distribution subsidiaries totaled R$ 1,403 million. 20 Noteworthy also the inauguration of Tanquinho Solar Power Plant, located in Campinas, state of São Paulo, celebrating 100 years of the founding of CPFL Paulista, which led to the CPFL Energia Group. The Tanquinho Solar Power Plant with 1.1 MWp of installed capacity, is the result of a Research & Development Project developed by the CPFL Group companies in response to the strategic project called "Technical Arrangements for Insertion of Photovoltaic Solar Generation in the Brazilian Energy Matrix", object of the Public Call of the Brazilian National Electric Energy Agency (Aneel). In this sense, the project, which amounted to R$ 13.8 million, combines several technologies already employed in the world, seeking the mastery of existing technologies and evaluate how solar energy can be integrated into the electric distribution system of CPFL and Brazil. Thus, opens up perspectives for use of opportunities by the Group, as this source of energy becomes more competitive in the Country. For the coming years, the Group's prospects are quite optimistic, primarily by expected growth of the Brazilian economy and low impact caused by the measures announced by the Federal Government in order to reduce the electric energy tariff for consumers through the proposal for the anticipation of the concessions maturing between 2015 and 2017. For this reason, CPFL Energia plans to keep the strategies that have been the main driving forces of growth and empowerment, with a focus on seizing opportunities for consolidation, investment in new generation projects, and increasing efficiency through innovation in current businesses, especially distribution, with strong investment in smart grid technologies. Group must also keep those who were the pillars of its development in recent years: the commitment to corporate governance, business excellence, social responsibility and business sustainability, widely recognized by the market and by the Brazilian society. 21 SHAREHOLDING STRUCTURE (simplified) CPFL Energia is a holding company with stock participation in other companies: Base: 12/31/2012 Notes: Controlling shareholders; UTEs Termoparaíba e Termonordeste; CPFL Energia owns a 63.0% interest in CPFL Renováveis through CPFL Geração, with 35.5%, and CPFL Brasil, with 27.5%. 2. Comments on the situation MACROECONOMIC ENVIRONMENT The year 2012 was marked by the continuity of instability in the international macroeconomic environment, besides other unfavorable elements that have contributed to get the macroeconomic downturn even deeper. After the crisis of 2008/2009, in 2010 the international economy witnessed the recovery of developed countries and, to a greater extent, the emerging countries. It was expected that the same was accomplished in subsequent years, but adverse factors altered the growth trend observed so far. Emerging markets, especially China, have registered a smoother economic slowdown, but Europe is in recession and U.S. follows the path of a moderate growth, still influenced by negotiations on the fiscal cliff. Thus, the world has experienced moments of uncertainty in 2012, with implications for global trade, investment and confidence. These were the main transmission channels of the crisis to Brazil, highlighting the poor performance of the industrial sector, which declined by 2.7% for the year. Besides the global slowdown, the appreciation of foreign exchange rate for much of the year, high inventories and structural problems in infrastructure, bureaucracy and qualification of skilled labor have contributed to this underperformance. However, the government has implemented measures to stimulate the sector, highlighting: pension tax relief, tax cuts, drop in electricity tariffs, increase in borrowing capacity of states and programs of concessions to private investment. Also noteworthy is the drop in spreads and interest rates (which should favor public debt and investments) and also change the level of the exchange rate to boost exports. Thus, in late 2012 the industrial sector began a slight recovery. Meanwhile, unemployment remained low, boosting income and payroll, which explains the good result of retail trade in 2012. 22 With good perspectives, it is estimated that Brazilian GDP growth goes from 1.0% in 2012 to 3.2% in 2013, according to market (Focus Report), driven by improved confidence, industrial sector and investment. The outlook for the domestic market remains good, given the low unemployment and good performance of income and trade. REGULATORY ENVIRONMENT Distribution Segment For the distribution segment, after the conclusion in 2011 of the Tariff Setting Procedures ("PRORET"), in the economic regulation 2012 was marked by the improvement in rules, highlighting: (i) Normative Ruling ("REN") No. 472/2012 - Regulation over the methodology to determine monthly the difference between revenues and the amount of funds to be transferred to each distribution company, by the implementation of the Electric Energy Social Tariff – TSEE; (ii) REN 478/2012 - Regulation over Connection Charges and changes in Distribution System Usage Tariff – TUSD for consumers from A1 subgroup; (iii) REN 484/2012 - Definition of procedures to be adopted by concessionaires, permissionaires and services and energy facilities authorized companies to obtain consent to the transfer of corporate control and other arrangements; (iv) REN 498/2012 – White Hourly Tariff for low voltage consumers – kz parameter; and (v) REN 1399/2012 – Extraordinary Calculation of reference TUSDg (Distribution System Usage Tariff applicable to generators) to consider effects of Provisional Measure no. 579/2012. Regarding the technical and commercial regulation, the following factors are significant: (i) REN 479/2012 – Review of Normative Ruling no. 414/2010, which considers the general conditions of electric energy supply; (ii) REN 480/2012 –Technical accounting procedures for the transfer to municipal government, without charges, of the public lighting assets recorded in the Fixed Assets in Service of the distribution companies, under the terms of ANEEL Resolution No. 414/2010; (iii) REN 482/2012 – Establishment of general conditions to the access of micro and small distributed generation to electric energy distribution system and electric energy compensation system; (iv) REN 493/2012 – Electric energy supply through individual or collective generation systems in communities and isolated villages, characterized by large dispersion of consumers and lack of economies of scale; (v) REN 488/2012 – Establishment of conditions for the revision of universalization of electric energy distribution services in rural areas, considering the institution of the Light for All Program for the period 2011 to 2014; (vi) REN 495/2012 – Approval of the Manual for Financial Audit of Energy Efficiency Programs and Research and Technology Development in Electric Energy Sector; (vii) REN 499/2012 – Approval of Module 9 of PRODIST and changes in Chapter XVI of Normative Ruling No. 414/2010; (viii) REN 502/2012 – Regulation over energy metering system of consumers under Group B; (ix) REN 504/2012 – Review of the Manual for Research and Technology Development in Electric Energy Sector, 2008 version; (x) REN 506/2012 – Establishment of conditions to access the distribution system through connection in installations owned by the distribution company to be followed by the one who accesses and the one that is accessed; (xi) REN 507/2012 – Consolidation and review of rules to access to distribution systems; (xii) REN 508/2012 – Establishment of criteria and conditions to the celebration of bilateral agreement between signing parties of “new” energy CCEARs; (xiii) REN 514/2012 – Establishment of conditions to contract Quotas of Assured Energy and Capacity, in compliance with the provisions of Decree 7.805/2012; (xiv) REN 516/2012 – Review of Chapter XV, Section II, of Normative Ruling No. 414/2010 which deals with the telephone service provided by distribution companies; and (xv) REN 517/2012 – Changes on ANEEL Normative Ruling 482/2012, approval the 6 th review of Module 1 and 5 th review of Module 3 of PRODIST – Distribution Procedures. In 2012, Aneel also put under discussion, through the mechanism of Public Hearing ("AP"), other important issues that have not yet turned into specific regulations. 23 Generation Segment For the generation segment, by the regulatory point of view, 2012 was a year of great changes and settings, particularly for the generation concessions maturing until 2017. It is relevant to note: (i) REN 466/2011, published in January 2012, which addresses the criteria for generation dispatch out of merit order to compensate former unavailability; (ii) renewal of Petrobras Commitment Term, ensuring natural gas for thermal power plants until 2015, (iii) creation of the "Forum of Associations for Gas" and the Gas Parliamentary Front, aimed at opening the Gas Market in order to enhance energy generation; (iv) Law nr. 12.651/2012 - New Brazilian Forest Code - which represents a major breakthrough for the electric energy sector in power generation and transmission; (v) discussions on the concatenation of the first payment of the Use of Public Property (UBP) with the date of commercial operation of the enterprises with delay, in most cases, for reasons of environmental licensing; (vi) Provisional Measure 577/2012, which regulates the extinction in bankruptcy and forfeiture, and intervention in concessions and permits for public service of electric energy; (vii) Provisional Measure 579/2012, which deals with the Concessions Renewal of Electric Energy Sector and tariff relief, and its developments: a) PM 591/2012 and Decree 7.850/2012, regarding indemnities to be paid to transmission and generation companies which were affected by this PM and about what should be taken into account in calculating generation tariffs; and b)Public Hearings 091 and 098/2012 which addressed TUST and TUSDg, establishing methodologies for the extraordinary calculation of transmission and distribution tariffs (applied to generators), aiming to reduce the overall cost of transmission and distribution; (viii) MME Ordinance 455/2012, which extinguishes the ex post energy market and determines the creation of an index for reference price of electricity traded in the market; (ix) the adoption of measures to reduce the delinquency of agents in CCEE; (x) REN 508/2012, which allows bilateral agreements for suspension, reduction, termination and transfer of “new” energy CCEARs. The above-mentioned examples show, in general, the outlook of the electric energy sector in 2012. The present moment is marked by the consolidation of these actions, mainly because the regulation of PM 579 will have important developments in 2013. Another extremely important point concerns the energy security of the National Interconnected System (SIN), which in current condition will not only require great efforts of the National System Operator (ONS) to face the situation as bring to light the need to review issues as the generation of energy versus climate changes and to maintain depth discussions on the Brazilian electric energy matrix. ELECTRIC ENERGY TARIFFS AND PRICES Distribution Segment 2012 Annual Tariff Adjustment (RTA): Aneel approved the Annual Tariff Adjustment (RTA) of 2012 for three of Group CPFL distributors (Paulista, RGE and Piratininga) and for the other distributors the tariff remained unchanged, as shown in the following table: Annual Tariff Adjustment - RTA CPFL Paulista RGE CPFL Piratininga* Date of tariff adjustment 04/08/2012 06/19/2012 10/23/2012 Economic adjustment 1.96% 0.49% 7.71% Financial components 1.75% 11.02% 1.08% Total Adjustment 3.71% 11.51% 8.79% * Combined result of the application of Periodic Tariff Review (RTP), Annual Tariff Adjustment (RTA) and the return of a portion of the tariff that had been kept unchanged in the previous period. 24 Third Periodic Tariff Revision: CPFL Piratininga In October 2012, by Ratifying Resolution No. 1,369, from 10/16/2012, Aneel ratified CPFL Piratininga’s Third Periodic Tariff Review, which resulted in a tariff repositioning of minus 4.45%, which added to the adjustment of the financial components of minus 0.98%, amounted to minus 5.43%. The average effect for consumers was minus 6.78%. CPFL Santa Cruz, CPFL Leste Paulista, CPFL Jaguari, CPFL Sul Paulista and CPFL Mococa Because of the late approval of the methodologies for the 3rd cycle of tariff reviews, Aneel extended the current tariffs to concessionaires who would be subject to tariff review by early 2012 (case of the distributors: CPFL Santa Cruz, CPFL Leste Paulista, CPFL Jaguari, CPFL Sul Paulista and CPFL Mococa), through Normative Resolution No. 471/2011. The effects of tariff review would apply to tariffs from the date of next tariff adjustment, including retroactive effects. The application of the new methodology for tariff review will take place simultaneously with the adjustment of February 2013. Major changes to the 3 rd Cycle of Periodic Tariff Review: · Operating costs: transition in the methodology of the reference company to the benchmark model. The costs defined in the previous cycle were updated, reverting to lower tariffs the average gains in productivity achieved by the distributors. In addition, a comparative assessment of the efficiency of the distributors was made. The difference between the two results will define if there will be a trajectory of operating costs using the Xt Factor; · Rate of Return (WACC): declined from 9.95% to 7.5% (real and net of taxes). The decline reflected a reduction of perceived risk to investing in energy distribution in Brazil and the lower costs of funding by the distributors, in addition to other methodological adjustments, such as exclusion from the regulatory risk and country risk calculated by the median, among others; · XPd Factor –Productivity Component: to estimate productivity gains, the historical relationship between market expansion and growth of the costs of distribution was observed; · XQ Factor – Quality Component: Companies that have better performance will have greater benefit and lower penalties. The reverse is true for companies that have poorer performance in quality, when compared with the history of the company. (For XQ 0, variation in the quality indexes between DEC and FEC between -5% and +5%); · Xt Factor – Trajectory: applied if the operating costs as defined in 2CRTP, updated according to productivity gains, are not contained in the range of efficient operating costs defined by the method of benchmarking (Xt limited to +/- 2%); · Unrecoverable Revenues: it was considered the delinquency by class of consumer and on sector charges, with the limits set by Aneel; · In the case of “Other revenues” , revenues for exceeding demand (additional value that the distributor receives when a consumer exceeds the demand pre-established in contract) and the collection of consumer surplus of reactive energy (additional value received by the distributor when a consumer uses reactive energy* beyond the levels set by Aneel, overloading the system) are to be counted as "special obligations" and are used to benefit the system of electricity distribution, with consequent impacts on the final consumer. 25 (*) Reactive energy is consumed due to some load characteristics, such as being predominantly inductive and non-linear, like fluorescent lamps, refrigerator motors, air conditioners, computers and transformers. In general, the reactive energy does not produce work and thus reduces the efficiency of the system. Note: In January 2012, the Brazilian Association of Electric Power Distributors (Abradee) filed a suit with a request for injunctive relief against the application of the methodology of Other Revenues in the 3 rd cycle, by Aneel. Generation Segment The generators’ energy sales contracts contain specific clauses dealing with tariff adjustments, the main adjustment index being the annual variation measured by the General Market Price Index (IGP-M). The contracts signed within the Regulated Contracting Environment (ACR) use the Wide Consumer Price Index (IPCA) as the indexing indicator and the bilateral contracts signed with Enercan use a combination of dollar indexes and the IGP-M. In accordance with ANEEL Resolution No 488/2002, which establishes the possibility of seeking a review of adjustment indexes after ten years of the celebration of a bilateral contract, in 2012 Enercan filed a lawsuit in ANEEL and is awaiting approval to consider a single index: IPCA or IGP-M. 3. Operating performance ENERGY SALES In 2012, energy sales in the concession area, made by the distribution segment, totaled 56,500 GWh, an increase of 3.5% compared to the 54,590 GWh sold in 2011. Sales to the captive market totaled 40,645 GWh, up 1.8%, and 15,855 GWh were billed through the Tariff for the Use of the Distribution System (TUSD). In the captive market, we highlight the growth of residential and commercial classes, which together represented 56.8% of total consumption by the captive consumers of the Group’s distributors: · Residential and commercial classes: increases of 6.9% and 5.9%, respectively, favored by the accumulated effects of economic growth (increase in income and in purchase power of consumers, higher access to credit) that have been seen in the past several years. · Industrial class: reduction of 9.7%, influenced by the slowdown in industrial production and by the migration of customers to the free market, reflected in the growth of the TUSD. The volume of energy corresponding to the consumption of free consumers in CPFL Energia’s concession areas invoiced in the form of the Tariff for the Use of the Distribution System (TUSD) was 15,855 GWh, an increase of 8.0%, mainly a reflection of the migration of customers to the free market. Commercialization and generation sales (excluding related parties) totaled 16,445 GWh, which represented a 27 .1% increase, mainly due to the expansion of CPFL Renováveis, and the increase in sales through bilateral contracts and to free customers. The number of customers in the portfolio reached 231 in December 2012 compared to 141 in December 2011. PERFORMANCE IN THE ELECTRIC ENERGY DISTRIBUTION SEGMENT The Group continued its strategy of encouraging the dissemination and sharing of best management and operational practices among the distribution companies, with the intention of raising operating efficiency and improving the quality of client service. Below we are presenting the results achieved by the distribution companies with regard to the main indicators that measure the quality and reliability of their supply of electric energy. The DEC index (System Average Interruption Duration Index) measures the average duration, in hours, of interruption per consumer per year. The FEC index (System Average Interruption Frequency Index) measures the average number of interruptions per consumer per year. 26 Annualized DEC and FEC (2012) Empresa CPFL Paulista CPFL Piratininga RGE CPFL Santa Cruz CPFL Leste Paulista CPFL Jaguari CPFL Sul Paulista CPFL Mococa Indicador DEC FEC PERFORMANCE IN THE ELECTRIC ENERGY GENERATION SEGMENT In 2012, CPFL continued its expansion in the Generation segment, with a 12% increase in its installed capacity, from 2,644 MW to 2,961 MW, driven by the acquisition of assets and entry into operation of CPFL Renováveis’ power plants. In May 2012, both CPFL Bio Ipê, with 25 MW, and CPFL Bio Pedra, with 70 MW, came into operation. In June 2012, the acquisition of Bons Ventos wind farms, with157.5 MW, was concluded. The Santa Clara wind farms, with 188 MW, came into operation in July 2012, while the conclusion of the acquisition of Ester biomass power plant, with 40 MW, occurred in October 2012. Finally, in December 2012, the Salto Goes SHPP came into operation with 20 MW. Furthermore, in March 2012, it was concluded the acquisition of Atlântica wind farms, with 120 MW, to be operational in 2013. 4. Economic-financial performance Management’s comments on the economic-financial performance and operating results should be read in conjunction with the financial statements and explanatory notes. Operating revenue Net operating revenues increased by 17.9% (R$ 2,291 million), reaching R$ 15,055 million. Excluding the revenue from infrastructure construction by the concession (which does not affect the result because of the corresponding costs of the same value), net revenue would be R$ 13,704 million, an increase of 17.8% (R$ 2,069 million). This increase is due mainly to the following factors: (i) Tariff adjustments by distributors; (ii) Increase of 1.8% in the volume of sales to the captive market; (iii) Increase of 7.1% (R$ 94 million) in TUSD gross revenues from free customers, mainly due to migration of captive customers to the free market; (iv) Increase of 29.4% in commercialization and generation sales mainly due to the expansion of CPFL Renováveis, and the increase in sales through bilateral contracts and to free customers. (v) Net additional revenue from the following factors: · Effect on CPFL Piratininga and CPFL Paulista related to the recognition of the revenue from low-income subsidy for the period from 2002 to 2004 (R$ 15 million); · Increase in revenue due to the dispatch of the two Epasa’s thermoelectric power plants (R$ 81 million); · Acquisition of Bons Ventos wind farms (157.5 MW) in June 2012 and the biomass cogeneration assets from Ester Plant (40 MW) in October 2012 (R$ 111 million); · The startup of operations of Bio Ipê and Bio Pedra TPPs in May 2012; and · The startup of operations of Santa Clara wind farms (188 MW) in July 2012 (R$ 87 million). 27 It should be pointed out that part of the sales of these generation projects is made to CPFL Group companies, and the corresponding revenues are eliminated in the consolidated report. Operating cash generation — EBITDA EBITDA is a non-accounting indicator calculated by the Management from the sum of net income, taxes, financial income, depreciation/amortization. This measure serves as an indicator of the performance of the management and is usually accompanied by the market. Reconciliation of net income and EBITDA Net Income 1,256,734 1,624.272 Depreciation and amortization 1,127,103 801,203 Financial income 767,632 625,378 Social contributions 198,987 215,517 Income tax 547,760 585,380 EBITDA 3,898,215 3,851,750 The operating cash generation measured by EBITDA reached R$ 3,898 million, an increase of 1.2% (R$ 46 million), reflecting mainly the 17.8% increase (R$ 2,069 million) in net revenues (excluding the revenue from infrastructure construction by the concession), partially offset by an increase of 24.2% in the costs of purchased electric energy (R$ 1,505 million) and of 27.4% (R$ 451 million) in operating costs and expenses, which are excluded: the cost of building the infrastructure for the concession and private pension fund spending, depreciation and amortization. This increase of 27.4% (R$ 451 million) in operating costs and expenses for CPFL Energia is due mainly to the following effects: (i) The increase due to the dispatch of the two Epasa’s thermoelectric power plants as of October 2012 (R$ 109 million); (ii) The increase in legal fees (R$ 142 million); (iii) The increase due to the adjustment in the reversal of the provision for doubtful accounts with the changes in the estimate of the Group’s distribution companies (R$ 76 million); (iv) The increase regarding the assets write-off, due to the implementation of the Manual for the Equity Control in the Power Sector (MCPSE) in all Group’s distribution companies (R$ 44 million); (v) Operating expenses related to the operations of CPFL Renováveis, with the startup of operations of Bio Ipê and Bio Pedra TPPs in May 2012, of Santa Clara wind farms in July 2012, and the acquisitions of Bons Ventos wind farms in June 2012 and the biomass cogeneration assets from Ester Plant in October 2012, in addition to other assets already in operation. Excluding these effects, the operating costs and expenses would show a reduction of 1.9% (R$ 27 million) in 2012 compared to the IGP-M for the period (7.8%). Net income In 2012, Net Income reached R$ 1,257 million, down 22.7% (R$368 million), mainly reflecting: (i) the increase in net financial expenses (R$ 143 million); and (ii) the increase in depreciation and amortization (R$ 326 million), mainly caused by the startup of CPFL Renováveis’ new generation projects and by the change in the recording of Pis and Cofins taxes credits, that, in 2011, were registered in the “depreciation and amortization” expenses line and, in 2012, were registered in the “deductions from the operating revenue” line, for better accounting purposes. These effects were partially offset by a 1.2% increase (R$ 46 million) in the EBITDA; and (ii) the positive effect of Income Tax and Social Contributions (R$ 54 million). 28 Dividends The Management proposes the distribution of R$ 1,096 million in dividends to the holders of common shares, traded on BM&FBovespa – Bolsa de Valores, Mercadorias e Futuros S.A. (São Paulo Stock Exchange). The proposed annual amount corresponds to R$ 1.139118233 per share. As a result, the Company exceeded the minimum payment of 50% of net income defined in its dividend policy. Excluding the R$ 640 million regarding the first half of 2012 (paid on September 28, 2012), the amount to be effectively paid will be R$ 456 million, equivalent to R$ 0,473778718 per share. Indebtedness The company‘s indebtedness at the end of 2012 (including hedges) amounted to R$ 16,639 million, up 24.3%. Available cash totaled R$ 2,478 million, which represented reduction of 8.2%. As a result, the net debt rose to R$ 14,161 million, up 32.5%. The increase in net debt is intended to support the Group’s business expansion strategy, such as for example the acquisition of Bons Ventos wind farms and the financing of a number of greenfield projects still under construction by CPFL Renováveis. During the second half of 2011, CPFL Energia put into practice its pre-funding strategy, anticipating funding for maturing debt during 2012. This strategy continued to be employed during the year 2012 in respect of debt maturing in 2013. Therefore, the company was capable of reducing the nominal cost of its debt by approximately 2.1 percentage point, to 9.0% p.a., as well as extending its debt profile by 3.5%, from 4.32 to 4.47 years. 5. Investments In 2012, capital expenditures in the amount of R$ 2,468 million were carried out for maintenance and business expansion, of which R$ 1,403 million was earmarked for distribution, R$ 1,043 million went to generation (R$ 1,022 million to CPFL Renováveis) and R$ 22 million was directed towards commercialization and services. Among CPFL Energia’s investments in 2012, the following were highlights: Distribution: investments were made in expansion, maintenance, improvements, automation, modernization and strengthening of the electrical system to meet market demand, in operating infrastructure, in customer service improvements and in research and development programs, among others. On December 31, 2012, our distribution companies had 7.2 million customers (an increase of 223,000 customers) and our distribution network consisted of 235,498 km of distribution lines, including 327,455 distribution transformers (an increase of 50,894 transformers). Our eight distribution subsidiaries had 9,644 km of high tension distribution lines between 34.5 kV and 138 kV. On that date, we had 446 high tension to medium tension transformer substations for subsequent distribution (an additional 12 substations), with total transforming capacity of 13,650 MVA; Geração: investments were earmarked mainly for the the Bio Ipê and Bio Pedra TPPs, Salto Góes SHPP and Santa Clara Wind Complex, projects that already are in commercial operation, and the Alvorada and Coopcana TPPs, the Campo dos Ventos II Wind Farm and the Macacos I, Atlântica, Campo dos Ventos and São Benedito Wind Complexes, projects that are still under construction. 29 6. Corporate governance CPFL Energia’s corporate governance model is based on four basic principles: transparency, equity, accountability and corporate responsibility, applied by all the companies in the Group. CPFL Energia is listed on the segments of the highest governance level - the Novo Mercado of the BM&FBovespa and Level III ADRs on the New York Stock Exchange (NYSE). CPFL Energia’s capital stock is composed exclusively of common shares, and ensures 100% tag-along rights in the case of disposal of control. The Board of Directors’ duties include defining the overall business guidelines and electing the Board of Executive Officers, among other responsibilities determined by the law and the Company’s Bylaws. Its rules were defined in the Board of Directors’ internal rules document. The Board is composed of one independent member and six members nominated by the controlling shareholders and all of them carry a one-year term of office, reelection being admitted. It normally meets once a month but may be convened whenever necessary. The Chairman and the Vice-Chairman are elected among the Board of Directors’ members and no member may serve on the Board of Executive Officers. The Board of Directors constituted three committees and defined their competences in a sole Internal Rules. They are: the Human Resources Committee, Related Parties Committee and Management Processes Committee. Whenever necessary, ad hoc commissions are installed to advise the Board on such specific issues as: corporate governance, strategy, budgets, energy purchase, new operations and financial policies. CPFL Energia maintains a permanent Fiscal Council comprising five members who also carry out the attributes of the Audit Committee foreseen in the Sarbanes Oxley Act and pursuant to the rules of the Securities and Exchange Commission (SEC). The Fiscal Council rules were defined in its internal rules document and in the Fiscal Council Guide. The Board of Executive Officers is comprised of six Executive Officers, all with a two-year term of office, with reelection admitted. The Executive Officers represent the Company and manage its business in accordance with the lines of direction defined by the Board of Directors. The Chief Executive Officer is responsible for nominating the other statutory Executive Officers. The guidelines and set of documents related to corporate governance are available at the Investor Relations website www.cpfl.com.br/ri . 7. Capital markets CPFL Energia’s free float currently comprises 30.7% of its total capital stock and its shares are traded in Brazil (BM&FBovespa) and on the New York Stock Exchange (NYSE). In 2012, CPFL Energia’s shares depreciated by 12.9% on the BM&FBovespa and 21.2% on the NYSE, closing the year quoted at R$ 21.40 per share and US$ 20.96 per ADR. The average daily trading volume reached R$ 42.7 million, of which R$ 17.9 million was on the BM&FBovespa and R$ 24.8 million on the NYSE, 30.1% up on 2011. The number of trades conducted on the BM&FBovespa increased by 50.7%, going from average daily of 2,045 trades in 2011 to 3,081 trades in 2012. 30 8. Sustainability and corporate responsibility CPFL Energia maintains permanent initiatives that seek to create value for all its stakeholders and mitigate the impacts of their operations through the management of economic, environmental and social risks associated with the business it develops. The following are the highlights during the year: System for the Management and Development of Ethics: CPFL’s Ethics and Business Conduct Committee held 13 meetings and has published three Orientation Summaries. A new Cycle of Seminars was organized through 15 meetings in 12 cities, with the objective of proposing a reflection on the best criteria for coexistence among employees of CPFL Energia. The activities were focused by Professor Clovis de Barros Filho, representative member of the civil society on the Committee, and with the direct participation of 1,468 employees. A comprehensive project for collaborative review of CPFL’s Code of Ethics and Business Conduct has started, in order to enhance the document. Human Resources Management: the company ended 2012 with 8,66 7 employees (7,913 in 2011) and a turnover rate of 14.26%. The Group’s companies ran management and training programs, focused on the development of strategic skills for its businesses, leadership succession, productivity increases and occupational health and safety. The average number of training hours per employee was 91.56 hours, higher than the average of 50 hours of Sextante-2012 Survey benchmarking. Also during this period, CPFL Energia was again named to the “150 Best Companies for You to Work in Brasil”, for the 11 th consecutive year, a publication of Guia Você S/A / Exame. Community relationships: among the actions that seek to contribute to the development of the communities in which CPFL Energia has operations, the following can be highlighted: (i) CPFL Cultura ­– the programming of visual arts exhibitions, the free face meetings and the online transmissions were focused on the historical view of organizing themes of the contemporary world, in the period from 1912 to 2012, joining the company's centenary celebrations. TV programs, documentaries and other audiovisual products were edited, available on the website www.cpflcultura.com.br; (ii) CPFL Program for the Revitalization of Philanthropical Hospitals – aims to raise the administrative performance of philanthropical hospitals served by the Group's distributors in the state of São Paulo and improve services to the community. In 2012, the third phase of the program was launched, which covers 40 cities in the regions of Campinas and São José do Rio Preto. Until 2014, R$ 1.3 million will be invested; (iii) Program to Support Municipal Councils for Children’s and Teenagers’ Rights (CMDCA) – in 2012 edition, the Group’s companies earmarked the total of R$ 2.1 million in tax incentive funds to 58 municipalities of the concession area; (iv) CPFL Volunteer Program – the second edition of the Good Deeds Day was held, which included 25 organized actions in 20 cities and more than 5,500 volunteers involved; and (v) Influence and leadership in the value chain – in the 2012 edition of the More Value Award, an initiative that aims to recognize excellence in performance of the Group's suppliers, a new award category was created: Sustainability. Suppliers were evaluated from completing the Ethos Indicators of Social Responsibility. Rio + 20: the company was present in major debates and organized various activities during the United Nations Conference on Sustainable Development. Environmental management: in 2012, CPFL Energia conducted an inventory of greenhouse gas emissions, awarded with the gold medal by the Brazilian GHG Protocol Program. In addition, the company assumed targets that will contribute to reducing emissions. The company received the following awards this year: (i) Award "Green Enterprise", awarded by the Época magazine, (ii) Environmental Responsibility Award, awarded by the Coge Foundation, for the project "Organizational Development in Management of Greenhouse Gas Emissions" and (iii) Sustainable Innovation Award, awarded by Camargo Corrêa, for the project "Revitalization of Lamps". Regarding environmental licenses, two Preview Licenses (LPs), 12 Installation Licenses (LIs), one Operating License (LO) and nine Vegetation Removal Permissions were obtained, for the construction of substations and transmission lines of CPFL Paulista and CPFL Piratininga. Three LPs, nine LIs and two LOs were also obtained, for the construction of substations and transmission lines of RGE. In parallel, each Group company developed projects to mitigate the social-environmental impacts of its projects, with the following highlights: 31 · Energy generation – Foz do Chapecó Hydroelectric Power Plant – (i) inauguration of Memory Homes in São Carlos (SC) and Nonoai (RS) and museums in Águas de Chapecó and Caxambu do Sul (SC), Erval Grande, Alpestre and Rio dos Índios (RS); (ii) financing of Municipal Basic Sanitation Plans of Alpestre, Rio dos Índios, Erval Grande, Faxinalzinho, Nonoai and Itatiba do Sul (RS); (iii) project registration to generate carbon credits; and (iv) development project of the Volta Grande community, from Alpestre (RS), in partnership with the Movement of those Affected by Dams (MAB); Monte Claro, Castro Alves and 14 de Julho Hydroelectric Power Plants (Ceran) – (i) maintenance of the certification of Ceran’s headquarters and Monte Claro, Castro Alves and 14 de Julho Hydroelectric Power Plants for ISOs 9001:2008 and 14001:2004 and OHSAS 18001:2007 ; and (ii) maintenance of an Environmental Information System (SIA) of the hydroelectric projects in the region; Campos Novos Hydroelectric Power Plant (Enercan) – (i) the Social-environmental Responsibility Program and the Sustainable Regional Development Fund (FDRS) supported in 2012 a total of 231 projects and social activities, with 51 projects framed in tax incentive laws, 68 projects and social activities presented by local and regional authorities around the HPP, and 112 projects of aggregating income; (ii) planting of 350,000 native seedlings in its Permanent Preservation Area (APP); (iii) winner of the Corporate Citizen Prize, and the certificates: "500 Largest Companies from the South", awarded by the Amanhã magazine, and MDGs (Millennium Development Goals), by the Movement We Can Santa Catarina; Serra da Mesa Hydroelectric Power Plant – an Agreement was signed between Furnas Centrais Elétricas, FUNAI and CPFL Geração for implementation of the Program of Support for the Avá-Canoeiro. Continuity of the support actions for the Goiás North-Northeast Region Development Fund. The Regional Development Fund currently has two collective projects and 104 individual projects, benefiting about 200 households; Barra Grande Hydroelectric Power Plant (BAESA) – (i) in 2012, the Social-environmental Responsibility Program supported a total of 114 projects and social activities, of which 22 projects framed in tax incentive laws, 60 projects and social activities presented by local and regional authorities around the HPP, and 32 projects of aggregate income, benefiting approximately 550,000 people and generating 70 direct and indirect jobs, (ii) implementation of the Incentive Program for the Conservation of the Permanent Preservation Area of the reservoir, and (iii) winner of the Corporate Citizen Prize, and the certificates: "500 Largest Companies from the South", awarded by the Amanhã magazine, and MDGs (Millennium Development Goals), by the Movement We Can Santa Catarina, Social Responsibility, by the Legislature of the State of Rio Grande do Sul, Excellence in Sustainable Management, by Editora Expressão and Aequo Soluções em Sustentabilidade, and the Child-Friendly Company Label, by ABRINQ Foundation. · Energy distribution – (i) continuity of the Urban Road Tree Planting Program: donation of 43,000 seedlings to municipal governments in the state of São Paulo; (ii) the planting of 549 native seedlings, donation of 1,951 seedlings for urban tree planting and donation of 78,000 seedlings of noble trees and araucaria in the municipalities of RGE’s concession area in the state of Santa Catarina; (iii) maintenance by CPFL Paulista, CPFL Piratininga and RGE of the environmental certification - IS0 14001 - in the scope “Coexistence of the urban electric energy distribution network with the environment and services of electric energy transmission”; and (iv) hiring of a specialized company (standby), to work in situations of environmental emergencies, and of a new environmental insurance - Itaú Seguros. 9. Independent auditors Deloitte Touche Tohmatsu Auditores Independentes (Deloitte) were hired by CPFL Energia to provide external auditing services relative to the examination of the Company’s financial statements. In accordance with CVM Instruction 381/03, we hereby declare that this firm did not provide, in 2012, any non-auditing-related services whose fees were more than 5% of its total auditing fees. 32 During the year ended on December 31, 2012, Deloitte has provided in addition to the audit of the financial statements and review of interim financial information, the following auditing-related services: Nature Agreement Date Term Value Percentage of total audit agreement DIPJ review 03/12/2012 Calendar year 2012 112,042.16 2% Assurance on compliance with financial covenants 03/12/2012 Average of 03 months 114,399.01 2% Previously agreed procedures - Due Diligence 11/10/2011 12 months 716,122.84 11% Works of previously agreed procedures as required by 10/04/2012 1 month 7,000.00 0% ANEEL - R&D Accounting reports 07/31/2012 and 11/22/2012 Average of 01 month 125,060.84 2% Service in connection with the public offering of primary and secondary distribution of shares of CPFL Renováveis 03/30/2012 05 months 1,188,248.90 19% Audit of works - CPFL Renováveis 11/01/2010 and 08/25/2011 Average of 03 years 220,519.83 4% 40% As noted, CPFL Energia has not hired Deloitte to provide other services that are not related to the audit for the fiscal year of 2012. CPFL Energia adopts the practice of not hiring independent auditors to provide services that are not related to the audit. The hiring of independent auditors, as the bylaws, is recommended by the Fiscal Council, and is the responsibility of the Board of Directors to decide on the selection or dismissal of the independent auditors. The Management of CPFL Energia states that the provision of services was made in strict compliance with the rules dealing with the independence of the external auditors on audit work and did not represent situations that could affect the independence and objectivity necessary for the performance of external auditing services by Deloitte. Closing acknowledgements CPFL Energia’s Management would like to thank its shareholders, clients, suppliers and surrounding communities for the trust they have placed in the Company throughout 2012. We would like to offer a special thank you to our employees for their skill and commitment to achieving the established objectives and targets. Management For further information on the performance of this or any other CPFL Energia Group company, please visit our website at www.cpfl.com.br/ir. 33 Quartely Social Report 2012 /2011 (*) Company: CPFL ENERGIA S.A. 1 - Basis for Calculation 2012 Value (R$ 000) 2011 Value (R$ 000) Net Revenues (NR) 15,055,147 12,764,028 Operating Result (OR) 2,003,481 2,425,169 Gross Payroll (GP) 618,804 570,600 2 - Internal Social Indicators Value (000) % of GP % of NR Value (000) % of GP % of NR Food 49,629 8.02% 0.33% 46,731 8.19% 0.37% Mandatory payroll taxes 171,490 27.71% 1.14% 147,019 25.77% 1.15% Private pension plan 35,924 5.81% 0.24% 33,381 5.85% 0.26% Health 29,380 4.75% 0.20% 26,154 4.58% 0.20% Occupational safety and health 2,513 0.41% 0.02% 2,307 0.40% 0.02% Education 2,437 0.39% 0.02% 1,963 0.34% 0.02% Culture 0 0.00% 0.00% 0 0.00% 0.00% Trainning and professional development 13,101 2.12% 0.09% 11,721 2.05% 0.09% Day-care / allowance 930 0.15% 0.01% 901 0.16% 0.01% Profit / income sharing 50,520 8.16% 0.34% 41,337 7.24% 0.32% Others 6,257 1.01% 0.04% 4,161 0.73% 0.03% Total - internal social indicators 58.53% 2.41% 55.32% 2.47% 3 - External Social Indicators Value (000) % of OR % of NR Value (000) % of OR % of NR Education 514 0.03% 0.00% 330 0.01% 0.00% Culture 16,554 0.83% 0.11% 12,120 0.50% 0.09% Health and sanitation 794 0.04% 0.01% 68 0.00% 0.00% Sport 3,071 0.15% 0.02% 1,833 0.08% 0.01% War on hunger and malnutrition 93 0.00% 0.00% 0 0.00% 0.00% Others 4,768 0.24% 0.03% 2,079 0.09% 0.02% Total contributions to society 1.29% 0.17% 0.68% 0.13% Taxes (excluding payroll taxes) 6,154,155 307.17% 40.88% 6,080,430 250.72% 47.64% Total - external social indicators 308.46% 41.05% 251.40% 47.77% 4 - Environmental Indicators Value (000) % of OR % of NR Value (000) % of OR % of NR Investments relalated to company production / operation 46,289 2.31% 0.31% 43,411 1.79% 0.34% Investments in external programs and/or projects 62,940 3.14% 0.42% 61,723 2.55% 0.48% Total environmental investments 5.45% 0.73% 4.34% 0.82% Regarding the establishment of "annual targets" to minimize residues, the consumption in production / operation and increase efficiency in the use of natural resources, the company: ( ) do not have targets ( ) fulfill from 51 to 75% ( ) fulfill from 0 to 50% (X) fulfill from 76 to 100% ( ) do not have targets ( ) fulfill from 51 to 75% ( ) fulfill from 0 to 50% (X) fulfill from 76 to 100% 5 - Staff Indicators Nº of employees at the end of period 8,667 7,913 Nº of employees hired during the period 2,262 1,541 Nº of outsourced employees ND ND Nº of interns 220 229 Nº of employees above 45 years age 1,976 1,851 Nº of women working at the company 2,153 1,845 % of management position occupied by women 10.45% 9.25% Nº of Afro-Brazilian employees working at the company 1,173 942 % of management position occupied by Afro-Brazilian employees 1.55% 2.89% Nº of employees with disabilities 272 273 6 - Relevant information regarding the exercise of corporate citizenship Ratio of the highest to the lowest compensation at company 20.65 74.10 Total number of work-related accidents 43 41 Social and environmental projects developed by the company were decided upon by: ( ) directors (X) directors and managers ( ) all employees ( ) directors (X) directors and managers ( ) all employees Health and safety standards at the workplace were decided upon by: ( ) directors and managers ( ) all employees (X) all + Cipa ( ) directors and managers ( ) all employees (X) all + Cipa Regarding the liberty to join a union, the right to a collective negotiation and the internal representation of the employees, the company: ( ) does not get involved ( ) follows the OIT rules (X) motivates and follows OIT ( ) does not get involved ( ) follows the OIT rules (X) motivates and follows OIT The private pension plan contemplates: ( ) directors ( ) directors and managers (X) all employees ( ) directors ( ) directors and managers (X) all employees The profit / income sharing contemplates: ( ) directors ( ) directors and managers (X) all employees ( ) directors ( ) directors and managers (X) all employees In the selection of suppliers, the same ethical standards and social / environmental responsibilities adopted by the company: ( ) are not considered ( ) are suggested (X) are required ( ) are not considered ( ) are suggested (X) are required Regarding the participation of employees in voluntary work programs, the company: ( ) does not get involved ( ) supports (X) organizes and motivates ( ) does not get involved ( ) supports (X) organizes and motivates Total number of customer complaints and criticisms: in the company in Procon in the Courts in the company (**) in Procon (**) in the Courts 1,185,531 2,009 4,830 1,083,459 1,889 5,397 % of complaints and criticisms attended to or resolved: in the company in Procon in the Courts in the company in Procon in the Courts 100% 100% 23.35% 100% 100% 14.63% Total value-added to distribute (R$ 000): Nine month of 2012 Nine month of 2011 Value-Added Distribution (VAD): 64.5% government 6.8% employees 11.2% shareholders 15.8% third parties 1.7% retained 62.9% govenment 6.1% employees 15.3% shareholders 14.5% third parties 1.2% retained 7 - Other information Consolidated information In the financial items were utilized the percentage of stock paticipation. For the other information, as number of employees and legal lawsuits, the informations were available in full numbers. Responsible: Antônio Carlos Bassalo, phone: 55-19-3756-8018, bassalo@cpfl.com.br 34 CPFL Energia S.A. Balance Sheets as of December 31, 2012 and 2011 (in thousands of Brazilian Reais) Parent company Consolidated ASSETS December 31, December 31, 2011 December 31, December 31, 2011 Current assets Cash and cash equivalents (note 5) 549,189 2,477,894 2,699,837 Consumers, concessionaires and licensees (note 6) - - 2,268,601 1,874,280 Dividends and interest on shareholders´ equity (note 12) 125,913 2,894 830 Financial investments 3,939 45,668 6,100 47,521 Recoverable taxes (note 7) 25,311 40,783 263,403 277,463 Derivatives (note 34) 540 2 870 3,733 Materials and supplies - - 49,346 44,872 Leases (note 9) - - 9,740 4,581 Financial asset of concession (note 10) - - 34,444 - Other credits (note 11) 1,813 2,833 516,903 409,938 Total current assets 574,911 764,388 5,630,196 5,363,054 Non current assets Consumers, concessionaires and licensees (note 6) - - 162,017 182,300 Due from related parties - 2,610 - - Escrow deposits (note 21) 12,579 11,744 1,184,554 1,128,616 Financial investments - 2,854 - 109,965 Recoverable taxes (note 7) - - 225,036 216,715 Derivatives (note 34) 71 - 486,438 215,642 Deferred taxes credits (note 8) 177,411 193,874 1,318,618 1,176,535 Advance for future capital increase 55 - - - Leases (note 9) - - 31,703 24,521 Financial asset of concession (note 10) - - 2,342,796 1,376,664 Private pension fund (note 18) - - 10,203 3,416 Investment at cost - - 116,654 116,654 Other credits (note 11) 13,365 16,978 420,155 279,460 Investments (note 12) 6,504,548 6,614,915 - - Property, plant and equipment (note 13) 312 9,611,958 8,292,076 Intangible assets (note 14) 74 118 9,535,360 8,927,439 Total non current assets 6,708,790 6,843,405 25,445,491 22,050,004 Total assets 7,283,701 7,607,793 31,075,687 27,413,057 (1) Includes the effects described in note 2.9 35 CPFL Energia S.A. Balance Sheets as of December 31, 2012 and 2011 (in thousands of Brazilian Reais) Parent company Consolidated LIABILITIES AND SHAREHOLDERS' EQUITY December 31, 2012 December 31, 2011 December 31, 2012 December 31, 2011 Current liabilities Suppliers (note 15) 1,283 1,618 1,691,002 1,240,143 Accrued interest on debts (note 16) - - 142,599 141,902 Accrued interest on debentures (note 17) 7,082 16,403 95,614 83,552 Loans and financing (note 16) - - 1,558,499 896,414 Debentures (note 17) 150,000 150,000 336,459 531,185 Private pension fund (note 18) - - 51,675 40,695 Regulatory charges (note 19) - - 114,488 145,146 Taxes and social contributions payable (note 20) 453 196 442,365 483,028 Dividends and interest on equity (note 24) 16,856 15,575 26,542 24,524 Accrued liabilities related to personnel 29 7 72,535 70,771 Derivatives (note 34) - - 109 - Public utilities (note 22) - - 30,422 28,738 Other accounts payable (note 23) 19,457 16,457 631,043 813,338 Total current liabilities 195,159 200,258 5,193,351 4,499,437 Non current liabilities Suppliers (note 15) - - 4,467 - Accrued interest on debts (note 16) - - 62,271 23,627 Loans and financing (note 16) - - 9,035,534 7,382,455 Debentures (note 17) 150,000 300,000 5,895,143 4,548,651 Private pension fund (note 18) - - 325,455 414,629 Taxes and social contributions payable (note 20) - - - 165 Deferred taxes debits (note 8) - - 1,155,733 1,038,101 Reserve for tax, civil and labor risks (note 21) 12,524 11,713 386,079 338,121 Derivatives (note 34) - 24 336 24 Public utilities (note 22) - - 461,157 440,926 Other accounts payable (note 23) 29,358 28,641 149,099 174,410 Total non current liabilities 191,882 340,378 17,475,275 14,361,110 Shareholdes' equity (note 24) Capital 4,793,424 4,793,424 4,793,424 4,793,424 Capital reserves 228,322 229,956 228,322 229,956 Profit reserves 556,481 495,185 556,481 495,185 Reserve of retained earnings for investment 326,899 - 326,899 - Dividends 455,906 758,470 455,906 758,470 Other comprehensive income 535,627 563,005 535,627 563,005 Retained earnings - 227,118 - 227,118 6,896,660 7,067,157 6,896,660 7,067,157 Net equity attributable to noncontrolling shareholders - - 1,510,401 1,485,352 Total shareholdes' equity 6,896,660 7,067,157 8,407,061 8,552,510 Total liabilities and shareholders' equity 7,283,701 7,607,793 31,075,687 27,413,058 (1) Includes the effects described in note 2.9 36 CPFL Energia S.A. Statement of income for the years ended on December 31, 2012 e de 2011 (in thousands of Brazilian Reais, except for earnings per share) Parent company Consolidated 2011 2011 Net operating revenue (note 26) 1,452 1,191 15,055,147 12,764,028 Cost of electric energy services Cost of electric energy services (note 27) - - Operating cost (note 28) - - Services rendered to third parties (note 28) - - Gross operating income 1,452 1,191 4,353,181 4,246,463 Operating expenses (note 28) Sales expenses - - General and administrative expenses Other operating expense Income from electric energy service 2,771,113 3,050,547 Interest in subsidiaries 1,331,086 1,768,568 - - Financial income (expense) (note 29) Income 15,301 57,783 720,332 761,400 Expense 585 Income before taxes 1,280,869 1,594,364 2,003,481 2,425,169 Social contribution (note 8) Income tax (note 8) Net income 1,225,923 1,572,292 1,256,734 1,624,273 Net income attributable to controlling shareholders 1,572,292 Net income attributable to noncontrolling shareholders 30,810 51,981 Net income per share - Basic (note 25) 1.27 1.63 1.27 1.63 Net income per share - Diluted (note 25) 1.26 1.63 1.26 1.63 (1) Includes the effects described in note 2.9 37 CPFL Energia S.A. Statement of comprehensive income for the years ended on December 31, 2012 and 2011 (in thousands of Brazilian Reais) Parent company 2011 Net income 1,225,924 1,572,292 Comprehensive income for the year - parent company 1,572,292 Consolidated 2011 Net income 1,256,734 1,624,273 Comprehensive income for the year 1,624,273 Comprehensive income attributtable to controlling shareholders 1,572,292 Comprehensive income attributable to non controlling shareholders 51,981 (1) Includes the effects described in note 2.9 38 CPFL Energia S.A. Statement of changes in shareholders' equity for the years ended on December 31, 2012 (in thousands of Brazilian Reais) Profit reserve Noncontrolling shareholders' Total Shareholders' equity Capital Capital reserve Legal reserve Reserve of retained earnings for investment Dividends Accumulated comprehensive income Retained earnings Total Accumulated comprehensive income Other equity Balance as of January 1, 2011 (1) 4,793,424 16 418,665 - 486,040 609,732 185,831 6,493,708 - 255,948 6,749,656 Total comprehensive income Net income for the year - 1,572,292 1,572,292 - 51,981 1,624,273 - 1,572,292 1,572,292 - 51,981 1,624,273 Internal changes of shareholders' equity Realization of deemed cost of fixed assets - 39,098 - 368 - Tax on deemed cost realization - 13,293 - 125 - Formation of statutory reserve - - 76,520 - Other changes of noncontrolling shareholders' - 76,520 - - - 229 Capital transactions with the shareholders Prescribed dividend - 4,967 4,967 - - 4,967 Interim dividend - Dividend proposed - 758,470 - - - Additional dividend aproved - CPFL Renováveis business combination - 229,940 - - - 20,922 229,940 20,922 1,163,609 1,414,473 - 229,940 - - 272,430 20,922 1,156,515 178,596 Balance as of December 31, 2011 (1) 4,793,424 229,956 495,185 - 758,470 563,005 227,118 7,067,158 20,679 1,464,673 8,552,511 Total comprehensive income Net income for the year - 1,225,924 1,225,924 - 30,810 1,256,734 - 1,225,924 1,225,924 - 30,810 1,256,734 Internal changes of shareholders' equity Reserve of retained earnings for investment - - - 326,899 - Realization of deemed cost of fixed assets - 41,482 - 1,421 - Tax on deemed cost realization - 14,104 - 483 - Formation of statutory reserve - - 61,296 - Other changes of noncontrolling shareholders' - 61,296 326,899 - - 604 Capital transactions with the shareholders Prescribed dividend - 3,921 3,921 - - 3,921 Interim dividend - Dividend proposed - 455,906 - - - Additional dividend aproved - Payment of capital by non-controlling shareholders in subsidiaries - 3,563 3,563 CPFL Renováveis business combination - 5,086 3,452 - Balance as of December 31, 2012 4,793,424 228,322 556,481 326,899 455,906 535,627 - 6,896,660 19,741 1,490,660 8,407,061 (1) Includes the effects described in note 2.9 39 CPFL Energia S/A Statement of cash flow for the years ended on December 31, 2012 and 2011 (in thousands of Brazilian Reais) Parent company Consolidated 2011 2011 OPERATING CASH FLOW Income for the years, before income tax and social contribution 1,594,364 2,003,481 2,425,169 ADJUSTMENT TO RECONCILE INCOME TO CASH PROVIDED BY OPERATING ACTIVITIES Depreciation and amortization 65 145,359 1,127,103 801,203 Reserve for tax, civil, labor and environmental risks 7 - 95,226 35,219 Provision for doubtful accounts - - 163,903 - Interest and monetary restatement 30,028 36,496 1,099,913 1,105,405 Pension plan costs - - Equity in subsidiaries - - Losses on the write-off of noncurrent assets - - 54,579 3,688 Deferred taxes (PIS and COFINS) - - 6,429 Other - - 21,919 - 7,651 4,485,779 4,294,160 REDUCTION (INCREASE) IN OPERATING ASSETS Consumers, concessionaires and licensees - - Dividend and interest on equity received 1,692,403 - - Recoverable taxes 47,539 28,249 48,558 Lease - - Escrow deposits 8,305 Other operating assets 4,747 7,762 INCREASE (DECREASE) IN OPERATING LIABILITIES Suppliers 435,014 122,783 Other taxes and social contributions 1,103 54,230 Other liabilities with employee pension plans - - Regulatory charges - - 21,596 Reserve for tax, civil and labor risks paid - Other operating liabilities 3,738 65,832 CASH FLOWS (USED IN) PROVIDED BY OPERATIONS 1,729,240 4,026,307 4,234,530 Payments of interest on debts Taxes and social contributions paid NET CASH FROM OPERATING ACTIVITIES 1,637,526 2,144,084 2,488,653 FINANCING ACTIVITIES Acquisition of subsidiaries net of cash acquired - - Payment of acquisition payables Capital increase in investments - - Increase cash for business combinations - - - 253,178 Increase in property, plant and equipment Financial investments, pledges, funds and tied deposits 46,202 18,688 Lease - - 8,314 Additions to intangible assets - - Advance for future capital increase - - - Intercompany loans with subsidiaries and associated companies - - Other - - - GENERATION (UTILIZATION) OF CASH IN INVESTMENTS 30,394 FINANCING ACTIVITIES Loans, financing and debentures obtained - - 4,294,254 5,536,932 Capital increase due to increase in participation - - - 1,118 Payments of loans, financing and debentures, net of derivatives Payments of dividend and interest on shareholders´ equity Other - - - (UTILIZATION) GENERATION OF CASH IN FINANCING 1,002,233 1,135,819 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 438,231 1,136,941 OPENING BALANCE OF CASH AND CASH EQUIVALENTS 110,958 2,699,837 1,562,897 CLOSING BALANCE OF CASH AND CASH EQUIVALENTS 549,189 2,477,894 2,699,838 (1) Includes the effects described in note 2.9 40 CPFL Energia S.A. Added value statements for the years ended on December 31, 2012 and 2011 (in thousands of Brazilian Reais) Parent company Consolidated 2011 2011 1. Revenues 2,108 1,500 22,353,535 19,267,606 1.1 Operating revenues 1,600 1,312 20,070,723 17,736,155 1.2 Revenues related to the construction of own assets 188 1,095,164 472,298 1.3 Revenue from infrastructure construction - - 1,351,550 1,129,826 1.4 Allowance of doubtful accounts - - 2. (-) Inputs 2.1 Electricity purchased for resale - - 2.2 Material 2.3 Outsourced services 2.4 Other 3. Gross added value (1 + 2) 10,116,989 9,892,338 4. Retentions 4.1 Depreciation and amortization 4.2 Amortization of intangible assets - 5. Net added value generated (3 + 4) 8,989,607 9,046,518 6. Added value received in transfer 1,845,140 739,531 785,966 6.1 Financial Income 34,395 76,572 739,531 785,966 6.2 Equity in subsidiaries 1,331,086 1,768,568 - - 7. Added value to be distributed (5 + 6) 1,677,969 9,729,138 9,832,485 8. Distribution of added value 8.1 Personnel and charges 14,713 6,314 659,596 595,432 8.1.1 Direct remuneration 6,218 4,234 437,223 417,847 8.1.2 Benefits 8,005 1,839 178,648 146,586 8.1.3 Government severance indemnity fund for employees - F.G.T.S. 240 43,725 30,999 8.2 Taxes, fees and contributions 76,986 42,079 6,276,188 6,184,300 8.2.1 Federal 76,982 42,075 3,081,294 3,204,456 8.2.2 State 4 4 3,183,205 2,970,299 8.2.3 Municipal - - 11,689 9,545 8.3 Interest and rentals 37,201 57,284 1,536,621 1,428,479 8.3.1 Interest 37,081 57,181 1,493,141 1,401,429 8.3.2 Rental 121 103 29,641 27,051 8.3.3 Other - - 13,839 - 8.4 Interest on capital 1,225,923 1,572,292 1,256,734 1,624,273 8.4.1 Dividend (incluindo adicional proposto) 1,089,948 1,501,212 1,093,869 1,504,710 8.4.2 Retained earnings 135,975 71,080 162,865 119,563 1,354,824 1,677,969 9,729,138 9,832,485 (1) Includes the effects described in note 2.9 41 CPFL ENERGIA S.A. NOTES TO THE FINANCIAL STATEMENTS FOR THE YEARS ENDED ON DECEMBER 31, 2 (Amounts stated in thousands of Brazilian reais, except where otherwise indicated) ( 1 ) OPERATIONS CPFL Energia S.A. (“CPFL Energia” or “Company”) is a publicly quoted corporation incorporated for the principal purpose of acting as a holding company, participating in the capital of other companies primarily dedicated to electric energy distribution, generation and sales activities in Brazil. The Company’s headquarters are located at Rua Gomes de Carvalho, 1510 - 14º floor - Sala 142 - Vila Olímpia - São Paulo - SP - Brasil. The Company has direct and indirect interests in the following operational subsidiaries (information on the concession area, number of consumers, energy production capacity and associated data not examined by the independent auditors): Energy distribution Company type Equity interest Consolidation criteira Location (State) Number of municipalities Approximate number of consumers (in thousands) Concession term End of the concession Companhia Paulista de Força e Luz ("CPFL Paulista") Publicly-quoted corporation Direct 100% Full Interior of São Paulo 30 years November 2027 Companhia Piratininga de Força e Luz ("CPFL Piratininga") Publicly-quoted corporation Direct 100% Full Interior and coast of São Paulo 27 30 years October 2028 Rio Grande Energia S.A. ("RGE") Publicly-quoted corporation Direct 100% Full Interior of Rio Grande do Sul 30 years November 2027 Companhia Luz e Força Santa Cruz ("CPFL Santa Cruz") Private corporation Direct 100% Full Interior of São Paulo and Paraná 27 16 years July 2015 Companhia Leste Paulista de Energia ("CPFL Leste Paulista") Private corporation Direct 100% Full Interior of São Paulo 7 53 16 years July 2015 Companhia Jaguari de Energia ("CPFL Jaguari") Private corporation Direct 100% Full Interior of São Paulo 2 35 16 years July 2015 Companhia Sul Paulista de Energia ("CPFL Sul Paulista") Private corporation Direct 100% Full Interior of São Paulo 5 77 16 years July 2015 Companhia Luz e Força de Mococa ("CPFL Mococa") Private corporation Direct 100% Full Interior of São Paulo and Minas Gerais 4 43 16 years July 2015 Number of plants / type of energy Installed power Energy generation (conventional and renewable sources) Company type Equity interest Consolidation criteira Location (State) Total CPFL participation CPFL Geração de Energia S.A. ("CPFL Geração") Publicly-quoted corporation Direct 100% Full São Paulo, Goiás and Minas Gerais 1 Hydroeletric, 2 SHPs (*) e 1 thermal 695 MW 695 MW Foz do Chapecó Energia S.A. ("Foz do Chapecó") Private corporation Indirect 51% Proportional Santa Catarina and Rio Grande do Sul 1 Hydroeletric 855 MW 436 MW Campos Novos Energia S.A. ("ENERCAN") Private corporation Indirect 48.72% Proportional Santa Catarina 1 Hydroeletric 880 MW 429 MW CERAN - Companhia Energética Rio das Antas ("CERAN") Private corporation Indirect 65% Full Rio Grande do Sul 3 Hydroeletrics 360 MW 234 MW BAESA - Energética Barra Grande S.A. ("BAESA") Publicly-quoted corporation Indirect 25.01% Proportional Santa Catarina and Rio Grande do Sul 1 Hydroeletric 690 MW 173 MW Centrais Elétricas da Paraíba S.A. ("EPASA") Private corporation Indirect 52.75% Proportional Paraíba 2 thermals 342 MW 180 MW Paulista Lajeado Energia S.A. ("Paulista Lajeado") Private corporation Indirect 59.93%** Full Tocantins 1 Hydroeletric 903 MW 63 MW CPFL Energias Renováveis S.A. ("CPFL Renováveis") Publicly-quoted corporation Indirect 63% Full (***) (***) (***) (***) Commercialization of energy Company type Core activity Equity interest Consolidation criteira CPFL Comercialização Brasil S.A. ("CPFL Brasil") Private corporation Energy commercialization Direct 100% Full Clion Assessoria e Comercialização de Energia Elétrica Ltda. ("CPFL Meridional") Limited company Commercialization and provision of energy services Indirect 100% Full CPFL Comercialização Cone Sul S.A. ("CPFL Cone Sul") Private corporation Energy commercialization Indirect 100% Full CPFL Planalto Ltda. ("CPFL Planalto") Limited company Energy commercialization Direct 100% Full 42 Services Company type Core activity Equity interest Consolidation criteira CPFL Serviços, Equipamentos, Industria e Comércio S.A. ("CPFL Serviços") Private corporation Manufacturing, commercialization, rental and maintenance of electro-mechanical equipment and service provision Direct 100% Full NECT Serviços Administrativos Ltda ("Nect") (a) Limited company Provision of administrative services Direct 100% Full CPFL Atende Centro de Contatos e Atendimento Ltda. ("CPFL Atende") Limited company Provision of telephone answering services Direct 100% Full CPFL Total Serviços Administrativos Ltda. ("CPFL Total") (b) Limited company Billing and collection services Direct and indirect 100% Full CPFL Telecom S.A ("CPFL Telecom") (c) Private corporation Telecommunication services Direct 100% Full CPFL Transmissão Piracicaba S.A (****) Private corporation Operation and exploration of electric energy transmission services Direct 100% Full (a) Former: Chumpitaz Serviços S.A. (b) Former: Bio Anicuns S.A. (c) Former: Bio Itapaci S.A. Other Company type Core activity Equity interest Consolidation criteira CPFL Jaguariúna Participações Ltda ("CPFL Jaguariuna") Limited company Venture capital company Direct 100% Full CPFL Jaguari de Geração de Energia Ltda ("Jaguari Geração") Limited company Venture capital company Direct 100% Full Chapecoense Geração S.A. ("Chapecoense") Private corporation Venture capital company Indirect 51% Proportional Sul Geradora Participações S.A. ("Sul Geradora") Private corporation Venture capital company Indirect 99.95% Full (*) SHP – Small Hydropower Plant (**) Paulista Lajeado has a 7% participation in the installed power of Investco S.A.( 5,93% share of the capital). (***)CPFL Renováveis has operations in São Paulo, Minas Gerais, Mato Grosso, Santa Catarina, Ceará, Rio Grande do Norte, Paraná and Rio Grande do Sul states and its main activities are: (i) holding investments in renewable generation sources; (ii) identification, development, and exploitation of generation potential sources; and (iii) commercialization of electric energy. At December 31, 2012, CPFL Renováveis had a project portfolio of 1,735 MW of installed capacity (1,093 MW proportional to the Company's share), as follows: · Hydropower generation: 35 SHP’s operational (326 MW); · Wind power generation: 15 projects operational (556 MW) e 18 projects under construction (482 MW); · Biomass power generation: 6 plants operations (270 MW) e 2 under construction (100 MW). · Solar energy generation: 1 solar plant operational (1,1 MW) (****) CPFL Transmissão Piracicaba In December 2012 the subsidiary CPFL Geração was the successful bidder in ANEEL Transmission Auction 007/2012 which provides for the construction and operation of a transmission line approximately 6.5 km long as well as a 440 KV substation located in the municipality of Piracicaba, State of São Paulo. This line will be connected to the grid of one of the CPFL Energia group distributors and the works will be carried out by the subsidiary CPFL Serviços, making the business feasible. CPFL Geração set up CPFL Transmissão Piracicaba S.A (“CPFL Transmissão”), exclusively to operate this concession ( 2 ) PRESENTATION OF THE INTERIM FINANCIAL STATEMENTS 2.1 Basis of preparation The individual (Parent Company) financial statements prepared in accordance with generally accepted accounting principles in Brazil, based on the guidelines provided by the Brazilian Committee on Accounting Pronouncements (Comitê de Pronunciamentos Contábeis - CPC) diverge from of the Separate Financial Statements which, under IFRSs, must account for investments in subsidiaries, associates, and joint ventures at cost or fair value. 43 The consolidatedfinancial statements were prepared in accordance with the Accounting Policies Adopted in Brazil and with the International Financial Reporting Standards – IFRS, issued by the International Accounting Standard Board – IASB. The Company also follows the guidelines of the Accounting Manual of the Brazilian Electricity Sector and the standards laid down by the National Electric Energy Agency (Agência Nacional de Energia Elétrica – ANEEL), when these are not in conflict with the accounting policies adopted in Brazil and/or IFRS. The consolidated financial statements were authorized for issue by the Board of Directors on March 4, 2013. 2.2 Basis of measurement The financial statements have been prepared on the historic cost basis except for the following material items recorded in the balance sheets: i) derivative financial instruments measured at fair value, ii) financial instruments measured at fair value through profit or loss, iii) available-for-sale financial assets measured at fair value, and iv) actuarial assets measured at fair value, recognition of which is limited to the present value of the economic benefits available in the form of reimbursements or future reductions in contributions to the plan. 2.3 Use of estimates and judgments The preparation of the financial statements requires management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets, liabilities, income and expenses. By definition, the resulting accounting estimates are rarely the same as the actual results. Accordingly, Company Management reviews the estimates and assumptions on an ongoing basis , based on previous experience and other relevant factors. Adjustments resulting from revisions to accounting estimates are recognized in the period in which the estimates are revised and in any future periods affected . Information about assumptions and estimate that are subject to a greater degree of uncertainty and involve the risk of resulting in a material adjustment if these assumptions and estimates suffer significant changes in subsequent periods is included in the following accounts: · Note 6 – Consumers, concessionaire and licensees; · Note 8 – Deferred tax credits and debits; · Note 9 – Leasing; · Note 10 – Financial asset of concession; · Note 11 – Other Credits (Allowance for doubtful accounts); · Note 13 – Property, plant and equipment and recognition of impairment losses; · Note 14 – Intangible assets and recognition of impairment losses; · Note 18 – Private Pension Fund; · Note 21 – Reserve for tax, civil and labor risks and escrow deposits; · Note 26 – Net operating revenues; · Note 27 – Cost of electric energy; · Note 34 – Financial instruments 2.4 Functional currency and presentation currency The Company’s functional currency is the Brazilian Real, and the individual and consolidated financial statements are presented in thousands of reais. Figures are rounded only after addition of the amounts. Consequently, when added, the amounts shown in thousands of reais may not tally with the rounded totals 44 2.5 Basis of consolidation: (i) Business combinations The Company measures goodwill as the fair value of the consideration transferred including the recognized amount of any non-controlling interest in the acquiree, less the recognized amount of the identifiable assets acquired and liabilities assumed, all measured as of the acquisition date. (ii) Subsidiaries and jointly-owned entities: The financial statements of subsidiaries and jointly-owned entities (joint ventures) are included in the consolidated financial statements from the date that total or shared control commences until the date that control ceases. A jointly controlled operation is a venture directly or indirectly controlled together with other investors, established by contractual agreement and requiring unanimous consent for strategic financial and operating decisions . The accounting policies of subsidiaries and jointly controlled entities taken into consideration in consolidation are aligned with the Company's accounting policies. The financial information of subsidiaries and jointly controlled entities and of the associates is accounted for using the equity method. The consolidated financial statements include the balances and transactions of the Company and its subsidiaries. The balances and transactions of assets, liabilities, income and expenses have been fully consolidated for fully owned subsidiaries and proportionately consolidated for the jointly-owned entities Prior to consolidation in the Company's financial statements, the financial statements of the subsidiaries CPFL Geração, CPFL Brasil, CPFL Jaguari Geração and CPFL Renováveis are fully consolidated with those of their parent companies or proportionately consolidated for jointly-owned entities. Intra-group balances and transactions, and any income and expenses derived from these transactions, are eliminated in preparing the consolidated financial statements. Unrealized gains arising from transactions with equity accounted investees are eliminated against the investment to the extent of the Company’s interest in the investee. Unrealized losses are eliminated in the same way as unrealized gains, but only to the extent that there is no evidence of impairment. In the case of subsidiaries, the portion relating to non-controlling shareholders is stated in equity and stated after profit or loss and comprehensive income in each period presented. The balances of the jointly-owned entities, and the Company's percentage participations, at December 31, 2012 and 2011 are shown below: 45 Enercan 48.72% Baesa 25.01% Chapecoese Geração 51% Epasa 52.75% Total Equity interest December 31, 2012 Current assets 54,239 17,548 61,657 112,788 246,233 Non current assets 662,784 329,980 1,683,765 386,905 3,063,434 Current liabilities 67,329 32,292 139,976 142,802 382,398 Non current liabilities 255,957 166,630 1,234,819 259,895 1,917,301 Shareholders' Equity 393,737 148,606 370,627 96,996 1,009,967 Gross operating revenues 218,840 77,736 346,003 212,700 855,279 Net operating income 203,718 70,545 319,310 191,114 784,688 Net profit 68,492 46,501 13,457 121,974 December 31, 2011 Current assets 52,131 19,718 35,861 23,140 130,850 Non current assets 685,795 362,484 1,737,137 405,175 3,190,591 Current liabilities 64,510 32,310 139,710 39,092 275,623 Non current liabilities 290,455 187,165 1,287,546 290,977 2,056,144 Shareholders' Equity 382,961 162,726 345,742 98,246 989,675 Gross operating revenues 207,649 79,377 246,592 122,908 656,527 Net operating income 193,314 71,539 229,128 109,764 603,745 Net profit 56,460 10,025 19,960 83,069 (iii) Acquisition of non controlling interest Accounted for as transactions between equity holders and therefore no goodwill is recognized as a result of such transactions. 2.6 Segment information: An operating segment is a component of the Company (i) that engages in operating activities from which it may earn revenues and incur expenses, (ii) whose operating results are regularly reviewed by Management to make decisions about resources to be allocated and assess the segment's performance, and (iii) for which discrete financial information is available. Company Management bases strategic decisions on reports, segmenting the business: (i) electric energy distribution activities (“Distribution”); (ii) electric energy generation activities from conventional sources (“Generation”); (iii) electric energy generation activities from renewable sources (“Renewables”); (iv) energy commercialization (“Commercialization”); (v) service activities; and (vi) other activities not listed in the previous items. Presentation of the operating segments includes items directly attributable to them, such as allocations required, including intangible assets . 2.7 Information on corporate interests The interests directly or indirectly held by the Company in the subsidiaries and jointly-owned entities are described in Note 1. Except for the (i) jointly-owned entities ENERCAN, BAESA, Chapecoense and EPASA which are consolidated proportionately, and (ii) the investment in Investco S.A. recorded at cost by the subsidiary Paulista Lajeado, the other units are fully consolidated. As of December 31, 2012 and 2011, the participation of non-controlling interests stated in the consolidated statements refers to the third-party interests in the subsidiaries CERAN, Paulista Lajeado and CPFL Renováveis. 2.8 Value added statements: The Company prepared individual and consolidated value added statements (“DVA”) in conformity with technical pronouncement CPC 09 - Value Added Statement, and these are presented as an integral part of the financial statements in accordance with generally accepted accounting principles in Brazil and as complementary information to the financial statements in accordance with IFRS, as the statement is neither provided for nor mandatory in accordance with IFRS. 46 2.9 Adjustments and reclassifications in the 2011 financial statements Certain amounts in the financial statements for the year ended December 31, 2011, originally issued on February 24, 2012, have been adjusted or reclassified, although they are not material, for purposes of comparison with the financial statements for the year ended December 31, 2012. This amendment is due to a change in judgment concerning recognition in "other comprehensive income" of changes in expectations of cash flows from the financial concession asset, determined by IFRIC12/ICPC 01(R1) and designated in the category available for sale. Although the concession contract does not explicitly define whether compensation will be based on the amount actually invested in infrastructure or on the residual amount determined by the tariff pricing methodology, i.e. the Regulatory Remuneration Base (“BRR”), the Company and its subsidiaries, based on their best interpretation of the concession contract, expect to receive at the end of the concession, as compensation for investments made and not yet recovered, the equivalent of the amount calculated in accordance with the BRR. On first adoption of IFRS, the Company understood that changes in the fair values ​​of the assets that comprise the concession infrastructure would also constitute changes in the fair value of the financial asset to be received as compensation at the end of the concession; such changes were therefore fully recognized in "other comprehensive income". Note that the procedure was adopted after analysis and discussions in a technical industry group, set up for the implementation of IFRS in Brazil, and the methodology described previously in this paragraph was applied for many participants in the technical group who took part in this debate and who adopted the BRR as the basis for calculating the amount of the compensation. However, after review of the criteria used in accounting for this financial asset and the progress of industry discussions, the Company and its subsidiaries concluded that changes in the fair values ​​of infrastructure assets, and consequently, in the compensation, reflect changes in the estimated cash flow expectations and should therefore be recognized in the income statement using the effective interest method in accordance with paragraph AG8 of CPC 38 and IAS 39 Financial Instruments: Recognition and Measurement. Thus the Company and its subsidiaries committed an immaterial and unintentional error in interpretation of the accounting literature. In spite of the immaterial nature of the adjustment, the Company and its subsidiaries decided to adjust the comparative amounts for 2011 in presentation of the 2012 financial statements, in order to maintain the best comparison of the balances. Consequently, the Company and its subsidiaries are reclassifying and adjusting the financial statements as of December 31, 2011, presented for purposes of comparison with the financial statements for the year ended December 31, 2012, in which the update of the financial concession asset, due of changes in the expectative of estimated cash flow, is reversed in "accumulated comprehensive income" and recognized in income for the year of 2011under “financial results”. As mentioned above, since these effects are considered immaterial and do not change the total balances of assets, liabilities and shareholders’ equity at December 31, 2011 and January 1, 2011, the Company is not presenting the balance sheet for the beginning of the oldest period presented. We present below a summary of the accounting entries that have been adjusted or reclassified, to assist understanding of the effects: i. Liabilities and Shareholders’ equity 47 Consolidated December 31, 2011 January 1, 2011 Stated Reclassification Reclassified Stated Reclassification Reclassified Current liabilities 4,499,437 - 4,499,437 4,428,323 - 4,428,323 Non current liabilities 14,361,110 - 14,361,110 8,878,819 - 8,878,819 Shareholders' equity Capital 4,793,424 - 4,793,424 4,793,424 - 4,793,424 Capital reserves 229,956 - 229,956 16 - 16 Profit reserves 495,185 - 495,185 418,665 - 418,665 Dividend 758,470 - 758,470 486,040 - 486,040 Other comprehensive income 790,123 563,005 795,563 609,732 Retained earnings - 227,118 227,118 - 185,831 185,831 7,067,157 - 7,067,157 6,493,708 - 6,493,708 Net equity attributable to noncontrolling shareholders - 1,485,352 255,948 - 255,948 Total shareholders' equity 8,552,510 - 8,552,510 6,749,656 - 6,749,656 Total liabilities and shareholders' equity - 27,413,058 20,056,797 - 20,056,797 ii. Statement of income Consolidated Stated Adjustment Adjusted Net operating revenue 12,764,028 - 12,764,028 Cust of eletric energy services - Gross operating income 4,246,463 - 4,246,463 Income from electric energy service - 3,050,547 Financial income (expense) 63,212 Income before taxes 2,361,957 63,212 2,425,169 Social contribution Income tax Net Income 1,582,384 41,889 1,624,273 Net income attributable to controlling shareholders 41,889 1,572,292 Net income attributable to noncontrolling shareholders - 51,981 Net income per share - Basic 1.63 Net income per share - Diluted 1.63 iii. Statement of comprehensive income Consolidated Stated Adjustment Adjusted Net income 1,582,384 41,890 1,624,273 Other comprehensive income Financial asset of concession - Gain in financial instruments 63,212 - - Tax on financial instruments 21,322 - Comprehensive income for the year - 1,624,273 Comprehensive income attributable to controlling shareholders 1,572,292 Comprehensive income attributable to noncontrolling shareholders 51,981 48 iv. Statement of cash flow Consolidated Stated Adjustment Adjusted Operating cash flow Income for the year, before income tax and social contribution 2,361,957 63,212 2,425,169 Adjustment to reconcile income to cash provided by operating activities Depreciation and amortization 801,203 - 801,203 Reserve for tax, civil and labor risks 35,219 - 35,219 Interest and monetary restatement 1,168,617 1,105,405 Pension plan costs - Losses on the write-off of non current assets 3,688 - 3,688 Deferred taxes (PIS and COFINS) 6,429 - 6,429 Increase in operating assets - Decrease in operating liabilities - Cash flows provided by operations 2,488,653 - 2,488,653 Utilization of cash in investments - Generation of cash in financing 1,135,819 - 1,135,819 v. Added value statement Consolidated Stated Adjustment Adjusted 1. Revenues 19,267,606 - 19,267,606 2. (-) Inputs - 3. Gross added value (1 + 2) 9,892,338 - 9,892,338 4. Retentions - 5. Net added value generated (3 + 4) 9,046,518 - 9,046,518 6. Added value received in transfer 63,212 785,966 6.1 Financial income 722,754 63,212 785,966 7. Added value to be distributed (5 + 6) 63,212 9,832,485 8. Distribution of added value 9,769,273 63,212 9,832,485 8.1 Personnel and charges 595,432 - 595,432 8.2 Taxes, fees and contributions 6,162,977 21,323 6,184,300 8.2.1 Federal 3,183,133 21,323 3,204,456 8.2.2 Estate 2,970,299 - 2,970,299 8.2.3 Municipal 9,545 - 9,545 8.3 Interest and rentals 1,428,479 - 1,428,479 8.4 Interest on capital 1,582,384 41,889 1,624,273 8.4.1 Dividends (including proposed additional) 1,504,710 - 1,504,710 8.4.2 Retained earnings 77,674 41,889 119,563 ( 3 ) SUMMARY OF THE SIGNIFICANT ACCOUNTING POLICIES The accounting policies set out below have been applied consistently to all periods presented in these individual and consolidated financial statements. 3.1 Concession agreements: ICPC 01 and IFRIC 12 – establishes general guidelines for the recognition and measurement of obligations and rights related to concession agreements and applies to situations in which the granting power controls or regulates which services the concessionaire should provide with the infrastructure, to whom the services should be provided and at what price, and controls any significant residual interest in the infrastructure at the end of the concession period. 49 These definitions having been attended to, the infrastructure of distribution concessionaires is segregated and performed a rollforward from the time of construction, complying with the provisions of the CPCs and the IFRS standards, so that the financial statements record (i) an intangible asset corresponding to the right to operate the concession and collect from the users of public utilities, and (ii) a financial asset corresponding to the unconditional contractual right to receive cash (compensation) by transferring control of the assets at the end of the concession to the grantor. The value of the financial concession assets is determined at fair value, based on the remuneration of the concession assets, as established by the regulatory body. The financial asset is classified as available-for-sale and after initial recognition is remeasured in accordance with changes in the estimated cash flows, against finance income in profit or loss for the year (Note 2.9). The remaining amount is registered in intangible assets and corresponds to the right to charge consumers for electric energy distribution services, amortized in accordance with the consumption pattern that reflects the estimated economic benefit to the end of the concession. Provision of infrastructure construction services is registered in accordance with CPC 17 and IAS 11 – Construction Contracts, against a financial asset corresponding to the amount subject to compensation. Residual amounts are classified as intangible assets and will be amortized over the concession period in accordance with the economic pattern against which the revenue from consumption of electric energy is collected. In accordance with (i) the tariff model that does not provide for a profit margin for the infrastructure construction activity, (ii) the way in which the subsidiaries manage the building by using a high level of outsourcing, and (iii) the fact that there is no provision for gains on construction in the Company‘s business plans, management is of the opinion that the margins on this operation are irrelevant, and therefore no addition to the cost is considered in the composition of the revenue. The revenue and construction costs are therefore presented in profit or loss for the year at the same amounts. 3.2 Financial instruments - Financial assets Financial assets are recognized initially on the date that they are originated or on trade date at which the Company or its subsidiaries become parties to the contractual provisions of the instrument. Derecognition of a financial asset occurs when the contractual rights to the cash flows from the asset expire or when the risks and rewards of ownership of the financial asset are transferred. The Company and its subsidiaries hold the following main financial assets: i. Classified at fair value through profit or loss: these are assets held for trading or designated as such upon initial recognition. The Company and its subsidiaries manage such assets and make purchase and sale decisions based on their fair value in accordance with their documented risk management or investment strategy. These financial assets are measured at fair value, and changes therein are recognized in profit or loss for the year. ii. Held-to-maturity: these are assets that the Company and its subsidiaries have the positive intent and ability to hold to maturity. Held-to-maturity financial assets are recognized initially at fair value and subsequent to initial recognition are measured at recognized cost using the effective interest method, less any impairment losses. iii. Loans and receivables: these are assets with fixed or determinable payments that are not quoted in an active market. Such assets are recognized initially at fair value and, subsequent to initial recognition, measured at recognized cost using the effective interest method, less any impairment losses. iv. Available-for-sale: these are non-derivative financial assets that are designated as available-for-sale or that are not classified in any of the previous categories. Subsequent to initial recognition, interest calculated by the effective rate method is recognized in profit or loss as part of the financial income. Changes for recognition at fair value are recognized in the other comprehensive income. The accumulated result in the other comprehensive income is transferred to profit or loss when the asset is realized. The main asset of the Company and its subsidiaries classified in this category is the right to compensation at the end of the concession. The designation of this instrument as available-for-sale is due to its non-classification in the previous categories described. Since Management believes that the compensation will be made at least in accordance with the current tariff pricing model, this instrument 50 cannot be recorded as loans and receivables as the compensation is not fixed or determinable, due to the uncertainty in relation to impairment for reasons other than deterioration of the credit. The main uncertainties relate to the risk of non-recognition of part of these assets by the regulatory authority and their replacement values at the end of the concession. - Financial liabilities: Financial liabilities are initially recognized on the date that they are originated or on the trade date at which the Company or its subsidiaries become a party to the contractual provisions of the instrument. The Company and its subsidiaries have the following main financial liabilities: i. Measured at fair value through profit or loss: these are financial liabilities that are: (i) held for short-term trading, (ii) designated at fair value in order to evaluate the effects of recognition of income and expenses to obtain more relevant and consistent accounting information, or (iii) derivatives. These liabilities are registered at fair value and in the event of any change in the subsequent measurement of the fair value, set through profit or loss. ii. Other financial liabilities (not measured at fair value through profit or loss): these are other financial liabilities not classified in any of the previous categories. They are measured initially at fair value less any attributable transaction cost and subsequently measured at recognized cost by the effective interest method. The Company accounts for warranties when issued to non-controlled entities or when the warranty is granted at a percentage higher than the Company's interest to cover commitments of jointly-controlled subsidiaries. Such warranties are initially measured at fair value, by (i) a liability corresponding to the risk of non-payment of the debt, which is amortized against financial income simultaneously and in proportion with amortization of the debt, and (ii) an asset equivalent to the right to compensation by the guaranteed party or a prepaid expense under the warranties, which is amortized by receipt of cash from other shareholders or at the effective interest rate over the term of the warranty. After initial recognition, the warranties are assessed periodically at the higher of the amount determined in accordance with CPC 25 and IAS 37 and the amount initially recognized, less accumulated amortization. Financial assets and liabilities are offset and the net amount presented when, and only when, there is a legal right to offset the amounts and the intent to settle on a net basis or to realize the asset and settle the liability simultaneously. - Capital Common shares are classified as equity. Additional costs directly attributable to share issues and share options are recognized as a deduction from equity, net of any tax effects. 3.3 Lease agreements: It should be established at the inception of an agreement whether such arrangement is or contains a lease. A specific asset is the subject of a lease if fulfillment of the arrangement is dependent on the use of that specified asset. An arrangement conveys the right to use the asset if the arrangement conveys to the lessor the right to control the use of the underlying asset. Leases in which substantially all the risks and rewards are with the lessor are classified as operating leases . Payments/receipts made under operating leases are recognized as expense/revenue in profit or loss on a straight-line basis, over the term of the lease. Leases which involve not only the right to use assets, but also substantially transfer the risks and rewards to the lessee, are classified as finance leases. In finance leases in which the Company or its subsidiaries act as lessee, the assets are capitalized to property, plant and equipment at the inception of the agreement against a liability measured at an amount equal to the lower of its fair value and the present value of the minimum future lease payments. Property, plant and equipment is depreciated based on the shorter of the estimated useful life of the asset or the lease period. If the Company or its subsidiaries are the lessor in a finance lease, the investment is initially recognized at the construction/acquisition cost of the asset. 51 In both cases, the financial income/expense is recognized in profit or loss over the term of the lease so as to produce a constant rate of interest on the remaining balance of the investment/liability. 3.4 Property, plant and equipment : Items of property, plant and equipment are measured at acquisition, construction or formation cost less accumulated depreciation and, if applicable, accumulated impairment losses. Cost also includes any other costs attributable to bringing the assets to the place and in a condition to operate as intended by management, the cost of dismantling and removing the items and restoring the site on which they are located and capitalized borrowing costs on qualifying assets. The replacement cost of items of property, plant and equipment is recognized if it is probable that it will involve economic rewards for the subsidiaries and if the cost can be reliably measured, and the value of the replaced item is written off. Maintenance costs are recognized in profit or loss as they are incurred Depreciation is calculated on a straight-line basis, at annual rates of 2% to 17%, taking into consideration the estimated useful life of the assets, as instructed and defined by the regulatory authority. In the case of generators subject to regulation by Decree 2003, of 1996 (the subsidiary CERAN and the jointly-controlled subsidiaries ENERCAN. BAESA and Foz do Chapecó), the assets are depreciated at the rates established by the regulatory authority, provided they do not exceed the term of the concession. Gains and losses derived from write-down of an item of property, plant and equipment are determined by comparing the resources produced by disposal with the carrying amount of the asset, and are recognized net together with other operating income/expense. Assets and facilities used in the regulated activities are tied to these services and may not be removed, disposed of, assigned or pledged in mortgage without the prior and express authorization of ANEEL. ANEEL regulates the release of Public Electric Energy Utility concession assets, granting prior authorization for release of assets of no use to the concession, intended for disposal, and determines that the proceeds of the disposal be deposited in a tied bank account for use in the concession. 3.5 Intangible assets Includes rights related to non-physical assets such as goodwill and concession exploitation rights, software and rights-of-way. Goodwill that arises on the acquisition of subsidiaries is measured at the difference between the amount paid and/or payable for acquisition of a business and the net fair value of the assets and liabilities of the subsidiary acquired. Goodwill is measured at cost less accumulated impairment losses. Goodwill and other intangible assets, if any, with indefinite useful lives are not subject to amortization and are tested annually for impairment. Negative goodwill are registered as gains in profit or loss for the year on acquisition of the business that gave rise to them. In the individual financial statements, fair value adjustments (added value) of net assets acquired in business combinations are included in the carrying amount of the investment and the amortization is stated in the individual statement of income under “income from equity in subsidiaries” in accordance with ICPC 09. In the consolidated financial statements the amount is stated as intangible and the amortization is classified in the consolidated statement of profit and loss as “amortization of intangible concession asset” under other operating expense. Intangible assets corresponding to the right to operate concessions can originate in one of three ways, as follows: i. Acquisitions through business combinations: the portion arising from business combinations that corresponds to the right to operate the concession is stated as an intangible asset. Such amounts are amortized over the remaining term of the concessions, on a straight-line basis or based on the net income curves projected for the concessionaires, as applicable. ii. Investments in infrastructure (Application of ICPC 01 and IFRIC 12 – Concession agreements): under the electric energy distribution concession agreements with the subsidiaries, the intangible asset registered corresponds to the concessionaires' right to collection for use of the concession infrastructure. Since the exploitation term is defined in the agreement, intangible assets with defined useful lives are amortized over the term of the concession in proportion to a curve that reflects the 52 consumption pattern in relation to the anticipated economic rewards. For further information see Note 3.1. Components of the infrastructure are directly tied to the Company’s operations and may not be removed, disposed of, assigned or pledged in mortgage without the prior and express authorization of ANEEL. ANEEL regulates the release of Public Electric Energy Utility concession assets, granting prior authorization for release of assets of no use to the concession, intended for disposal, and determines that the proceeds of the disposal be deposited in a tied bank account for use in the concession i. Public utilities: certain generation concessions were granted against payment to the federal government for use of a public utility. This obligation was registered on the date of signing the respective agreements, at present value, against the intangible assets account. These amounts, capitalized by interest incurred on the obligation to the start-update, are amortized on a straight-line basis over the remaining term of each concession. 3.6 Impairment - Financial assets: A financial asset not measured at fair value through profit or loss is reassessed at each reporting date to determine whether there is objective evidence that it is impaired. Impairment can occur after the initial recognition of the asset and have a negative effect on the estimated future cash flows. The Company and its subsidiaries consider evidence of impairment of receivables and held-to-maturity investment securities for both specific asset and at a collective level for all significant securities. Receivables and held-to-maturity investment securities that are not individually significant are collectively assessed for impairment by grouping together the securities with similar risk characteristics. In assessing collective impairment the Company uses historical trends of the probability of default, timing of recoveries and the amount of loss incurred, adjusted for management's judgment as to whether the assumptions and current economic and credit conditions are such that the actual losses are likely to be higher or lower than suggested by historic trends. An impairment loss of a financial asset is recognized as follows: · Amortized cost: as the difference between the carrying amount and the present value of the estimated future cash flows discounted at the asset’s original effective interest rate. Losses are recognized in profit or loss and shown in an allowance account against receivables. Interest on the impaired asset continues to be recognized through the unwinding of the discount. When a subsequent event indicates that the amount of impairment loss has decreased, this reduction is reversed to credit through profit or loss. · Available-for-sale: as the difference between the acquisition cost, net of any principal repayment and amortization of the principal, and the current fair value, less any impairment loss previously recognized in profit or loss. Losses are recognized in profit or loss. In the case of financial assets registered at amortized cost and/or debt instruments classified as available-for-sale, if an increase (gain) is identified in periods subsequent to recognition of the loss, the impairment loss is reversed through profit or loss. However, any subsequent recovery in the fair value of an impaired available-for-sale security is recognized in other comprehensive income. - Non-financial assets Non-financial assets that have indefinite useful lives, such as goodwill, are tested annually to check that the asset's carrying amount does not exceed the recoverable value. Other assets subject to amortization are tested for impairment whenever events or changes in circumstance indicate that the carrying amount may be impaired. In impairment loss is recognized if the carrying amount of an asset exceeds its estimated recoverable amount, which is the greater of its value in use and its fair value less costs to sell. The methods used to assess impairment include tests based on the asset's value in use. In such cases, the assets (e.g. goodwill, concession asset) are segregated and grouped together at the lowest level that generates identifiable cash flows (the "cash generating unit", or CGU). If there is an indication of impairment, the loss is recognized in profit or loss. Except in the case of goodwill, where the loss cannot be reversed in the subsequent period, if any, impairment losses are assessed annually for any possibility to reverse the impairment. 53 3.7 Provisions A provision is recognized if, as a result of a past event, there is a legal or constructive obligation that can be estimated reliably, and it is probable that an outflow of economic benefits will be required to settle the obligation. If applicable, provisions are determined by discounting the expected future cash flows at a rate that reflects current market assessment and the risks specific to the liability. 3.8 Employee benefits Certain subsidiaries have post-employment benefits and pension plans, recognized by the accrual method in accordance with CPC 33 and IAS 19 “Employee benefits”, and are regarded as sponsors of these plans. Although the plans have particularities, they have the following characteristics:: i. Defined distribution plan: a post-employment benefit plan under which the Sponsor pays fixed contributions into a separate entity and will have no liability for the actuarial deficits of this plan. The obligations are recognized as an expense in profit or loss in the periods during which the services are rendered. ii. Defined benefit plan: The net obligation is calculated as the difference between the present value of the actuarial obligation based on assumptions, biometric studies and interest rates in line with market rates, and the fair value of the plan assets of the reporting date. The actuarial liability is calculated annually by independent actuaries, under the responsibility of Management, a using the projected unit credit method. The subsidiaries used the corridor method until December 31, 2012, to avoid fluctuations in the macroeconomic conditions distorting the profit or loss for the period. The accumulated differences between the actuarial estimates and the actual results are therefore not recognized in the financial statements unless they are in excess of 10% of the greater of the plan liabilities and assets. Unrecognized gains and losses in excess of this limit are recognized in profit or loss in subsequent years over the estimated remaining service time of the employees. If the plan records a surplus and it becomes necessary to recognize an asset, recognition is limited to the total of any unrecognized past service costs and the present value of economic benefits available in the form of reimbursements or future reductions in contributions to the plan. 3.9 Dividends and Interest on shareholders’ equity Under Brazilian law, the Company is required to distribute a mandatory minimum annual dividend of 25% of net income adjusted in accordance with the Company´s bylaws. According to international accounting practices, CPC 24, IAS 10 and ICPC 08, a provision may only be made for the minimum mandatory dividend, and dividends declared but not yet approved are only recognized as a liability in the financial statements after approval by the competent body. They will therefore be held in equity, in the “additional dividend proposed” account, as they do not meet the present liability criteria at the reporting date. As established in the Company's bylaws and in accordance with current Corporate law, the Board of Directors is responsible for declaring an interim dividend and Interest on shareholders’ equity determined in a half-yearly balance sheet. An interim dividend and interest on shareholders’ equity declared at the base date of June 30 is only recognized as a liability in the Company's financial statement after the date of the Board's decision. Interest on shareholders' equity is treated in the same way as dividends and is also stated in changes in shareholders’ equity. Withholding tax on interest on shareholders' equity is debited against shareholders’ equity when proposed by Management, to fulfil the obligation at that time. 3.10 Revenue recognition Operating income in the course of ordinary activities of the subsidiaries is measured at the fair value of the consideration received or receivable. Operating revenue is recognized when persuasive evidence exists that the most significant risks and rewards have been transferred to the buyer, when it is probable that the financial and economic rewards will flow to the entity, that the associated costs can be reliably estimated, and the amount of the operating income can be reliably measured. Revenue from distribution of electric energy is recognized when the energy is billed. Unbilled income related to the monthly billing cycle is appropriated based on the actual amount of energy provided in the month and the annualized loss rate. Revenue from energy generation sales is accounted for based on the assured energy and at tariffs specified in the terms of the contract or the current market price, as applicable. Energy commercialization revenue is accounted for based on bilateral contracts with market agents and duly registered with the Electric Energy Commercialization Chamber - CCEE. No single consumer represents 10% or more of the total billing of each subsidiary. 54 Service revenue is recognized when the service is effectively provided, under a service agreement between the parties. Revenue from construction contracts is recognized by the percentage of completion method (“fixed-price”), and losses, if any, are recognized in profit or loss as incurred. 3.11 Income tax and Social contribution Income tax and Social contribution expense is calculated and recognized in accordance with the legislation in force and comprises current and deferred tax. Income tax is recognized in profit or loss except to the extent that it relates to an item recognized directly in equity or in equity adjustments, where it is recognized net of these tax effects. Current tax is the expected tax payable or receivable/to be offset on the taxable income or loss. Deferred tax is recognized for temporary differences between the carrying amounts of assets and liabilities for accounting purposes and the equivalent amounts used for tax purposes and for tax loss carry forwards. The Company and certain subsidiaries recorded in their financial statements the effects of tax loss carryforwards and temporary non-deductible differences, based on projections of future taxable profits, approved annually by the Boards of Directors and examined by the Fiscal Council. The subsidiaries also recognized tax credits on merged goodwill, which is amortized in proportion to the individual projected net incomes for the remaining term of each concession agreement. Deferred tax assets and liabilities are offset if there is a legally enforceable right to offset current tax liabilities and assets, and they relate to income taxes levied by the same tax authority on the same taxable entity. Deferred income tax and social contribution assets are reviewed at each reporting date and are reduced to the extent that it is no longer probable that the related tax benefit will be realized. 3.12 Earnings per share Basic earnings per share are calculated through profit or loss for the year attributable to the Company’s controlling shareholders and the weighted average of shares outstanding in the year. Diluted earnings per share are through profit or loss for the year attributable to the controlling shareholders, adjusted by the effects of instruments that might impact profit or loss for the year and by the weighted average of the number of shares outstanding, adjusted for the effects of all dilutive potential convertible notes for the reporting periods, in accordance with CPC 41 and IAS 33. 3.13 Regulatory assets and liabilities In accordance with the interpretation of IASB/CPC, regulatory assets and liabilities cannot be recognized in the financial statements of the distribution subsidiaries, as they do not meet the requirements for assets and liabilities described in the Framework for the Preparation and Presentation of Financial Statements. The rights or offsetting are therefore only reflected in the financial statements, after they have been recognized in the energy tariffs, based on the tariff reviews conducted by the granting power electric energy and on consumption of electric energy by captive consumers. 3.14 New standards and interpretations not yet adopted A number of new IFRS standards and amendments to the standards and interpretations were issued by the IASB and had not yet come into effect for the year ended December 31, 2012. Furthermore, not all of these pronouncements have been standardized by the CPC. However, in view of the memorandum of understanding between the CPC and the IASB, it is anticipated that these pronouncements will be issued in Brazil. Consequently, the Company has not adopted them for the year ended December 31, 2012: · Amendment to IAS 1 Presentation of Financial Statements Provides the option to present profit or loss and other comprehensive income in either a single statement or in two separate but consecutive statements. It also requires additional disclosures in respect of the separation of items of comprehensive income that (i) will subsequently be reclassified to profit or loss and (ii) items that will not be reclassified. Applicable for annual periods beginning on or after July 1, 2012. 55 Management is analyzing the effects of these amendments and based on a preliminary analysis, does not expect them to have relevant impacts on the financial statements. · Amendment to IAS 19 Employee Benefits (CPC 33 - R1) The amendments change the accounting for defined benefit plans and termination benefits. The most significant changes relate to: a) elimination of the “corridor approach”; b) immediate recognition in profit or loss of past service costs; c) immediate recognition of actuarial gains and losses through other comprehensive income; and d) replacement of interest expense and the expected return on plan assets with a “net interest” amount, calculated by applying the discount rate to the net defined benefit asset or liability. The amendmentsare required for annual periods beginning on or after January 1, 2013 and require retrospective application. Based on a preliminary assessment of first-time adoption of these changes in 2013, Management estimates that the effect would be a decrease of R$ 515,932 in the Company’s equity at January 1, 2013 (increase of R$ 109.371 in equity at January 1, 2012). The review of IAS 19 and CPC 33 will also result in a change in recognition of actuarial expense in 2013, and with introduction of the new methodology in 2013, the actuarial expense is estimated at R$ 82,121 (Note 18), compared with R$ 32,421 if the previous pronouncement were still in effect. · Amendment to IFRS 7 e IAS 32 - Offsetting Financial Assets and Financial Liabilities The amendments to IAS 32 clarify the requirements for offsetting financial instruments and the amendments to IFRS 7 introduce new disclosure requirements for financial assets and liabilities offset in the balance sheet. The amendments to IFRS 7 are required for annual periods beginning on or after January 1, 2013, while the amendments to IAS 32 are required for annual periods beginning on or after January 1, 2014. Management is analyzing the effects of these amendments and based on a preliminary analysis, does not expect them to have relevant impacts on the financial statements. · IFRS 9 Financial Instruments Establishes new requirements for the classification and measurement of financial assets and liabilities. Financial assets will be classified in two categories: measured on initial recognition at fair value and measured at amortized cost, based on the business model within which they are held and the characteristics of their contractual cash flows. With regard to financial liabilities, the main change in respect of the requirements already established by IAS 39 requires that the amount of change in the fair value of financial liabilities designated as at fair value through profit or loss, that is attributable to changes in the credit risk of that liability, is presented in other comprehensive income and not in profit or loss, unless the recognition of the effects of change would result in a mismatch in profit or loss. Adoption is required for annual periods beginning on or after January 1, 2015. The Company is analyzing the impact of these changes on the financial statements. The Accounting Pronouncements Committee has not yet issued a pronouncement or amendments to the pronouncements in force in respect of this standard. · Revison of IAS 27 – Consolidated and Separate Financial Statements (CPC 35 - R2) This revision, published in May 2011, establishes the requirement for accounting for and disclosure of investments in subsidiaries, joint ventures and associates if the entity prepares separate financial statements. The revision of the standard is effective from January 1, 2013. Management is analyzing the effects of these amendments and based on a preliminary analysis, does not anticipate relevant impacts on the financial statements. · IAS 28 – Investments in Associates (CPC 18 - R2) This revision, published in May 2011, establishes the requirements for application of the equity method for investments in associates and jointly-owned entities as from publication of IFRS 11. The revision of the standard is effective from January 1, 2013. 56 Management is analyzing the effects of these amendments and based on a preliminary analysis, does not anticipate relevant impacts on the financial statements. · IFRS 10 Consolidated Financial Statements (CPC 36 - R3) IFRS 10 replaces the part of IAS 27 that deals with consolidated financial statements. Under IFRS 10, there is only one basis for consolidation, and that basis is control. The definition of control in IFRS 10 includes three elements: (i) power over an investee; (ii) exposure, or rights to variable returns from its involvement; and (iii) ability to use its power over the investee to affect the amount of the investor’s returns. Applicable to annual periods beginning on or after January 1, 2013. The Company does not anticipate that the amendments will have a significant impact on its financial statements · IFRS 11 Joint Arrangements (CPC 19 - R2) IFRS 11 replaces IAS 31 and deals with how a joint control arrangement should be classified in the financial statements. Under the standard, the structure of a joint arrangement is no longer the main factor in determining the type of business and consequently, how it should be accounted for. Joint ventures, operations in which the parties have rights over the net assets of the agreements, are required to be accounted for using the equity method of accounting and the proportional consolidation method will no longer be permitted. IFRS 11 is applicable for years beginning on or after January 1, 2013, and consequently, from 2013, the Company will no longer consolidate proportionally the jointly controlled entities ENERCAN, BAESA, Foz do Chapecó e and EPASA (note 2.5). These amendments will not impact the Company's net income, however there will be changes in the individual items in the statement of profit and loss, set against equity in subsidiaries. · IFRS 12 Disclosure of Interests in Other Entities (CPC 45) Consolidates all the disclosure requirements concerning an entity's interest in subsidiaries, joint arrangements, associates and structured unconsolidated entities. The standard requires disclosure of information in respect of the nature of, risks associated with and financial effects of such interests. Adoption is required from January 1, 2013. Management is analyzing the effects of these amendments and based on a preliminary analysis, does not anticipate relevant impacts on the financial statements. · IFRS 13 Fair Value Measurement (CPC 46) IFRS 13 defines fair value, establishes a framework for measuring fair value and disclosure requirements. Except in specified circumstances, IFRS 13 applies when measurement or disclosure of fair value is required or permitted by other IFRS standards. Effective for annual periods beginning on or after January 1, 2013. The Company is analyzing the impacts on the financial statements. These standards and amendments to standards were not early applied in preparation of these consolidated financial statements. (4 ) DETERMINATION OF FAIR VALUES A number of the Group’s accounting policies and disclosures require the determination of fair value, for both financial and non-financial assets and liabilities. Fair values have been determined for measurement and / or disclosure purposes based on the following methods. When applicable, further information about the assumptions made in determining fair values is disclosed in the notes specific to that asset or liability. -Property, plant and equipment and intangible assets The fair value of property, plant and equipment and intangible assets recognized as a result of a business combination is based on market values. The market value of property is the estimated amount for which a property could be exchanged on the date of valuation between knowledgeable and willing parties under normal market conditions. The fair value of items of property, plant and equipment is based on the market approach and cost approaches using quoted market prices for similar items when available and replacement cost when appropriate. The fair values of intangible assets are calculated using quoted prices in an active market. Where there is no active market, the fair value will be what the Company would have paid for the 57 intangible assets, on the acquisition date, in an arm’s length transaction between knowledgeable, willing parties based on the best information available. - Financial instruments Financial instruments measured at fair values were valued based on quoted prices in an active market, or, if such prices were not available, assessed using pricing models, applied individually for each transaction, taking into consideration the future payment flows, based on the conditions contracted, discounted to present value at market interest rate curves, based on information obtained from the “BM&FBovespa S.A” and “Associação Brasileira das Entidades dos Mercados Financeiro e de Capitais – ANBIMA” (note 34). Financial assets classified as available-for-sale refer to the right to compensation, to be paid by the Federal Government regarding the assets of the distribution concessionaires when the concession contract is over. The methodology adopted for marking these assets to market is based on the tariff review process for distributors. This review, conducted every four or five years according to each concessionaire, involves assessing the replacement price for the distribution infrastructure, in accordance with criteria established by the regulatory body. This valuation basis is used for pricing the tariff, which is increased annually up to the next tariff review, based on the parameter of the main inflation indices. Provisional Measure 579 of September 11, 2012, converted into Law nº 12783 of January 11, 2013, established that, for concession contracts that expire by 2017, calculation of the amount of compensation due on reversal of the assets will be based on the replacement value method, according to regulatory criteria to be established the granting authority. In the case of concessions terms that expire after 2017, Management believes that, as under Provisional Measure 579, compensation will be based at least on valuation of the assets using the new replacement value model. Accordingly, at the time of the tariff review, each concessionaire adjusts the position of the financial asset base for compensation at the amounts ratified by the regulatory authority and uses the General Market Price Index - IGP-M as best estimate for adjusting the original base to the fair value at subsequent dates, in conformity with the Tariff Review process. ( 5 ) CASH AND CASH EQUIVALENTS Parent company Consolidated December 31, December 31, December 31, December 31, Bank deposits 741 723 243,875 147,126 Short-term financial investments 141,095 548,466 2,234,018 2,552,710 Overnight investment (a) - - 56,369 30,551 Bank deposit certificates (b) - - 228,818 268,734 Investment funds (c) 141,095 548,466 1,935,982 1,815,938 Repurchase agreements with debentures (b) - - 12,850 437,488 Total 141,835 549,189 2,477,894 2,699,837 a) Current account balances, which earn daily interest by investment in repurchase agreements secured on debentures and interest of 20% of the variation in the Interbank Deposit Certificate - CDI. b) Short-term investments in Bank Deposit Certificates and secured debentures conducted with major financial institutions that operate in the Brazilian financial market, with daily liquidity, low credit risk and interest equivalent, on average, to 100% of the CDI. c) Amounts invested in an Exclusive Fund, involving investments subject to floating rates tied to the CDI in federal government bonds, CDBs, secured debentures of major financial institutions, with daily liquidity, low credit risk and interest equivalent, on average, to 101% of the Interbank Deposit Certificate - CDI. ( 6 ) CONSUMERS, CONCESSIONÁIRES AND LICENSEES In the consolidated financial statements, the balance derives mainly from the supply of electric energy. The following table shows the breakdown at December 31, 2012 and 2011 58 Consolidated Amounts coming due Past due Total until 90 days > 90 days December 31, December 31, Current Consumer classes Residential 358,257 243,429 38,895 640,581 573,936 Industrial 132,769 60,073 32,839 225,681 227,474 Commercial 149,469 51,929 15,024 216,422 195,270 Rural 35,931 8,368 1,502 45,801 43,612 Public administration 35,741 8,097 1,273 45,111 34,601 Public lighting 30,509 5,656 13,588 49,753 42,270 Public utilities 40,312 7,367 1,656 49,335 41,560 Billed 782,987 384,919 104,777 1,272,683 1,158,723 Unbilled 597,556 - - 597,556 427,661 Financing of consumers' debts 80,091 11,368 45,787 137,246 136,882 Free energy 3,764 - - 3,764 3,674 CCEE transactions 19,041 - - 19,041 17,961 Concessionaires and licensees 327,964 - - 327,964 207,204 Provision for doubtful accounts - - Other 22,683 - - 22,683 7,493 Total 1,834,086 396,287 38,229 2,268,601 1,874,280 Non current Financing of consumers' debts 136,369 - - 136,369 140,999 Provision for doubtful accounts - - - CCEE transactions 41,301 - - 41,301 41,301 Concessionaires and licensees 588 - - 588 - Total 162,018 - - 162,017 182,300 Financing of Consumers' Debts - Refers to the negotiation of overdue receivables from consumers, principally public organizations. Payment of some of these credits is guaranteed by the debtors, in the case of public entities, by pledging the bank accounts through which their ICMS (VAT)revenue is received. Allowances for doubtful accounts are based on best estimates of the subsidiaries' managements for unsecured amounts and losses regarded as probable. Electric Energy Trading Chamber (CCEE) transactions - The amounts refer to the sale of electric energy on the short-term market. The noncurrent amount receivable mainly comprises: (i) adjustments of entries made by the CCEE in response to certain legal decisions (preliminary orders) in the accounting processes for the period from September 2000 to December 2002; and (ii) provisional accounting entries established by the CCEE. The subsidiaries consider that there is no significant risk on the realization of these assets and consequently no provision was posted in the accounts. Concessionaires and Licensees - Refers basically to accounts receivable in respect of the supply of electric energy to other concessionaires and licensees, mainly by the subsidiaries CPFL Geração, CPFL Brasil and CPFL Renováveis. Allowance for doubtful accounts Changes in the allowance for doubtful accounts are shown below: 59 Consolidated As of January 01, 2011 Valuation allowance recognized Recovery of revenue 46,049 Write-off of accounts receivable and valuarion allowance As of December 31, 2011 Valuation allowance recognized Recovery of revenue 23,809 Write-off of accounts receivable and valuarion allowance As of December 31, 2012 Provision for doubtful accounts from consumers, concessionaries and licensees Current Non current Provision for doubtful accounts from other credits (note 11) ( 7 ) RECOVERABLE TAXES Parent company Consolidated December 31, December 31, December 31, December 31, Current Prepayments of social contribution - CSLL 441 3,310 7,347 Prepayments of income tax - IRPJ - 12,309 1,349 IRRF on interest on equity 30,891 17,654 31,345 Income tax and social contribution to be offset 1,894 22,946 20,557 Withholding tax - IRRF 5,736 7,487 69,250 105,635 ICMS (VAT)to be offset - - 84,487 69,329 Social integration program - PIS - - 9,609 7,546 Contribution for social security financing - COFINS 42 42 40,118 30,136 National social security institute - INSS 1 1 3,255 2,123 Other 46 26 466 2,096 Total 25,311 40,783 263,403 277,463 Non current Social contribution to be offset - CSLL - - 39,466 36,277 Income tax to be offset - IRPJ - - 10,976 1,001 ICMS (VAT)to be offset - - 126,061 112,423 Social integration program - PIS - - 8,630 11,757 Contribution for social security financing- COFINS - - 39,504 53,843 Other - - 399 1,413 Total - - 225,036 216,715 Social contribution to be offset – In noncurrent, the balance refers primarily to the final favorable decision in a lawsuit filed by the subsidiary CPFL Paulista. The subsidiary CPFL Paulista is awaiting the normal course of approval of the credit by the Federal Revenue in order to systematically offset the credit. ICMS (VAT) to be offset - mainly refers to the credit recorded on acquisition of assets that result in the recognition of intangible assets and financial assets. PIS and Cofins - In noncurrent, the balance refers basically to credits recognized by the indirect subsidiaries EPASA and CPFL Renováveis in relation to the acquisition of equipment, which will be realized by depreciation of the equipment. ( 8 ) DEFERRED TAXES 8.1- Breakdown of tax credits and debits: 60 Parent company Consolidated December 31, December 31, December 31, December 31, Social contribution credit/(debit) Tax losses carryforwards 43,686 48,352 56,074 56,436 Tax benefit of merged goodwill - - 137,773 154,511 Deductible Temporary Difference 1,779 1,684 Subtotal 45,465 50,035 17,545 13,194 Income tax credit / (debit) Tax losses carryforwards 130,587 143,281 144,567 165,736 Tax benefit of merged goodwill - - 468,844 524,685 Deductible Temporary Difference 1,359 557 Subtotal 131,947 143,839 86,987 131,512 PIS and COFINS (debit) Deductible Temporary Difference - - 58,353 Total 177,411 193,874 162,885 138,434 Total tax credit 177,411 193,874 1,318,618 1,176,535 Total tax debit - - 8.2 - Tax benefit of merged goodwill: Refers to the tax credit calculated on the goodwill derived from the acquisition of subsidiaries, as shown in the following table, which has been incorporated and is recognized in accordance with CVM Instructions nº 319/99 and nº 349/01 and ICPC 09 – Individual, Separate and Consolidated Financial Statements and Application of the Equity Method. The benefit is realized in proportion to amortization of the merged goodwill that gave rise to it, in accordance with the projected net income of the subsidiaries during the remaining term of the concession, as shown in Note 14. Consolidated December 31, 2012 December 31, 2011 Social contribution Income tax Social contribution Income tax CPFL Paulista 77,253 214,590 85,709 238,079 CPFL Piratininga 17,662 60,609 19,404 66,584 RGE 34,268 141,518 37,714 155,750 CPFL Santa Cruz 2,655 8,349 3,545 11,148 CPFL Leste Paulista 1,493 4,545 2,024 6,155 CPFL Sul Paulista 2,151 6,712 2,944 9,183 CPFL Jaguari 1,299 3,950 1,745 5,289 CPFL Mococa 807 2,502 1,121 3,483 CPFL Geração - 25,613 - 28,167 CPFL Serviços 186 455 306 847 Total 137,773 468,844 154,511 524,685 8.3 - Deductible temporary difference: 61 Consolidated December 31, 2012 December 31, 2011 Social contribution Income tax PIS/COFINS Social contribution Income tax PIS/COFINS Deductible Temporary Difference Reserve for tax, civil and labor risks 64,203 - 19,246 54,009 - Private pension fund 1,387 4,850 - 2,218 7,159 - Provision for doubtful accounts 13,283 36,895 - 7,656 21,306 - Free energy provision 4,884 13,569 - 4,365 12,128 - Research and development and Energy efficiency programs 35,237 - 12,642 35,118 - Reserves related to personnel 3,151 8,741 - 2,842 7,886 - Depreciation rate difference 7,599 21,108 - 8,315 23,096 - Recognition of the concession - adjustment of intangible assets (IFRS/CPC) - - Recognition of the concession - financial adjustment (IFRS/CPC) - - Reversal of regulatory assets and liabilities (IFRS/CPC) 133,468 57,475 Actuarial losses on the transition of accounting practices (IFRS/CPC) 72,903 - 26,162 72,964 - Other adjustments changes in practices (IFRS/CPC) 55,590 - 18,971 52,697 - Accelerated depreciation - - Other 9,890 21,271 878 4,399 9,984 1,838 Deductible Temporary Difference - Comprehensive income Property, plant and equipment - deemed cost adjustments (IFRS/CPC) - - Deductible Temporary Difference - Business combination CPFL Renováveis Deferred taxes - asset: Fair value of property, plant and equipment (negative value-added of assets) 79,566 - 14,551 40,421 - Other temporary differences 22,109 29,147 - 12,848 26,464 - Deferred taxes - liability: Value-added derived from determination of deemed cost - - Value-added of assets received from the former ERSA - - Intangible asset - exploration right/authorization Jantus, Santa Luzia, Complexo Atlântica and BVP - - Other temporary differences - - Total 58,353 8.4 Estimate of recovery The estimate of recovery of the deferred tax credits recorded in noncurrent assets, derived from temporary non-deductible differences and tax benefit of the merged goodwill and tax loss carry forwards, is based on the projections of future profit or loss, approved by the Board of Directors and reviewed by the Audit Committee, in accordance with the following table: Expectation of recovery Parent company Consolidated 16,109 269,077 15,282 218,169 14,803 118,657 13,210 76,899 13,680 71,650 2018 to 2020 37,328 181,144 2021 to 2023 29,990 139,973 2024 to 2026 24,402 102,090 2027 to 2029 12,606 46,161 2030 to 2032 - 94,798 177,411 1,318,618 8.5 Reconciliation of the amounts of income tax and social contribution reported in the income statements for 2012 and 2011: 62 Parent company December 31, 2012 December 31, 2011 Social contribution Income tax Social contribution Income tax Income before taxes 1,280,869 1,280,869 1,594,364 1,594,364 Adjustments to reflect effective rate: Equity in subsidiaries Amortization of intangible asset acquired - 114,562 145,189 Interest on shareholders' equity 206,414 206,414 203,120 203,120 Other permanent additions, net 10,175 10,976 3,365 4,184 Calculation base 137,808 167,173 146,843 178,289 Statutory rate 9% 25% 9% 25% Tax debit result Tax credit not recorded, net 149 9,566 26,150 Total Current Deferred 4,968 11,177 Consolidated December 31, 2012 December 31, 2011 Social contribution Income tax Social contribution Income tax Income before taxes 2,003,481 2,003,481 2,425,169 Adjustments to reflect effective rate: Amortization of intangible asset acquired 137,747 115,947 Tax incentives - PIIT(*) Effect of presumed profit system Adjustment of excess and surplus revenue of reactive 32,260 - - Other permanent additions, net 106,824 79,329 65,312 30,530 Calculation base 2,104,481 2,105,825 146,843 178,289 Statutory rate 9% 25% 9% 25% Tax debit result Tax credit not recorded, net 9,337 Total Current Deferred 53,581 126,940 (*) Technological innovation incentive program (1) Includes the effects described in note 2.9. Amortization of intangible asset acquired Refers to the non-deductible portion of amortization of intangible assets derived from the acquisition of investees. In 2012, these amounts were classified at the parent company under equity income, in closer conformity with ICPC 09 (Note 13). Tax Credit Allocated – Credit recorded by the Company on tax loss carryforwards in the light of a revision of projections, which resulted in a margin recorded to complete the accounting entries. 8.6 Unrecognized tax credits The parent company has unassessed tax loss and social contribution carryforwards amounting to R$123,228 that could be recognized in the future, in accordance with reviews of the annual projections of taxable income. The subsidiaries CPFL Renováveis and Sul Geradora have income tax and social contribution assets on tax loss carryforwards of R$ 61.951 e R$ 72.519, respectively, that were not recognized as it could not be reliable estimated whether future taxable profit will be available against which they can be utilized. There is no prescriptive period for use of the tax loss carryforwards ( 9 ) LEASES 63 The subsidiary CPFL Serviços provides services and leases equipment relating to own power production, in which it is the lessor, and the main risks and rewards of ownership of the assets are transferred to the lessees. The essence is to lease equipment of own power production in order to attend the customers who require higher consumption of electricity at peak hours (when tariffs are higher). In addition, the company offers maintenance and operation services. The subsidiary constructs the power generation plant at the customer’s place. Since the equipment is operating, the customer makes monthly fixed payments. These investments are recorded by the present value of the minimum payments receivable. These payments are registered as amortization of investment and the financial revenue is recorded in the profit or loss in accordance with the effective interest rate under the lease agreement, by the terms of the contracts. The investments produced financial income during 2012 were R$ 12,031 (R$ 5,625 in 2011). Consolidated December 31, December 31, Gross investment 93,541 101,153 Financial income unrealized Present value of minimum lease payments receivable 29,102 Current 9,740 4,581 Non current 31,703 24,521 1 year From 1 to 5 years Over 5 years Total Gross investment 13,151 45,114 35,276 93,541 Present value of minimum lease payments receivable 20,603 11,100 41,443 At December 31, 2012, there are no (i) unsecured residual amounts that benefit the lessor; (ii) provisions for uncollectible minimum lease payments receivable; or (iii) contingent payments recognized as revenue during the period. ( 10 ) FINANCIAL CONCESSION ASSET Consolidated As of January 01, 2011 934,646 Additions 381,027 Adjustment to anticipated cash flow Disposal As of December 31, 2011 1,376,664 Additions 555,101 Effect of changing in amortization rates Adjustment to anticipated cash flow Disposal Compensation SHP Rio do Peixe II (Note 38.3) 1,706 As of December 31, 2012 2,377,240 Current 34,444 Non current 2,342,796 The balance refers to the fair value of the financial asset in relation to the right established in the concession agreements of the energy distributors to receive payment on reversal of the assets to the granting authority at the end of the concession. In 2012, as mentioned in Note 14, ANEEL revised the amortization rates for electrical sector assets. The new rates are effective from January 1, 2012 and on average, increased the useful life of the electric energy distribution assets. Management is of the opinion that this fact changed the contractual conditions of the concession related to the way in which the Company is remunerated for its investments in the infrastructure tied to the service provision. 64 However, based on the new useful lives stipulated by the regulatory body, the Company made an estimated recalculation of the financial asset at January 1, 2012, corresponding to the new amount payable on reversal of the assets at the end of the concession, which will be recovered directly from the granting authority. Consequently, the amount of R$ 294,785 was recognized as an increment of the financial asset. In accordance with the current tariff model, remuneration for this asset is recognized in profit or loss on billing to the consumers and realized on receipt of the electric energy bills. Additionally, the difference to adjust the balance to the anticipated cash flow receipts, in accordance with the new replacement amount (“VNR”) is recorded against the financial income account in profit or loss for the year. The balance in current assets relates to compensation to Usina Rio do Peixe II for subsidiary CPFL Leste Paulista, which has a generation concession and has not yet undergone a devertilization process (Note 38). Disposals in 2012 include the amount of R$ 5,947 related to disposals resulting from physical inventories carried out due to implementation of the Electrical Sector Equity Control - MCPSE (Resolution n° 367 of June 2, 2009), by the subsidiaries CPFL Piratininga, CPFL Santa Cruz, CPFL Jaguari, CPFL Leste Paulista, CPFL Sul Paulista and CPFL Mococa, recognized in Other Financial Expense (Note 14). ( 11 ) OTHER CREDITS Consolidated Current Non current December 31, December 31, December 31, December 31, Advances - Fundação CESP 7,784 15,518 - - Advances to suppliers 17,995 37,951 - - Pledges, funds and tied deposits 1,548 263,386 115,517 Fund tied to foreign currency loans - - 34,287 29,774 Orders in progress 223,895 156,524 - - Outside services 8,214 10,962 - - Advance to energy purchase agreements 44,399 40,254 58,620 Collection agreements 65,214 57,377 - - Prepaid expenses 35,073 5,695 3,132 1,355 Receivables - business combination - - 13,950 13,950 Advancees to employees 6,879 4,751 - - Other 75,213 65,145 60,245 Total 409,938 420,155 279,460 Pledges, Funds and Tied Deposits - collateral offered to guarantee CCEE operations and short-term cash investments required by the subsidiaries’ loan contracts. Fund Tied to Foreign Currency Loans: These are guarantees offered when negotiating or renegotiating loans. Orders in Progress – Encompasses costs and revenue related to ongoing decommissioning or disposal of intangible assets and the service costs related to expenditure on projects in progress under the Energy Efficiency and Research and Development programs, introduced by resolutions 300/2008 and 316/2008. On termination of the respective projects, balances are amortized against the respective liability recorded in Other Accounts Payable (Note 23). Advance Energy Purchase Agreements: Refers to prepayments of energy purchases by the subsidiaries, which will be liquidated on delivery of the energy to be supplied. Collection agreements - Refers to (i) agreements between the distributors and city halls and companies for collection through the electric energy bills and subsequent pass-through of amounts related to public lighting, newspapers, healthcare, residential insurance, etc.; e (ii) receipts by CPFL Total, to be passed on subsequently to the customers who use the collection services provided by that subsidiary . 65 At December 31, 2012, the Other Credits balance is net of the allowance for doubtful accounts of R$ 21,905 related to the accounts of Outside Services, Collection agreements and Others. ( 12 ) INVESTIMENTS Consolidated December 31, December 31, Permanent equity interests - equity method By equity method of the subsidiary 5,357,729 Value-added of assets, net 1,251,131 Goodwill 6,054 6,054 Total 6,504,548 6,614,915 12.1 - Permanent Equity Interests – equity method: The main information on the investments in direct permanent equity interests is as follows: December 31, 2012 December 31, 2012 December 31, 2011 December 31, 2012 December 31, 2011 Investiment Number of shares (thousand) Total assets Capital Shareholders' Equity Profit or loss for the year Shareholders Equity Interest Equity in Subsidiaries CPFL Paulista 177,909 6,696,446 177,909 780,910 460,114 780,910 897,984 460,114 629,214 CPFL Piratininga 53,031,259 2,666,486 92,183 330,111 153,843 330,111 388,980 153,843 316,602 CPFL Santa Cruz 371,772 324,642 60,169 107,664 24,181 107,664 116,634 24,182 35,343 CPFL Leste Paulista 895,733 189,113 23,975 67,149 9,646 67,149 68,587 9,646 16,245 CPFL Sul Paulista 463,482 173,582 24,866 68,867 19,622 68,867 64,465 19,622 18,759 CPFL Jaguari 212,126 126,918 16,428 43,952 10,694 43,952 43,430 10,694 13,765 CPFL Mococa 121,761 96,177 15,945 38,345 7,100 38,345 37,634 7,100 7,683 RGE 807,168 3,414,235 901,787 1,326,095 325,002 1,326,095 1,267,268 325,002 255,168 CPFL Geração 205,487,716 4,564,216 1,039,618 2,537,323 315,591 2,537,323 2,483,750 315,912 293,852 CPFL Jaguari Geração (*) 40,108 48,092 40,108 48,102 10,185 48,102 47,909 10,185 10,501 CPFL Brasil 2,999 1,597,148 2,999 108,377 104,315 105,627 147,668 CPFL Planalto (*) 630 9,438 630 587 5,058 587 8,225 5,058 14,137 CPFL Serviços 66,620 119,235 66,620 73,056 9,140 73,056 25,330 9,140 6,860 CPFL Atende (*) 1 22,806 13,991 15,187 2,775 15,187 14,329 2,775 1,093 Nect (*) 2,059 12,930 2,059 4,646 5,750 4,646 3,859 5,750 1,800 CPFL Total (*) 19,005 46,230 19,005 21,555 4,758 21,555 - 2,683 - CPFL Jaguariuna (*) 189,620 2,842 2,926 2,187 209 2,187 1,977 209 CPFL Telecom 19,900 21 20 2 2 - - Subtotoal - by shareholders' equity of the subsidiary 5,383,816 5,357,729 1,467,538 1,768,568 Amortization od added value on assets - - - Total 5,383,816 5,357,729 1,331,086 1,768,568 (*) Number of quotes (1) Includes the effects described in note 2.9 In 2011, in the acquisition of CPFL Renováveis, as the subsidiaries CPFL Geração and CPFL Brasil did not have operating control and are therefore regarded as associates, a gain (of R$412,359 for CPFL Geração and R$7,881 for CPFL Brasil) was recognized in their individual financial statements and goodwill of R$190,300 was recorded in CPFL Brasil. Since, in the consolidated statements, this operation represents a transaction between partners, these effects were adjusted for consolidation purposes in CPFL Energia, and recognized in equity. Consequently, the balances related to the subsidiaries CPFL Geração and CPFL Brasil were adjusted for equity pick-up purposes. Fair value adjustments (added value) of net assets acquired in business combinations are classified under Investments in the parent company’s balance sheet. As from 2012, amortization of the fair value adjustments (added value) of net assets of R$ 136,453 is classified in the parent company’s income statement under “income from equity in subsidiaries”, in conformity with ICPC 09. For more detailed information on intangible assets and amortization by company, see Note 14. The changes in investments in subsidiaries in the period are shown below: 66 Investiment Investment as of December 31, 2011 Capital increase /payment of capital Transfer of investments Equity in subsidiary (profit or loss) Dividend and Interest on shareholders' equity Other Investment as of December 31, 2012 CPFL Paulista 897,984 - - 460,114 - 780,910 CPFL Piratininga 388,980 - - 153,843 - 330,111 CPFL Santa Cruz 116,634 - - 24,182 - 107,664 CPFL Leste Paulista 68,587 - - 9,646 - 67,149 CPFL Sul Paulista 64,465 - - 19,622 - 68,867 CPFL Jaguari 43,430 - - 10,694 - 43,952 CPFL Mococa 37,634 - - 7,100 - 38,345 RGE 1,267,268 - - 325,002 - 1,326,095 CPFL Geração 2,483,750 - - 315,912 2,537,323 CPFL Jaguari Geração 47,909 - - 10,185 - 48,102 CPFL Brasil 56,699 105,627 CPFL Planalto 8,225 - - 5,058 - 587 CPFL Serviços 25,330 - 46,654 9,140 - 73,056 CPFL Atende 14,329 - - 2,775 - 15,187 Nect 3,859 - - 5,750 - 4,646 CPFL Total - 10,000 10,046 2,683 21,555 CPFL Jaguariuna 1,977 - - 209 - - 2,187 CPFL Telecom - 6 - - - 2 5,357,729 66,705 - 1,467,538 5,383,816 12.2 - Dividends and Interest on shareholders’ equity receivable: At December 31, 2012 and 2011 and January 1, 2011, the Company had the following amounts receivable from the subsidiaries listed below in relation to dividends and interest on shareholders’ equity: Parent company Dividends Interest on shareholders´ equity Total Investment December 31, December 31, December 31, December 31, December 31, December 31, CPFL Paulista 254,294 - 12,683 - 266,978 - CPFL Piratininga 88,211 - 5,879 - 94,090 - CPFL Santa Cruz 14,481 - 2,043 - 16,524 - CPFL Sul Paulista 5,153 6,996 1,130 1,130 6,282 8,126 CPFL Jaguari - 6,891 - 790 - 7,682 RGE - 76,413 - 30,044 - 106,457 CPFL Geração - CPFL Brasil - CPFL Planalto 5,101 - - - 5,101 - CPFL Serviços 7,139 3,648 646 - 7,785 3,648 CPFL Atende 1,102 - 357 - 1,459 - Nect Serviços 3,253 - - - 3,253 - 378,735 93,949 22,738 31,964 401,473 125,913 After decisions by the Annual and Extraordinary General Meeting (AGMs/EGMs) of its subsidiaries, in the first half-year the Company recognized R$ 740,789 as dividends and interest on shareholders’ equity receivable for 2011. The subsidiaries also declared interim interest on shareholders’ equity of R$ 107,366 (R$ 91,261 net of withholding tax) in 2012 and R$ 643,506 as interim dividends, in relation to the first half-year of 2012. After approval by the Board of Directors in June and August 2012, respectively, these amounts were recognized as receivables. Of the amounts recorded as receivables, R$ 1,199,996 was paid to the Company by the subsidiaries. 12.3 – Corporate restructuring Bio Itapaci (CPFL Telecom) Bio Itapaci A Board of Directors meeting on June 27, 2012 approved the acquisition by CPFL Energia of all the shares of CPFL Bio Itapaci held by the subsidiary CPFL Brasil. Also in June 2012, the company name of CPFL Bio Itapaci was changed to CPFL Telecom S.A The corporate objective is now the provision of services in the telecommunications area and participation in other companies in a similar line of business to its own. Since this was a transaction between companies in the same group, it is outside the scope of CPC 15/IFRS 3 and was recognized at cost. The transaction did not result in either gain or loss. 67 12.4 – Added value and goodwill Net adjustment to fair value (added value), upon Business Combination refers mainly to the right to the concession, acquired through business combinations. The goodwill relates mainly to the acquisition of investments, based on projections of future income. In the consolidated financial statements these amounts are classified under Intangible Assets (Note 14). 12.5 – Business combinations 2011 – CPFL Renováveis In April 2011, with the objective of consolidating experience in the renewable energy sector and increasing synergies, the Company signed an agreement with the shareholders of ERSA Energia Renováveis S.A (“ERSA”) to merge renewable energy assets and projects held in its subsidiaries (in the case of CPFL, assets of the subsidiaries CPFL Geração and CPFL Brasil). After a series of planned restructurings, fully detailed in Financial Statements as of December 31, 2011, CPFL Geração and CPFL Brasil have joined the shareholders of ERSA as majority shareholders, resulting in the creation of CPFL Energias Renováveis S.A. According the shareholders’ agreement of CPFL Renováveis, in the event the indirect subsidiary fails to go public in an initial public offering (IPO) within 2 years of the date of signing of the agreement, up to August 24, 2013, all of the non-controlling shareholders of CPFL Renováveis, individually, are entitled to sell their shares to CPFL Energia or to any third party(ies) nominated by CPFL Energia, and CPFL Energia has the obligation to buy them, paying in cash, shares issued by CPFL Energia or a combination of cash and shares. In 2011, the indirect subsidiary CPFL Renováveis acquired the following companies: (i) Jantus SL (“Jantus”), which held 100% of the capital of SIIF Energias do Brasil Ltda. (“SIIF”) and SIIF Desenvolvimento de Projeto de Energia Eólica Ltda. (“SIIF Desenvolvimento”), with a total of four wind power plants operating in the State of Ceará; and (ii) Santa Luzia Energética S.A. (“Santa Luzia”), which had an operational SHP in the State of Santa Catarina. 12.6 - Business combinations – 2012 Complexo Eólico Atlântica In January 2012, the indirect subsidiary CPFL Renováveis signed a share purchase agreement with Cobra Instalaciones Y Servicios S.A., with the objective of acquiring 100% of the shares in Atlântica I Parque Eólico S.A., Atlântica II Parque Eólico S.A., Atlântica IV Parque Eólico S.A. and Atlântica V Parque Eólico S.A These companies hold authorizations to generate electric energy from wind power under the Independent Producer System, for a period of 35 years, by installation of their respective wind power plants, with joint installed power of 120 MW. ANEEL has approved transfer of the control of the Atlântica Complex to CPFL Renováveis, as published on March 26, 2012. The amount of R$ 24,528 was paid to the sellers in March 2012. Bons Ventos Geradora de Energia S.A (“BVP”) According to an Announcement to the Market, published on June 19, 2012, the indirect subsidiary CPFL Renováveis acquired the total capital stock of BVP S.A., a subsidiary of Bons Ventos Geradora de Energia S.A. (“Bons Ventos”). The total price of the acquisition was R$ 1,095,291, involving: (i) the payment to the sellers of the amount of R$ 528,552; (ii) the assumption of net debt in the amount of R$ 439,191; and (iii) R$ 127,548 for settlement of debentures issued by Bons Ventos Geradora de Energia S.A. Bons Ventos has an authorization granted by ANEEL to exploit the Taíba Albatroz, Bons Ventos, Enacel and Canoa Quebrada wind power plants, with installed capacity of 157,5 MW. These wind power plants are located in the State of Ceará and are in full commercial operation. All the energy has been contracted to Eletrobrás for twenty years, under the PROINFA Program (Programa de Incentivo às Fontes Alternativas de Energia Elétrica). 68 As per the Material Fact published on June 19, 2012, ANEEL has approved transfer of the control of BVP to the CPFL Renováveis. Usina Ester (SPE Lacenas) In March 2012, the subsidiary CPFL Renováveis acquired 100% of the biomass electric energy and steam generation assets of SPE Lacenas Participações Ltda., a subsidiary of Usina Açucareira Ester (“Usina Ester”). Around 7 MW average of co-generation energy from Usina Ester were commercialized in the 2007 alternative sources auction (LFA), for a period of 15 years and at an average selling price of R$ 177 per MWh (as at January 2012). The remaining 2.8 MW of energy will be sold on the free market. The transfer of control of SPE Lacenas to the subsidiary was conditional upon approval from ANEEL, which was obtained and the acquisition was concluded on October 18, 2012. The total acquisition price of the assets after the adjustments provided for in the contract R$ 111,500, comprising: (i) R$ 55,244 paid by the buyer to the sellers; and (ii) assumption of a net debt of R$ 56,256 shown in the balance sheet of the acquired company. a) Additional information on the acquisition of the subsidiaries Atlântica Complex, BVP and Lacenas. Atlântica Complex March 26, BVP June 19, Lacenas October 18, Cash and cash equivalents transferred as consideration by the acquirer: Cash transferred or to be transferred to sellers 445,124 53,836 Accounts payable to shareholders - - 1,408 Cash tranferred directly to Jantus and BVP to debt payment and sellers expenses - 127,548 - Price adjustment paid to sellers according to contractual obligations 83,428 - Total transferred consideration (paid) 24,528 656,100 55,244 b) Assets acquired and liabilities recognized on the acquisition date The total consideration transferred (paid) for the acquisitions was allocated to the assets acquired and liabilities assumed at their fair values, including the intangible assets associated to the authorized exploration rights, and will be amortized over the remaining terms of the authorizations linked to exploration of the ventures purchased. Consequently, as the whole amount paid was allocated to identified assets and liabilities, no residual amount was allocated to goodwill for these transactions. The initial accounting for the acquisition of the Atlântica Complex on February 29, 2012 and Bons Ventos on 31 May, 2012 has been concluded. The accounting for the acquisition of Lacenas on September 30, 2012 was provisionally determined at December 31, 2012, but assessment of the measurement of the intangible assets had not been finalized at the date of completion of these financial statements, and consequently, had only been provisionally calculated based on Management’s best estimate of these amounts The Management of CPFL Renováveis does not expect the amount allocated as the right to exploit these acquisitions to be deductible for tax purposes on the acquisition date, and has therefore recorded deferred income tax and social contribution in relation to the difference between the amounts allocated and the tax bases of these assets and liabilities. 69 Atlântica Complex March 26, BVP June 19, Lacenas October 18, Current assets Cash and cash equivalents 186 28,092 - Receivables - 16,232 - Taxes recovarable and other credits 6,987 - Non current assets: Pledges, funds and tied deposits - 38,752 - Deferred taxes - 57,121 - Other credits - 10,000 - Fixed Assets 23,007 571,495 100,591 Intangible asset - exploration rights 1,873 760,029 17,862 Current liabilities Suppliers 54 14,430 - Loans and debentures - 39,324 7,418 Tax, consumers prepayment and other liabilities 5 22,727 880 Non current liabilities Loans and debentures - 461,126 48,838 Suppliers - 5,818 - Deferred taxes - 16,629 - Deferred taxes on the exploration rights 258,410 6,073 Reserve for disposal of assets and environmental liabilities - 14,144 - Acquired net assets 24,528 656,100 55,244 Consideration transferred 24,528 656,100 55,244 The exploration rights will be amortized over the remaining term of the authorizations to exploit the ventures, over an estimated average term of 23 years for the Atlântica Complex, 21 years for Bons Ventos and 20 years for Lacenas. c) Net cash outflow on acquisition of the subsidiaries: Atlântica Complex March 26, BVP June 19, Lacenas October 18, Cash consideration 24,528 656,100 53,836 (-) Acquired cash and cash equivalents - Net cash of acquisition 24,342 628,008 53,836 d) Impact of the acquisitions in 2012 on the profit and loss Financial information on the revenue and net income of the companies acquired included in the consolidated financial statements in the year of the acquisition: 70 Net operating revenue Net income December 31, December 31, Atlântica - BVP 49,600 22,970 Lacenas 849 56,393 21,016 If the acquisitions had occurred in January 1, 2012, the net combined operating revenue of CPFL Energia would be R$ 15,123,905 and the net combined income for the year would be R$ 1,236,443. The purchase of the Atlântica Complex was completed on March 26, 2012, with the opening balance as of February 29, 2012. Accordingly, the consolidated financial statements at December 31, 2012 include two months of the operations of this indirectly controlled entity. The purchase of Bons Ventos was completed on June 19, 2012, with the opening balance as of May 31, 2012. Accordingly, the consolidated financial statements at December 31, 2012 include seven months of the operations of this indirectly controlled entity. The purchase of Lacenas was completed on October 18, 2012 and the opening balance was prepared as of September 30, 2012. Accordingly, the consolidated financial statements at December 31, 2012 include three months of the operations of this subsidiary. The opening balances were taken at different dates from the acquisition dates for practical reasons and the differences are not significant. 71 ( 13 ) PROPERTY, PLANT AND EQUIPMENT Consolidated Land Reservoirs, dams and water mains Buildings, construction and improvements Machinery and equipment Vehicles Furniture and fittings In progress Total As of January 01, 2011 180,382 1,533,696 1,354,882 1,916,219 3,695 12,940 784,650 5,786,465 Cost 182,772 1,814,135 1,674,388 2,655,057 7,888 16,442 784,650 7,135,333 Accumulated depreciation - Additions 2,214 3,712 19,892 7,333 705 382 802,376 836,614 Disposals Transfers 8,837 109,030 33,497 394,508 374 3,667 - Transfers - other assets - - - 10,341 - - Depreciation - Other - - 510 10,195 3 - 265 10,973 Business combination 57,180 - 973,636 831,749 165 949 45,938 1,909,617 As of December 31, 2011 246,853 1,577,892 2,316,149 3,066,271 3,509 15,785 1,065,615 8,292,076 Cost 250,757 1,926,694 2,757,021 4,006,964 8,799 21,657 1,065,615 10,037,508 Accumulated depreciation - Additions 1,185 21,105 18,648 62,144 315 257 991,362 1,095,015 Disposals Reversion of provision to environmental costs - Transfers 744,891 1,258,613 3,061 3,627 - Transfers - other assets - - - 3,939 - - 3,897 Reclassification of cost - 217,435 115,355 14 870 - - Depreciation - Disposal of depreciation - 1,013 157 2,586 696 282 - 4,733 Reclassification of depreciation - 92,615 10 - - Business combination - - 65,470 606,620 - 23,006 695,093 As of December 31, 2012 207,424 2,356,563 1,507,967 4,855,413 5,454 17,764 661,372 9,611,958 Cost 224,969 2,888,854 1,899,068 6,124,821 11,322 26,300 661,372 11,836,706 Accumulated depreciation - Average depreciation rate 3.86% 2.83% 2.99% 4.15% 16.16% 6.50% On February 4, 2012, with Resolution 474, ANEEL established new annual depreciation rates for the operational assets granted in the electricity sector. The new rates substitute those of the Electricity Sector Equity Control Manual – MCPSE and came into effect on January 1, 2012. This resulted in a reduction in the useful life of the generation assets, and in conformity with CPC 23, the Company changed the depreciation of property, plant and equipment prospectively as from that date, resulting in an incremental in depreciation expense in the period of R$ 37,508. In the consolidated statements, the figure for construction in progress refers mainly to works in progress of the operating subsidiaries and/or those under development , in particular, the projects of CPFL Renováveis, which has construction in progress of R$585,297. The assets acquired from the Atlântica Complex, Bons Ventos and SPE Lacenas, purchased in 2012 by the indirectly controlled entity CPFL Renováveis, are allocated to business combinations. In conformity with CPC 20, the interest on the loans taken out by the subsidiaries to finance the construction is capitalized during the construction phase. During 2012, R$ 32,527 was capitalized in the consolidated financial statements (R$ 6,861 in 2011). For further details of in course assets and interest capitalization see note 29. As a result of reconciliation of the assets base for implementation of the Equity Control Manual, determined by ANEEL Resolution nº 367/2009, certain assets were reclassified, as shown under transfers and reclassification of cost and depreciation. As a consequence of the procedure of reviewing and updating provisions, the indirect subsidiary CPFL Renováveis revised its estimates of social and environmental expenditure and, as a result, reversed the provision in the period of R$ 66,773, against property, plant and equipment, where it had originally been recorded. In the consolidated statements, the depreciation is recognized in profit or loss, under “Depreciation and amortization” (Note 28). 72 At December 31, 2012, no assets of a significant amount had been pledged in guarantee, except as mentioned in Note 16. Impairment testing: The Company checked in respect of all the reporting periods for indications of devaluation of its assets that might involve the need for impairment tests. The valuation was based on external and internal information sources, taking into account variations in interest rates, changes in market conditions and other factors. The result of the assessment indicated no signs of impairment of these assets in any of the reporting periods and therefore no impairment losses were recognized. ( 14 ) INTANGIBLE ASSETS Consolidated Goodwill Concession right Other intangible assets Total Acquired in business combinations Distribution infrastructure - operational Distribution infrastructure - in progress Public utilities As of January 01, 2011 6,115 2,041,944 3,335,775 694,139 397,984 108,917 6,584,874 Cost 6,152 3,741,285 8,336,914 694,139 407,286 162,877 13,348,653 Accumulated amortization - Additions - - 3,259 1,094,929 - 8,673 1,106,861 Amortization - - Transfer - intangible assets - 636,009 - 12,655 - Transfer - financial asset - Transfer - other assets - - - Business combination - 2,302,122 - 2,302,122 Other - 526 526 As of December 31, 2011 6,115 4,120,388 3,584,408 730,807 382,570 103,150 8,927,439 Cost 6,152 6,016,243 8,975,287 730,807 407,286 174,390 16,310,165 Accumulated amortization - Additions - 792,320 - 1,418,637 - 30,072 2,241,030 Amortization - - Transfer - intangible assets - - 961,030 - - - Transfer - financial asset - Transfer - other assets - Compensation SHP Rio do Peixe II (Note 38.3) - As of December 31, 2012 6,115 4,626,701 3,816,428 633,313 349,818 102,984 9,535,360 Cost 6,152 6,836,961 9,183,730 633,313 383,671 189,715 17,233,542 Accumulated amortization - At December 31, 2102, from the total intangible assets acquired through business combinations, R$ 792,321 relate to CPFL Renováveis, due to acquisition of indirect subsidiary Atlântica Complex, Bons Ventos and Lacenas (note 12) On February 4, 2012, with Resolution 474, ANEEL established new annual depreciation rates for the operational assets granted in the electricity sector. As a result of the adjustment of the useful lives of the electric energy distribution assets, amortization of the distributors’ intangible concession asset changed from January 1, 2012. In addition to the effects mentioned in Note 10 with regard to transfer from intangible asset to financial asset, this resulted in an average increase in the useful life of these distribution assets. Consequently, and in conformity with CPC 23 and IAS 8, the Company changed the amortization of the intangible asset prospectively as from that date, resulting in an estimated reduction in amortization expense in 2012 of R$59,313. As a result of the implementation of the Electricity Sector Equity Control Manual – MCPSE, (Resolution no 367 of June 2, 2009), subsidiaries CPFL Paulista, CPFL Piratininga, CPFL Santa Cruz, CPFL Jaguari, CPFL Leste Paulista, CPFL Sul Paulista, CPFL Mococa and RGE carried out physical inventories which resulted in write-downs in the quarter of assets of R$ 44,203, recorded as Other Operating Expense. The write-offs relating to the portion of the respective financial assets are described in Note 10. In the consolidated financial statements, the amortization is recorded in profit or loss, under the following headings: (i) “depreciation and amortization” for amortization of the intangible assets related to Distribution Infrastructure, Use of Public Utilities and Other Intangible Assets; and (ii) “amortization of intangible concession asset” for amortization of the intangible asset acquired through business combination (Note 28). 73 In conformity with CPC 20 and IAS 23, the interest on loans taken out by the subsidiaries is capitalized to qualifying intangible assets. In the consolidated financial statements, R$ 15,645 was capitalized for 2012 (R$ 32,281 in 2011) at a rate of 8.23% p.a. (9.95% p.a. in 2011). 14.1 Intangible asset acquired in business combinations The following table shows the breakdown of the intangible asset of the right to exploit the concession acquired in business combinations : Consolidated December 31, 2012 December 31, 2011 Annual amortization rate Historic cost Accumulated amortization Net value Net value Intangible asset - acquired in business combinations Intangible asset acquired, not merged Parent company CPFL Paulista 304,861 166,305 184,743 6.05% 6.33% CPFL Piratininga 39,065 22,086 24,264 5.58% 5.99% RGE 3,150 2,128 2,345 6.90% 6.81% CPFL Geração 54,555 30,793 33,659 5.28% 5.63% CPFL Santa Cruz 9 5 6 16.25% 21.17% CPFL Leste Paulista 3,333 1,673 2,212 16.16% 20.30% CPFL Sul Paulista 7,288 3,668 4,973 17.90% 18.98% CPFL Jaguari 5,213 2,570 3,320 14.40% 22.68% CPFL Mococa 9,110 4,365 6,031 18.29% 19.87% CPFL Jaguari Geração 7,896 6,174 6,777 7.64% 8.17% 434,480 239,766 268,331 Subsidiaries ENERCAN 10,233 6,568 7,210 6.27% 6.90% Barra Grande 3,081 1,715 1,884 5.49% 5.98% Chapecoense 7,376 6,615 7,075 6.06% 4.08% EPASA 499 456 479 4.76% 3.85% CPFL Renováveis 3,139,299 2,981,123 2,299,807 3.10% 3.82% Outros 14,478 1,805 2,527 4.99% 4.99% 3,174,965 2,998,282 2,318,983 Subtotal 3,609,445 3,238,048 2,587,314 Intangible asset acquired and merged – Deductible Subsidiaries RGE 1,120,266 342,449 361,908 1.74% 1.68% CPFL Geração 426,450 171,292 188,367 4.00% 4.25% Subtotal 1,546,716 513,741 550,274 Intangible asset acquired and merged – Reassessed Parent company CPFL Paulista 1,074,026 537,838 596,709 5.48% 5.75% CPFL Piratininga 115,762 65,448 71,903 5.58% 5.99% RGE 310,128 202,237 222,894 6.69% 6.58% CPFL Santa Cruz 61,685 18,498 24,698 10.05% 13.10% CPFL Leste Paulista 27,034 10,528 14,289 13.91% 15.59% CPFL Sul Paulista 38,168 15,015 20,557 14.52% 15.16% CPFL Mococa 15,124 5,636 7,838 14.56% 15.34% CPFL Jaguari 23,600 9,182 12,354 13.44% 16.72% CPFL Jaguari Geração 15,275 10,530 11,559 6.73% 7.20% Subtotal 1,680,801 874,912 982,800 Total 6,836,961 4,626,701 4,120,388 The intangible asset acquired in business combinations associated to the right to operate the concessions comprises: - Intangible asset acquired, not merged 74 Relates basically to the intangible asset of acquisition of the shares held by non-controlling interests prior to adoption of CPC 15 and IFRS 3. - Intangible asset acquired and merged - Deductible Intangible asset on the acquisition of the subsidiaries that was merged with the respective net equities, without application of CVM Instructions nº 319/99 and nº 349/01, that is, without segregation of the amount of the tax benefit. - Intangible asset acquired and merged – Reassessed In order to comply with ANEEL instructions and avoid the intangible asset amortization resulting from the merger of a parent company causing a negative impact on dividends paid to the noncontrolling shareholders, the subsidiaries applied the concepts of CVM Instructions nº 319/99 and nº 349/01 to the intangible acquisition asset. A reserve was therefore recorded to adjust the goodwill, set against the special equity reserves for goodwill on the merger of each subsidiary, so that the effect on the equity reflects the tax benefit of the merged intangible asset. These changes affected the Company's investment in the subsidiaries, and in order to adjust this, a non-deductible intangible asset was recorded for tax purposes. For the balances relating to the subsidiary CPFL Renováveis, amortization is recorded for the remaining terms of the respective exploration authorizations, using the straight line method. For the other balances, the amortization rates for intangible assets acquired through business combination are based on the projected income curves of the concessionaires for the remainder of the concession term, and these projections are reviewed annually. Impairment test The Company checked in respect of all the reporting periods for evidence of devaluation of its assets that might involve the need for impairment tests. The valuation was based on external and internal information sources, taking into account variations in interest rates, changes in market conditions, the profitability of its operations and other factors. The result of the assessment indicated no signs of impairment of these assets in any of the reporting periods and there is no impairment loss to be recognized. ( 15 ) SUPPLIERS Consolidated December 31, December 31, Current System service charges 138,973 33,794 Energy purchased 877,439 730,790 Electricity network usage charges 171,651 150,013 Materials and services 417,830 247,085 Free energy 85,078 78,432 Other 30 30 Total 1,691,002 1,240,143 Non current Materials and services 4,467 - ( 16 ) INTEREST ON DEBTS, LOANS AND FINANCING 75 Consolidated December 31, 2012 December 31, 2011 Interest - current and non current Principal Total Interest - current and non current Principal Total Current Non current Current Non current Measured at cost Brazilian currency BNDES - Power increases 16 3,601 1,217 4,834 34 3,690 4,802 8,526 BNDES - Investment 27,229 776,770 5,186,526 5,990,524 25,262 551,737 4,213,425 4,790,423 BNDES - Property income 65 2,036 7,476 9,578 49 2,039 5,042 7,130 BNDES - Working capital 143 36,928 - 37,071 687 111,129 36,928 148,743 Financial institutions 153,720 725,379 1,406,468 2,285,567 119,574 211,558 1,365,605 1,696,738 Other 784 11,616 23,638 36,039 782 13,154 28,327 42,263 Subtotal 181,957 1,556,329 6,625,326 8,363,612 146,388 893,307 5,654,129 6,693,824 Foreign currency Financial institutions 452 2,170 44,423 47,045 444 3,107 42,769 46,320 Total at Cost 182,409 1,558,499 6,669,749 8,410,657 146,832 896,414 5,696,898 6,740,144 Measured at fair value Foreign currency Financial institutions 22,460 - 2,365,786 2,388,245 18,697 - 1,685,557 1,704,254 Total at fair value 22,460 - 2,365,786 2,388,245 18,697 - 1,685,557 1,704,254 Total 204,869 1,558,499 9,035,534 10,798,902 165,530 896,414 7,382,455 8,444,398 76 Consolidated Measured at amortized cost December 31, 2012 December 31, 2011 Annual interest Amortization Collateral Brazilian currency BNDES - Power increases CPFL Renováveis 4,834 8,526 TJLP + 3,1% to 4,3% 72 to 75 monthly installments from September 2007 to July 2008 CPFL Energia guarantee and promissory note BNDES/BNB/FINEP/NIB - Investment CPFL Paulista - FINEM III 26,885 53,807 TJLP + 3,3% 72 monthly installments from January 2008 CPFL Energia guarantee, receivables and promissory note CPFL Paulista - FINEM IV 128,200 192,429 TJLP + 3,28% to 3,4% 60 monthly installments from January 2010 CPFL Energia guarantee and receivables CPFL Paulista - FINEM V 170,651 199,692 TJLP + 2,12% to 3,3% 72 monthly installments from February 2012 CPFL Energia guarantee and receivables CPFL Paulista - FINEM V 71,522 64,873 Fixed rate 5,5% to 8,0% 114 monthly installments from August 2011 CPFL Energia guarantee and receivables CPFL Paulista - FINEM VI 149,873 - TJLP + 2,06% a 3,08% 72 monthly installments from January 2014 CPFL Energia guarantee and receivables CPFL Paulista - FINEM VI 190,349 - Fixed rate 2,5% 114 monthly installments from June 2013 CPFL Energia guarantee and receivables CPFL Paulista - FINAME 59,149 67,613 Fixed rate 4,5% 96 monthly installments from January 2012 CPFL Energia guarantee CPFL Piratininga - FINEM II 15,971 31,963 TJLP + 3,3% 72 monthly installments from January 2008 CPFL Energia guarantee, receivables and promissory note CPFL Piratininga - FINEM III 53,434 80,207 TJLP + 3,28% to 3,4% 60 monthly installments from January 2010 CPFL Energia guarantee and receivables CPFL Piratininga - FINEM V 55,166 - TJLP + 2,06% to 3,08% 72 monthly installments from January 2014 CPFL Energia guarantee and receivables CPFL Piratininga - FINEM V 29,591 - Fixed rate 2,5% 114 monthly installments from June 2013 CPFL Energia guarantee and receivables CPFL Piratininga - FINEM IV 91,622 109,734 TJLP + 2,12% to 3,3% 72 monthly installments from February 2012 CPFL Energia guarantee and receivables CPFL Piratininga - FINEM IV 35,125 35,611 Fixed rate 5,5% to 8% 114 monthly installments from August 2011 CPFL Energia guarantee and receivables CPFL Piratininga - FINAME 28,048 32,062 Fixed rate 4,5% 96 monthly installments from January 2012 CPFL Energia guarantee RGE - FINEM III - 22,429 TJLP + 5% 60 monthly installments from January 2008 CPFL Energia guarantee and receivables RGE - FINEM IV 81,606 122,492 TJLP + 3,28 to 3,4% 60 monthly installments from January 2010 CPFL Energia guarantee and receivables RGE - FINEM V 102,980 109,962 TJLP + 2,12 to 3,3% 72 monthly installments from February 2012 CPFL Energia guarantee and receivables RGE - FINEM V 23,385 23,308 Fixed rate 5,5% 96 monthly installments from February 2013 CPFL Energia guarantee and receivables RGE - FINEM VI 85,257 - TJLP + 2,06 to 3,08% 72 monthly installments from January 2014 CPFL Energia guarantee and receivables RGE - FINEM VI 51,671 - Fixed rate 2,5% 114 monthly installments from June 2013 CPFL Energia guarantee and receivables RGE - FINAME 14,074 16,089 Fixed rate 4,5% 96 monthly installments from January 2012 CPFL Energia guarantee RGE - FINAME 404 - Fixed rate 10,0% 90 monthly installments from May 2012 Equipment fiduciary alienation CPFL Santa Cruz - FINAME e CCB 5,527 8,007 TJLP + 2,00% to 2,90% 59 monthly installments from December 2010 CPFL Energia guarantee and receivables CPFL Santa Cruz - FINEM I 18,374 - TJLP + 1,66% to 3,06% 28 monthly installments from January 2013 CPFL Energia guarantee CPFL Santa Cruz - FINEM I 4,330 - TJLP + 1,66% to 3,06% 1 installment in April 2015 CPFL Energia guarantee CPFL Leste Paulista - CCB 4,090 5,497 TJLP + 2,9% 54 monthly installments from June 2011 CPFL Energia guarantee and receivables CPFL Leste Paulista - FINEM I 8,881 - TJLP + 1,66% to 3,06% 28 monthly installments from January 2013 CPFL Energia guarantee CPFL Leste Paulista - FINEM I 1,685 - TJLP + 2,06% to 3,06% 1 installment in April 2015 CPFL Energia guarantee CPFL Sul Paulista - CCB 4,430 5,952 TJLP + 2,9% 54 monthly installments from June 2011 CPFL Energia guarantee and receivables CPFL Sul Paulista - FINEM I 11,071 - TJLP + 1,66% to 3,06% 28 monthly installments from January 2013 CPFL Energia guarantee CPFL Sul Paulista - FINEM I 1,242 - TJLP + 2,06% to 3,06% 1 installment in April 2015 CPFL Energia guarantee CPFL Jaguari - CCB 2,639 3,732 TJLP + 2,9% 54 monthly installments from December 2010 CPFL Energia guarantee and receivables CPFL Jaguari - CCB 2,138 - TJLP + 3,1% 96 monthly installments from June 2014 CPFL Energia guarantee CPFL Jaguari - CCB 531 - Basket of currencies + 2,1% 96 monthly installments from June 2014 CPFL Energia guarantee CPFL Mococa - CCB 3,040 4,258 TJLP + 2,9% 54 monthly installments from January 2011 CPFL Energia guarantee and receivables CPFL Mococa - CCB 2,750 - TJLP + 3,1% 96 monthly installments from June 2014 CPFL Energia guarantee CPFL Mococa - CCB 683 - Basket of currencies + 2,1% 96 monthly installments from June 2014 CPFL Energia guarantee CPFL Serviços - FINAME 3,478 - Fixed rate 2,5% to 10,0% 120 monthly installments from November 2012 CPFL Energia guarantee and equipment fiduciary alienation CPFL Serviços - FINAME 101 - TJLP + 4,2% 90 monthly installments from November 2012 CPFL Energia guarantee and equipment fiduciary alienation BAESA 88,800 104,649 TJLP + 3,125% to 4,125% 144 monthly installments from September 2006 Pledge of shares, credit rights and revenue BAESA 21,993 23,356 Basket of currencies + 3,125% (1) 144 monthly installments from November 2006 Pledge of shares, credit rights and revenue ENERCAN 207,171 240,780 TJLP + 4% 144 monthly installments from April 2007 Letters of guarantee ENERCAN 14,875 15,685 Basket of currencies + 4% 144 monthly installments from April 2007 Letters of guarantee CERAN 458,569 508,179 TJLP + 3,69% to 5% 168 monthly installments from December 2005 Pledge of shares, credit and concession rights and revenue and CPFL Energia guarantee CERAN 54,067 55,288 Basket of currencies + 5% (1) 168 monthly installments from February 2006 Pledge of shares, credit and concession rights and revenue and CPFL Energia guarantee Foz do Chapecó 982,313 1,044,312 TJLP + 2,49% to 2,95% 192 monthly installments from october 2011 Pledge of shares, credit and concession rights and revenue and CPFL Energia guarantee CPFL Renováveis - FINEM I 384,629 416,677 TJLP + 1,95% 168 monthly installments from october 2009 to July 2011 PCH Holding joint debtor letters of guarantee CPFL Renovaveis - FINEM II 35,395 38,818 TJLP + 1,90%, 144 monthly installments from June 2011 CPFL Energia guarantee, fiduciary alienation of assets and joint fiduciary assignment of credit rights CPFL Renováveis - FINEM III 616,796 291,454 TJLP + 1,72% to 1,9% 156 to 192 monthly installments from January 2012 to May 2013 CPFL Energia guarantee, plegde of shares, fiduciary alienation of assets and joint fiduciary assignment of credit rights CPFL Renováveis - FINEM IV - 5,374 TJLP + 3,5% 46 monthly installments from April 2011 CPFL Energia guarantee, pledge of receivables CPFL Renováveis - FINEM V 124,508 136,002 TJLP + 2,8% to 3,4% 143 monthly installments from December 2011 PCH Holding 2 and CPFL Renewable debtor solidarity. CPFL Renováveis - FINEM VI 71,741 - TJLP + 2,05% 173 a 192 monthly installments from october 2013 e April 2015 CPFL Renováveis pledge of shares, pledge of receivables CPFL Renováveis - FINEM VII 213,404 - TJLP - 1,92 % 156 monthly installments from october 2010 a September 2023 Pledge of shares. Fiduciary alienation. Equipment fiduciary alienation CPFL Renovaveis - FINEM VIII 39,024 - TJLP + 2,02% 192 monthly installments from January 2014 Pledge of CPFL Renováveis shares Pledge of shares and Reserve Account of SPE Assignment of Receivables CPFL Renovaveis - FINEM IX 54,413 - TJLP + 2,15% 120 monthly installments from May 2010 In process of negotiation CPFL Renovaveis - FINEM X 1,428 - TJLP + 0% 84 monthly installments from october 2010 Pledge of shares. Fiduciary alienation. Equipment fiduciary alienation CPFL Renovaveis - FINEM XI 149,558 127,727 TJLP + 1,72% to 1,9% 108 to 168 monthly installments from February 2012 to January 2013. CPFL Energia guarantee, fiduciary alienation of assets and joint fiduciary assignment of credit rights CPFL Renováveis - FINAME I 217,318 186,126 Fixed rate 5,5% 102 to 108 monthly installments from January 2012 to August 2020 CPFL Energia guarantee, fiduciary alienation of assets and fiduciary assignment of credit rights CPFL Renováveis - FINAME II 36,662 37,356 Fixed rate 4,5% 102 monthly installments from June 2011 CPFL Energia guarantee, fiduciary alienation of assets and joint fiduciary assignment of credit rights CPFL Renováveis - FINAME III 59,025 - Fixed rate 2,5% 108 monthly installments from January 2014 Pledge of CPFL Renováveis shares Pledge of shares and Reserve Account of SPE Assignment of receivables CPFL Renováveis - BNB 144,251 152,136 Fixed rate at 9,5% to 10% a.a. 168 monthly installments from January 2009 Fiduciary alienation CPFL Renováveis - BNB 181,925 - Fixed rate 10% a.a. 222 monthly installments from May 2010 CPFL Energia guarantee CPFL Renováveis - NIB 82,488 - IGPM + 8,63% a.a. 1 installment in July 2012 No guarantee Epasa - FINEM 96,694 102,782 TJLP + 1,82% 152 monthly installments from January 2012 CPFL Energia guarantee Epasa - BNB 109,263 109,137 Fixed rate 10% 132 monthly installments from January 2013 CPFL Energia guarantee, receivables, pledge of concession rights and liquidity fund in a reserve account CPFL Brasil - FINEP 4,260 4,868 5% Pré-fixada 81 monthly installments from August 2011 Receivables 77 BNDES - Other CPFL Brasil - Purchase of assets - 3,624 TJLP + 1,72% to 2,84% 88 monthly installments from January 2010 Fiduciary alienation of assets and CPFL Energia guarantee CPFL Brasil - Purchase of assets - 3,508 Fixed rate de 4,5% to 8,7% 125 monthly installments from March 2012 Fiduciary alienation of assets and CPFL Energia guarantee CPFL Serviços - Purchase of assets - TJLP + 1,72% to 2,84% 88 monthly installments from January 2010 Fiduciary alienation of assets and CPFL Energia guarantee CPFL Serviços - Purchase of assets - Fixed rate 4,5% to 8,7% 125 monthly installments from March 2012 Fiduciary alienation of assets and CPFL Energia guarantee CPFL Piratininga - Working capital 2,290 29,784 TJLP + 5% (2) 24 monthly installments from February 2011 No guarantee CPFL Piratininga - Working capital 20,766 48,492 TJLP + 5% 24 monthly installments from october 2011 Promissory note CPFL Geração - Working capital 14,015 42,077 TJLP + 4,95% 24 monthly installments from July 2011 CPFL Energia guarantee CPFL Geração - Working capital - 28,389 TJLP + 4,95% (2) 23 monthly installments from February 2011 CPFL Energia guarantee Financial Institutions CPFL Paulista Banco do Brasil - Law 8727 16,984 26,589 IGP-M + 7,42% 240 monthly installments from May 1994 Receivables (CPFL Paulista and São Paulo Government) Banco do Brasil - Working capital 104,612 105,435 107% of CDI 1 installment in April 2015 CPFL Energia guarantee Banco do Brasil - Working capital (*) 182,385 224,124 98,5% of CDI 04 annual installments from July 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 174,749 160,528 99% of CDI 02 annual installments from March 2013 CPFL Energia guarantee CPFL Piratininga Banco do Brasil - Working capital (*) 16,774 20,613 98,5% of CDI 04 annual installments from July 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 22,573 20,671 99% of CDI 02 annual installments from March 2013 CPFL Energia guarantee RGE Banco do Brasil - Working capital (*) 172,665 266,046 98,50% of CDI 04 annual installments from July 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 62,992 59,438 99% of CDI 02 annual installments from March 2013 CPFL Energia guarantee CPFL Santa Cruz HSBC - - CDI + 1,10% 1 installment in June 2011 CPFL Energia guarantee Banco do Brasil - Working capital (*) 10,044 18,551 98,5% of CDI 02 annual installments from July 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 7,905 7,113 99% of CDI 02 annual installments from March 2013 CPFL Energia guarantee CPFL Leste Paulista Banco do Brasil - Working capital (*) 10,326 19,073 98,5% of CDI 02 annual installments from July 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 20,429 18,576 99% of CDI 02 annual installments from March 2013 CPFL Energia guarantee Banco IBM - Working capital (***) 9,316 - 100% of CDI 14 semiannual installments from December 2012 e January 2013 CPFL Energia guarantee CPFL Sul Paulista Banco do Brasil - Working capital (*) 6,215 11,479 98,5% of CDI 02 annual installments from July 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 10,950 9,948 99% of CDI 02 annual installments from March 2013 CPFL Energia guarantee CPFL Jaguari Banco do Brasil - Working capital (*) 1,099 2,029 98,5% of CDI 02 annual installments from July 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 6,955 6,298 99% of CDI 02 annual installments from March 2013 CPFL Energia guarantee Banco IBM - Working capital (***) 19,416 - 100% of CDI 14 semiannual installments from December 2012 CPFL Energia guarantee CPFL Mococa Banco do Brasil - Working capital (*) 5,210 9,623 98,5% of CDI 02 annual installments from July 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 3,471 3,114 99% of CDI 02 annual installments from March 2013 CPFL Energia guarantee Banco IBM - Working capital (***) 6,320 - 100% of CDI 14 semiannual installments from December 2012 CPFL Energia guarantee CPFL Serviços Banco IBM - Working capital (***) 8,248 - CDI + 0,10% 11 semiannual installments from June 2013 CPFL Energia guarantee CPFL Geração Banco do Brasil - Working capital 624,326 628,632 107% of CDI 1 installment in April 2015 CPFL Energia guarantee Foz do Chapecó Banco Alfa - 3,911 111,45% of CDI 1 installment in January 2012 No guarantee CPFL Renováveis Banco Safra 52,542 74,947 CDI+ 0,4% Annual installments unitl 2014 No guarantee HSBC 397,523 - CDI + 0,5% 8 annual installments from June 2013 Shares alienation Banco do Brasil - Nota promissória 331,538 - 108,5% of CDI 1 installment in January 2013 No guarantee Other Eletrobrás CPFL Paulista 8,490 9,046 RGR + 6% to 6,5% monthly installments from August 2006 Receivables and promissory notes CPFL Piratininga 555 707 RGR + 6% monthly installments from August 2006 Receivables and promissory notes RGE 14,165 16,264 RGR + 6% monthly installments from August 2006 Receivables and promissory notes CPFL Santa Cruz 2,806 3,381 RGR + 6% monthly installments from January 2007 Receivables and promissory notes CPFL Leste Paulista 845 986 RGR + 6% monthly installments from February 2008 Receivables and promissory notes CPFL Sul Paulista 1,366 1,629 RGR + 6% monthly installments from August 2007 Receivables and promissory notes CPFL Jaguari 77 93 RGR + 6% monthly installments from June 2007 Receivables and promissory notes CPFL Mococa 334 383 RGR + 6% monthly installments from January 2008 Receivables and promissory notes Other 7,402 9,774 Subtotal Brazilian Currency - Cost 8,363,613 6,693,824 78 Consolidated Measured at amortized cost December 31, 2012 December 31, 2011 Annual interest Amortization Collateral Brazilian currency BNDES - Power increases CPFL Renováveis 4,834 8,526 TJLP + 3,1% to 4,3% 72 to 75 monthly installments from September 2007 to July 2008 CPFL Energia guarantee and promissory note BNDES/BNB/FINEP/NIB - Investment CPFL Paulista - FINEM III 26,885 53,807 TJLP + 3,3% 72 monthly installments from January 2008 CPFL Energia guarantee, receivables and promissory note CPFL Paulista - FINEM IV 128,200 192,429 TJLP + 3,28% to 3,4% 60 monthly installments from January 2010 CPFL Energia guarantee and receivables CPFL Paulista - FINEM V 170,651 199,692 TJLP + 2,12% to 3,3% 72 monthly installments from February 2012 CPFL Energia guarantee and receivables CPFL Paulista - FINEM V 71,522 64,873 Fixed rate 5,5% to 8,0% 114 monthly installments from August 2011 CPFL Energia guarantee and receivables CPFL Paulista - FINEM VI 149,873 - TJLP + 2,06% a 3,08% 72 monthly installments from January 2014 CPFL Energia guarantee and receivables CPFL Paulista - FINEM VI 190,349 - Fixed rate 2,5% 114 monthly installments from June 2013 CPFL Energia guarantee and receivables CPFL Paulista - FINAME 59,149 67,613 Fixed rate 4,5% 96 monthly installments from January 2012 CPFL Energia guarantee CPFL Piratininga - FINEM II 15,971 31,963 TJLP + 3,3% 72 monthly installments from January 2008 CPFL Energia guarantee, receivables and promissory note CPFL Piratininga - FINEM III 53,434 80,207 TJLP + 3,28% to 3,4% 60 monthly installments from January 2010 CPFL Energia guarantee and receivables CPFL Piratininga - FINEM V 55,166 - TJLP + 2,06% to 3,08% 72 monthly installments from January 2014 CPFL Energia guarantee and receivables CPFL Piratininga - FINEM V 29,591 - Fixed rate 2,5% 114 monthly installments from June 2013 CPFL Energia guarantee and receivables CPFL Piratininga - FINEM IV 91,622 109,734 TJLP + 2,12% to 3,3% 72 monthly installments from February 2012 CPFL Energia guarantee and receivables CPFL Piratininga - FINEM IV 35,125 35,611 Fixed rate 5,5% to 8% 114 monthly installments from August 2011 CPFL Energia guarantee and receivables CPFL Piratininga - FINAME 28,048 32,062 Fixed rate 4,5% 96 monthly installments from January 2012 CPFL Energia guarantee RGE - FINEM III - 22,429 TJLP + 5% 60 monthly installments from January 2008 CPFL Energia guarantee and receivables RGE - FINEM IV 81,606 122,492 TJLP + 3,28 to 3,4% 60 monthly installments from January 2010 CPFL Energia guarantee and receivables RGE - FINEM V 102,980 109,962 TJLP + 2,12 to 3,3% 72 monthly installments from February 2012 CPFL Energia guarantee and receivables RGE - FINEM V 23,385 23,308 Fixed rate 5,5% 96 monthly installments from February 2013 CPFL Energia guarantee and receivables RGE - FINEM VI 85,257 - TJLP + 2,06 to 3,08% 72 monthly installments from January 2014 CPFL Energia guarantee and receivables RGE - FINEM VI 51,671 - Fixed rate 2,5% 114 monthly installments from June 2013 CPFL Energia guarantee and receivables RGE - FINAME 14,074 16,089 Fixed rate 4,5% 96 monthly installments from January 2012 CPFL Energia guarantee RGE - FINAME 404 - Fixed rate 10,0% 90 monthly installments from May 2012 Equipment fiduciary alienation CPFL Santa Cruz - FINAME e CCB 5,527 8,007 TJLP + 2,00% to 2,90% 59 monthly installments from December 2010 CPFL Energia guarantee and receivables CPFL Santa Cruz - FINEM I 18,374 - TJLP + 1,66% to 3,06% 28 monthly installments from January 2013 CPFL Energia guarantee CPFL Santa Cruz - FINEM I 4,330 - TJLP + 1,66% to 3,06% 1 installment in April 2015 CPFL Energia guarantee CPFL Leste Paulista - CCB 4,090 5,497 TJLP + 2,9% 54 monthly installments from June 2011 CPFL Energia guarantee and receivables CPFL Leste Paulista - FINEM I 8,881 - TJLP + 1,66% to 3,06% 28 monthly installments from January 2013 CPFL Energia guarantee CPFL Leste Paulista - FINEM I 1,685 - TJLP + 2,06% to 3,06% 1 installment in April 2015 CPFL Energia guarantee CPFL Sul Paulista - CCB 4,430 5,952 TJLP + 2,9% 54 monthly installments from June 2011 CPFL Energia guarantee and receivables CPFL Sul Paulista - FINEM I 11,071 - TJLP + 1,66% to 3,06% 28 monthly installments from January 2013 CPFL Energia guarantee CPFL Sul Paulista - FINEM I 1,242 - TJLP + 2,06% to 3,06% 1 installment in April 2015 CPFL Energia guarantee CPFL Jaguari - CCB 2,639 3,732 TJLP + 2,9% 54 monthly installments from December 2010 CPFL Energia guarantee and receivables CPFL Jaguari - CCB 2,138 - TJLP + 3,1% 96 monthly installments from June 2014 CPFL Energia guarantee CPFL Jaguari - CCB 531 - Basket of currencies + 2,1% 96 monthly installments from June 2014 CPFL Energia guarantee CPFL Mococa - CCB 3,040 4,258 TJLP + 2,9% 54 monthly installments from January 2011 CPFL Energia guarantee and receivables CPFL Mococa - CCB 2,750 - TJLP + 3,1% 96 monthly installments from June 2014 CPFL Energia guarantee CPFL Mococa - CCB 683 - Basket of currencies + 2,1% 96 monthly installments from June 2014 CPFL Energia guarantee CPFL Serviços - FINAME 3,478 - Fixed rate 2,5% to 10,0% 120 monthly installments from November 2012 CPFL Energia guarantee and equipment fiduciary alienation CPFL Serviços - FINAME 101 - TJLP + 4,2% 90 monthly installments from November 2012 CPFL Energia guarantee and equipment fiduciary alienation BAESA 88,800 104,649 TJLP + 3,125% to 4,125% 144 monthly installments from September 2006 Pledge of shares, credit rights and revenue BAESA 21,993 23,356 Basket of currencies + 3,125% (1) 144 monthly installments from November 2006 Pledge of shares, credit rights and revenue ENERCAN 207,171 240,780 TJLP + 4% 144 monthly installments from April 2007 Letters of guarantee ENERCAN 14,875 15,685 Basket of currencies + 4% 144 monthly installments from April 2007 Letters of guarantee CERAN 458,569 508,179 TJLP + 3,69% to 5% 168 monthly installments from December 2005 Pledge of shares, credit and concession rights and revenue and CPFL Energia guarantee CERAN 54,067 55,288 Basket of currencies + 5% (1) 168 monthly installments from February 2006 Pledge of shares, credit and concession rights and revenue and CPFL Energia guarantee Foz do Chapecó 982,313 1,044,312 TJLP + 2,49% to 2,95% 192 monthly installments from october 2011 Pledge of shares, credit and concession rights and revenue and CPFL Energia guarantee CPFL Renováveis - FINEM I 384,629 416,677 TJLP + 1,95% 168 monthly installments from october 2009 to July 2011 PCH Holding joint debtor letters of guarantee CPFL Renovaveis - FINEM II 35,395 38,818 TJLP + 1,90%, 144 monthly installments from June 2011 CPFL Energia guarantee, fiduciary alienation of assets and joint fiduciary assignment of credit rights CPFL Renováveis - FINEM III 616,796 291,454 TJLP + 1,72% to 1,9% 156 to 192 monthly installments from January 2012 to May 2013 CPFL Energia guarantee, plegde of shares, fiduciary alienation of assets and joint fiduciary assignment of credit rights CPFL Renováveis - FINEM IV - 5,374 TJLP + 3,5% 46 monthly installments from April 2011 CPFL Energia guarantee, pledge of receivables CPFL Renováveis - FINEM V 124,508 136,002 TJLP + 2,8% to 3,4% 143 monthly installments from December 2011 PCH Holding 2 and CPFL Renewable debtor solidarity. CPFL Renováveis - FINEM VI 71,741 - TJLP + 2,05% 173 a 192 monthly installments from october 2013 e April 2015 CPFL Renováveis pledge of shares, pledge of receivables CPFL Renováveis - FINEM VII 213,404 - TJLP - 1,92 % 156 monthly installments from october 2010 a September 2023 Pledge of shares. Fiduciary alienation. Equipment fiduciary alienation CPFL Renovaveis - FINEM VIII 39,024 - TJLP + 2,02% 192 monthly installments from January 2014 Pledge of CPFL Renováveis shares Pledge of shares and Reserve Account of SPE Assignment of Receivables CPFL Renovaveis - FINEM IX 54,413 - TJLP + 2,15% 120 monthly installments from May 2010 In process of negotiation CPFL Renovaveis - FINEM X 1,428 - TJLP + 0% 84 monthly installments from october 2010 Pledge of shares. Fiduciary alienation. Equipment fiduciary alienation CPFL Renovaveis - FINEM XI 149,558 127,727 TJLP + 1,72% to 1,9% 108 to 168 monthly installments from February 2012 to January 2013. CPFL Energia guarantee, fiduciary alienation of assets and joint fiduciary assignment of credit rights CPFL Renováveis - FINAME I 217,318 186,126 Fixed rate 5,5% 102 to 108 monthly installments from January 2012 to August 2020 CPFL Energia guarantee, fiduciary alienation of assets and fiduciary assignment of credit rights CPFL Renováveis - FINAME II 36,662 37,356 Fixed rate 4,5% 102 monthly installments from June 2011 CPFL Energia guarantee, fiduciary alienation of assets and joint fiduciary assignment of credit rights CPFL Renováveis - FINAME III 59,025 - Fixed rate 2,5% 108 monthly installments from January 2014 Pledge of CPFL Renováveis shares Pledge of shares and Reserve Account of SPE Assignment of receivables CPFL Renováveis - BNB 144,251 152,136 Fixed rate at 9,5% to 10% a.a. 168 monthly installments from January 2009 Fiduciary alienation CPFL Renováveis - BNB 181,925 - Fixed rate 10% a.a. 222 monthly installments from May 2010 CPFL Energia guarantee CPFL Renováveis - NIB 82,488 - IGPM + 8,63% a.a. 1 installment in July 2012 No guarantee Epasa - FINEM 96,694 102,782 TJLP + 1,82% 152 monthly installments from January 2012 CPFL Energia guarantee Epasa - BNB 109,263 109,137 Fixed rate 10% 132 monthly installments from January 2013 CPFL Energia guarantee, receivables, pledge of concession rights and liquidity fund in a reserve account CPFL Brasil - FINEP 4,260 4,868 5% Pré-fixada 81 monthly installments from August 2011 Receivables BNDES - Other CPFL Brasil - Purchase of assets - 3,624 TJLP + 1,72% to 2,84% 88 monthly installments from January 2010 Fiduciary alienation of assets and CPFL Energia guarantee CPFL Brasil - Purchase of assets - 3,508 Fixed rate de 4,5% to 8,7% 125 monthly installments from March 2012 Fiduciary alienation of assets and CPFL Energia guarantee CPFL Serviços - Purchase of assets 4,316 - TJLP + 1,72% to 2,84% 88 monthly installments from January 2010 Fiduciary alienation of assets and CPFL Energia guarantee CPFL Serviços - Purchase of assets 5,262 - Fixed rate 4,5% to 8,7% 125 monthly installments from March 2012 Fiduciary alienation of assets and CPFL Energia guarantee CPFL Piratininga - Working capital 2,290 29,784 TJLP + 5% (2) 24 monthly installments from February 2011 No guarantee CPFL Piratininga - Working capital 20,766 48,492 TJLP + 5% 24 monthly installments from october 2011 Promissory note CPFL Geração - Working capital 14,015 42,077 TJLP + 4,95% 24 monthly installments from July 2011 CPFL Energia guarantee CPFL Geração - Working capital - 28,389 TJLP + 4,95% (2) 23 monthly installments from February 2011 CPFL Energia guarantee Financial Institutions CPFL Paulista Banco do Brasil - Law 8727 16,984 26,589 IGP-M + 7,42% 240 monthly installments from May 1994 Receivables (CPFL Paulista and São Paulo Government) Banco do Brasil - Working capital 104,612 105,435 107% of CDI 1 installment in April 2015 CPFL Energia guarantee Banco do Brasil - Working capital (*) 182,385 224,124 98,5% of CDI 04 annual installments from July 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 174,749 160,528 99% of CDI 02 annual installments from March 2013 CPFL Energia guarantee CPFL Piratininga Banco do Brasil - Working capital (*) 16,774 20,613 98,5% of CDI 04 annual installments from July 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 22,573 20,671 99% of CDI 02 annual installments from March 2013 CPFL Energia guarantee RGE Banco do Brasil - Working capital (*) 172,665 266,046 98,50% of CDI 04 annual installments from July 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 62,992 59,438 99% of CDI 02 annual installments from March 2013 CPFL Energia guarantee CPFL Santa Cruz HSBC - - CDI + 1,10% 1 installment in June 2011 CPFL Energia guarantee Banco do Brasil - Working capital (*) 10,044 18,551 98,5% of CDI 02 annual installments from July 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 7,905 7,113 99% of CDI 02 annual installments from March 2013 CPFL Energia guarantee CPFL Leste Paulista Banco do Brasil - Working capital (*) 10,326 19,073 98,5% of CDI 02 annual installments from July 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 20,429 18,576 99% of CDI 02 annual installments from March 2013 CPFL Energia guarantee Banco IBM - Working capital (***) 9,316 - 100% of CDI 14 semiannual installments from December 2012 e January 2013 CPFL Energia guarantee CPFL Sul Paulista Banco do Brasil - Working capital (*) 6,215 11,479 98,5% of CDI 02 annual installments from July 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 10,950 9,948 99% of CDI 02 annual installments from March 2013 CPFL Energia guarantee CPFL Jaguari Banco do Brasil - Working capital (*) 1,099 2,029 98,5% of CDI 02 annual installments from July 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 6,955 6,298 99% of CDI 02 annual installments from March 2013 CPFL Energia guarantee Banco IBM - Working capital (***) 19,416 - 100% of CDI 14 semiannual installments from December 2012 CPFL Energia guarantee CPFL Mococa Banco do Brasil - Working capital (*) 5,210 9,623 98,5% of CDI 02 annual installments from July 2012 CPFL Energia guarantee Banco do Brasil - Working capital (**) 3,471 3,114 99% of CDI 02 annual installments from March 2013 CPFL Energia guarantee Banco IBM - Working capital (***) 6,320 - 100% of CDI 14 semiannual installments from December 2012 CPFL Energia guarantee CPFL Serviços Banco IBM - Working capital (***) 8,248 - CDI + 0,10% 11 semiannual installments from June 2013 CPFL Energia guarantee CPFL Geração Banco do Brasil - Working capital 624,326 628,632 107% of CDI 1 installment in April 2015 CPFL Energia guarantee Foz do Chapecó Banco Alfa - 3,911 111,45% of CDI 1 installment in January 2012 No guarantee CPFL Renováveis Banco Safra 52,542 74,947 CDI+ 0,4% Annual installments unitl 2014 No guarantee HSBC 397,523 - CDI + 0,5% 8 annual installments from June 2013 Shares alienation Banco do Brasil - Nota promissória 331,538 - 108,5% of CDI 1 installment in January 2013 No guarantee Other Eletrobrás CPFL Paulista 8,490 9,046 RGR + 6% to 6,5% monthly installments from August 2006 Receivables and promissory notes CPFL Piratininga 555 707 RGR + 6% monthly installments from August 2006 Receivables and promissory notes RGE 14,165 16,264 RGR + 6% monthly installments from August 2006 Receivables and promissory notes CPFL Santa Cruz 2,806 3,381 RGR + 6% monthly installments from January 2007 Receivables and promissory notes CPFL Leste Paulista 845 986 RGR + 6% monthly installments from February 2008 Receivables and promissory notes CPFL Sul Paulista 1,366 1,629 RGR + 6% monthly installments from August 2007 Receivables and promissory notes CPFL Jaguari 77 93 RGR + 6% monthly installments from June 2007 Receivables and promissory notes CPFL Mococa 334 383 RGR + 6% monthly installments from January 2008 Receivables and promissory notes Other 7,402 9,774 Subtotal Brazilian Currency - Cost 8,363,613 6,693,824 Foreign Currency Financial institutions CPFL Paulista Debt Conversion Bond - 1,119 US$ + Libor 6 months + 0,875% 17 semiannual installments from April 2004 Revenue/Government SP guaranteed C-Bond (4) 3,310 5,064 US$ + 8% FIXED 21 semiannual installments from April 2004 Revenue/Government SP guaranteed Discount Bond (4) 17,879 16,403 US$ + Libor 6 months + 0,8125% 1 installment in April 2024 Revenue/Government SP guaranteed PAR-Bond (4) 25,856 23,734 US$ + 6% FIXED 1 installment in April 2024 Revenue/Government SP guaranteed Subtotal Foreign Currency - Cost 47,045 46,320 Total Measured at cost 8,410,657 6,740,144 Foreign Currency Measured at fair value Financial Institutions CPFL Paulista BNP Paribas 215,534 195,602 US$ + 2,78% (3) 1 installment in June 2014 CPFL Energia guarantee and promissory notes J.P.Morgan 106,746 95,259 US$ + 2,74% (3) 1 installment in July 2014 CPFL Energia guarantee and promissory notes J.P.Morgan 106,156 94,364 US$ + 2,55% (3) 1 installment in August 2014 CPFL Energia guarantee and promissory notes Bank of America Merrill Lynch 317,501 282,012 US$ + 2,33% (3) 1 installment in July 2014 CPFL Energia guarantee and promissory notes Bank of America Merrill Lynch 226,077 196,645 US$ + 3,69% (3) 1 installment in July 2016 CPFL Energia guarantee and promissory notes Societe Generale 48,535 42,106 US$ + 3,55% (3) 1 installment in August 2016 CPFL Energia guarantee and promissory notes HSBC 50,654 44,782 US$ + 2,37% (3) 1 installment in September 2014 CPFL Energia guarantee and promissory notes Scotiabank 52,444 - US$ + 3,3125% (3) 1 installment in July 2016 CPFL Energia guarantee and promissory notes Morgan Stanley 107,877 95,086 US$ + Libor 6 months + 1,75% (3) 1 installment in September 2016 CPFL Energia guarantee and promissory notes Citibank 107,952 95,165 US$ + Libor 6 months + 1,77% (3) 1 installment in September 2016 CPFL Energia guarantee and promissory notes CPFL Piratininga BNP Paribas 63,855 56,862 US$ + 2,62% (3) 1 installment in July 2014 CPFL Energia guarantee and promissory notes J.P.Morgan 212,169 188,538 US$ + 2,52% (3) 1 installment in August 2014 CPFL Energia guarantee and promissory notes Societe Generale 63,685 55,249 US$ + 3,55% (3) 1 installment in August 2016 CPFL Energia guarantee and promissory notes Scotiabank 68,498 - US$ + 3,3125% (3) 1 installment in July 2016 CPFL Energia guarantee and promissory notes Citibank 17,233 15,190 US$ + Libor 6 months + 1,69%(3) 1 installment in August 2016 CPFL Energia guarantee and promissory notes Sumitomo Mitsui 107,703 94,845 US$ + Libor 6 months + 1,75% (3) (****) 1 installment in August 2016 CPFL Energia guarantee and promissory notes CPFL Geração Citibank 134,641 118,524 US$ + Libor 6 months + 1,69% (3) 1 installment in August 2016 CPFL Energia guarantee and promissory notes RGE J.P. Morgan 101,214 - US$ + 2,64% (3) 1 installment in July 2016 CPFL Energia guarantee and promissory notes Citibank 148,853 - US$ + Libor 6 months + 1,45% (5) 1 installment in April 2017 CPFL Energia guarantee and promissory notes CPFL Santa Cruz CPFL Energia guarantee and promissory notes J.P. Morgan 20,522 - US$ + 2,38% (3) 1 installment in July 2015 CPFL Energia guarantee and promissory notes CPFL Leste Paulista Scotiabank 25,920 - US$ + 2,695% (3) 1 installment in July 2015 CPFL Energia guarantee and promissory notes Citibank 9,962 8,972 US$ + Libor 6 months + 1,52% (3) 1 installment in September 2014 CPFL Energia guarantee and promissory notes CPFL Sul Paulista J.P. Morgan 10,775 - US$ + 2,38% (3) 1 installment in July 2015 CPFL Energia guarantee and promissory notes Scotiabank 10,912 - US$ + 2,695% (3) 1 installment in July 2015 CPFL Energia guarantee and promissory notes Citibank 9,985 8,972 US$ + Libor 6 months + 1,52% (3) 1 installment in September 2014 CPFL Energia guarantee and promissory notes CPFL Jaguari Scotiabank 13,510 - US$ + 2,695% (3) 1 installment in July 2015 CPFL Energia guarantee and promissory notes Citibank 9,162 8,233 US$ + Libor 6 months + 1,57% (3) 1 installment in August 2014 CPFL Energia guarantee and promissory notes CPFL Mococa Scotiabank 11,432 - US$ + 2,695% (3) 1 installment in July 2015 CPFL Energia guarantee and promissory notes Citibank 8,737 7,849 US$ + Libor 6 months + 1,52%(3) 1 installment in September 2014 CPFL Energia guarantee and promissory notes Total Foreign Currency - fair value 2,388,245 1,704,254 Total - Consolidated 10,798,902 8,444,398 The subsdiaries hold swaps converting the operating cost of currency variation to interest tax variation in reais, corresponding to : (1) 176,2% of CDI (3) 95,50% to 106,85% of CDI (2) 106% to 106,5% of CDI ( 5 ) 108% of CDI (4) As certain assets are dollar indexed, a partial swap of R$ 12,823 was contracted, converting the currency variation to 95,78% of the CDI. (*) Efective tax CPFL Paulista and CPFL Piratininga - 98,5% CDI + 2,88% RGE - 98,5% of CDI + 2,5%a.a. CPFL Santa Cruz, CPFL Sul Paulista, CPFL Leste Paulista, CPFL Mococa, CPFL Jaguari - 98,5% CDI + 2,28% (**) Effective tax: CPFL Paulista - 99,0% of CDI + 2,38% and CPFL Piratininga - 99,0% of CDI + 2,38% RGE - 99,0% of CDI + 2,38%. CPFL Santa Cruz, CPFL Sul Paulista, CPFL Leste Paulista, CPFL Mococa, CPFL Jaguari - 99,0% CDI + 2,38% (***) Effective tax CPFL Leste Paulista, CPFL Mococa and CPFL Jaguari - 100% CDI + 1,88% CPFL Serviços - CDI + 0,10 % + 1,88% (****) Effective tax CPFL Piratininga – 98,65% CDI +0,10 In conformity with CPCs 38 and 39 and IAS 39, the Company and its subsidiaries classified their debts, as segregated in the tables above, as (i) other financial liabilities (or measured at amortized cost), and (ii) financial liabilities measured at fair value through profit and loss. The objective of classification of financial liabilities measured at fair value is to compare the effects of recognition of income and expense derived from marking hedge derivatives to market, tied to the debts, in order to obtain more relevant and consistent accounting information. At December 31, 2012, the total balance of the debt measured at fair value was R$2,388,245 (R$ 1,704,256 at December 31, 2011). Changes in the fair values of these debts are recognized in the financial income (expense) of the subsidiaries. Losses of R$ 95,435 (R$7,359 at December 31, 2011) on marking the debts to market, less the effects of R$ 81,753 (loss of R$ 1,241 at December 31, 2011) of marking to market the derivative financial instruments contracted as a hedge against foreign exchange variations (Note 34), results in a total net loss of R$13,682 (R$ 8,600 at December 31, 2011). 79 Main fund-raising in the year: Brazilian currency BNDES/BNB – Investment: FINEM VI (CPFL Paulista) – The subsidiary received approval for financing of R$ 790,000 in 20 part of a FINEM credit line, to be used in the investment plan in 2012/2013. The amount of R$340,000 was received in 2012 (R$ 339,168 net of contracting costs) and the outstanding balance of R$ 450,000 is scheduled for release by the end of the first quarter of 2014. FINEM V (CPFL Piratininga) – The subsidiary received approval for financing of R$ 220,000 in 2012, part of a FINEM credit line, to be used in the company’s investment plan in 2012/2013. The subsidiary received the amount of R$84,500 in 2012 (R$ 84,242 net of contracting costs), and the outstanding balance of R$ 135,500 is scheduled for release by the end of the first quarter of 2014. FINEM VI (RGE) – The subsidiary received approval for financing of R$ 274,997 in 2012, part of a FINEM credit line, to be used in the company’s investment plan in 2012/2013. In 2012, the subsidiary received the amount of R$ 136,512 (R$ 136,218 net of contracting costs), and the outstanding balance is scheduled for release by the end of the first quarter of 2014. FINEM I (CPFL Santa Cruz, CPFL Leste Paulista and CPFL Sul Paulista) – The subsidiaries received approval for financing of R$ 50,820 in 2012, part of a FINEM credit line, used in the company’s investment plan in 2011/2012. In 2012, the subsidiaries received the amount of R$ 45,451 (R$ 45,317 net of contracting costs) and the outstanding balance will be released by the end of the first quarter of 2013. FINAME I and FINEM XI (CPFL Renováveis) - The subsidiary CPFL Brasil obtained approval for financing of R$ 398,547 from the BNDES in 2010, which will be used for the indirect subsidiaries CPFL Bio Formosa, CPFL Bio Pedra, CPFL Bio Ipê and CPFL Bio Buriti. As a result of the corporate restructuring in 2011 (Note 12), these debts have been recorded in the indirect subsidiary CPFL Renováveis as from August 1, 2011. The outstanding balance of R$72,551 was released in 2012. FINEM III - CPFL Renováveis - In 2010, the subsidiary CPFL Geração obteve obtained approval for financing from the BNDES of R$ 574,098 in 2010, which will be used for the indirect subsidiaries Santa Clara I to VI and Eurus VI. As a result of the corporate restructuring in 2011 (Note 12), these debts have been recorded in the indirect subsidiary CPFL Renováveis as from August 1, 2011. The amount of R$
